

EXHIBIT 10.1




CREDIT AGREEMENT


Dated as of September 25, 2015


among


BRADY CORPORATION,
and
CERTAIN SUBSIDIARIES OF BRADY CORPORATION IDENTIFIED HEREIN,
as Borrowers,


CERTAIN SUBSIDIARIES OF THE BORROWERS IDENTIFIED HEREIN,
as the Guarantors,


BANK OF AMERICA, N.A.,
as Administrative Agent, Swing Line Lender and L/C Issuer,


THE OTHER LENDERS PARTY HERETO


and


BMO HARRIS BANK, N.A.,
as Syndication Agent






Arranged By:


MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,
and
BMO HARRIS BANK, N.A.,
as Joint Lead Arrangers and Joint Bookrunners











--------------------------------------------------------------------------------





TABLE OF CONTENTS
 
 
 
 
ARTICLE 1 DEFINITIONS AND ACCOUNTING TERMS
1
 
1.01
Defined Terms
1
 
1.02
Other Interpretive Provisions
27
 
1.03
Accounting Terms
27
 
1.04
Rounding
28
 
1.05
References to Agreements and Laws
28
 
1.06
Exchange Rates; Currency Equivalents
28
 
1.07
Additional Alternative Currencies
28
 
1.08
Change of Currency
29
 
1.09
Times of Day
30
 
1.10
Letter of Credit Amounts
30
 
1.11
Luxembourg Terms
30
ARTICLE II THE COMMITMENTS AND CREDIT EXTENSIONS


31
 
2.01
Revolving Loans
31
 
2.02
Borrowings, Conversions and Continuations of Loans
32
 
2.03
Letters of Credit
33
 
2.04
Swing Line Loans
42
 
2.05
Prepayments
44
 
2.06
Termination or Reduction of Aggregate Revolving Commitments
46
 
2.07
Repayment of Loans
47
 
2.08
Interest
47
 
2.09
Fees
47
 
2.10
Computation of Interest and Fees
48
 
2.11
Evidence of Debt
48
 
2.12
Payments Generally
49
 
2.13
Sharing of Payments by Lenders
51
 
2.14
Designated Borrowers
51
 
2.15
Cash Collateral
52
 
2.16
Defaulting Lenders
54
ARTICLE III TAXES, YIELD PROTECTION AND ILLEGALITY
56
 
3.01
Taxes
56
 
3.02
Illegality
60
 
3.03
Inability to Determine Rates
61
 
3.04
Increased Cost and Reduced Return; Capital Adequacy
61
 
3.05
Compensation for Losses
63
 
3.06
Matters Applicable to all Requests for Compensation
64
 
3.07
Survival
64
ARTICLE IV GUARANTY    


65
 
4.01
The Guaranty
65
 
4.02
Obligations Unconditional
65
 
4.03
Reinstatement
66
 
4.04
Certain Additional Waivers
66
 
4.05
Remedies
67




--------------------------------------------------------------------------------



 
4.06
Rights of Contribution
67
 
4.07
Guarantee of Payment; Continuing Guarantee
67
 
4.08
Keepwell
67
ARTICLE V CONDITIONS PRECEDENT TO CREDIT EXTENSIONS
68
 
5.01
Conditions of Initial Credit Extension
68
 
5.02
Conditions to all Credit Extensions
70
ARTICLE VI REPRESENTATIONS AND WARRANTIES
70
 
6.01
Organization, etc.
70
 
6.02
Authorization; No Conflict
71
 
6.03
Validity and Binding Nature
71
 
6.04
Financial Condition
71
 
6.05
No Material Adverse Change
71
 
6.06
Litigation
71
 
6.07
Ownership of Properties
72
 
6.08
Subsidiaries
72
 
6.09
Pension Plans and Plan Assets
72
 
6.10
Investment Company Act
72
 
6.11
Regulation U
72
 
6.12
Taxes
73
 
6.13
Environmental Matters
73
 
6.14
Information
73
 
6.15
No Default
73
 
6.16
Designated Borrower Joinder Agreement
73
 
6.17
OFAC
74
 
6.18
Anti-Corruption Laws
74
 
6.19
Luxembourg Specific Representations
74
ARTICLE VII COVENANTS
75
 
7.01
Reports, Certificates and Other Information
75
 
7.02
Books, Records and Inspections
78
 
7.03
Insurance
78
 
7.04
Compliance with Laws; Payment of Taxes
78
 
7.05
Maintenance of Existence, etc.
79
 
7.06
Financial Covenants
79
 
7.07
Limitations on Debt
79
 
7.08
Liens
81
 
7.09
Fundamental Changes, Consolidations, Sales
83
 
7.10
Use of Proceeds
85
 
7.11
Further Assurances
85
 
7.12
Transactions with Affiliates
85
 
7.13
Employee Benefit Plans
86
 
7.14
Environmental Laws
86
 
7.15
Business Activities
86
 
7.16
Non-Guarantor Domestic Subsidiaries
86
 
7.17
Investments
86
 
7.18
Burdensome Agreements
88
 
7.19
Organization Documents
88




--------------------------------------------------------------------------------



 
7.20
Sanctions
88
 
7.21
Anti-Corruption Laws
89
ARTICLE VIII [RESERVED]
89
ARTICLE IX EVENTS OF DEFAULT AND REMEDIES
89
 
9.01
Events of Default
89
 
9.02
Remedies Upon Event of Default
91
 
9.03
Application of Funds
92
ARTICLE X ADMINISTRATIVE AGENT
93
 
10.01
Appointment and Authority
93
 
10.02
Rights as a Lender
93
 
10.03
Exculpatory Provisions
93
 
10.04
Reliance by Administrative Agent
95
 
10.05
Delegation of Duties
95
 
10.06
Resignation of Administrative Agent
95
 
10.07
Non-Reliance on Administrative Agent and Other Lenders
97
 
10.08
No Other Duties; Etc
97
 
10.09
Administrative Agent May File Proofs of Claim
97
 
10.10
Guaranty Matters
98
 
10.11
Treasury Management Agreements and Hedge Agreements
98
ARTICLE XI MISCELLANEOUS
98
 
11.01
Amendments, Etc
98
 
11.02
Notices; Effectiveness; Electronic Communications
100
 
11.03
No Waiver; Cumulative Remedies; Enforcement
102
 
11.04
Expenses; Indemnity; Damage Waiver
103
 
11.05
Payments Set Aside
105
 
11.06
Successors and Assigns
105
 
11.07
Confidentiality
111
 
11.08
Set-off
112
 
11.09
Interest Rate Limitation
112
 
11.10
Counterparts
113
 
11.11
Integration; Effectiveness
113
 
11.12
Survival of Representations and Warranties
113
 
11.13
Severability
113
 
11.14
Replacement of Lenders
114
 
11.15
Governing Law
114
 
11.16
Waiver of Right to Trial by Jury
115
 
11.17
USA PATRIOT Act Notice
115
 
11.18
Judgment Currency
115
 
11.19
Concerning Joint and Several Liability of the Domestic Borrowers
116
 
11.20
Subordination of Intercompany Debt
118
 
11.21
No Advisory or Fiduciary Responsibility
118
 
11.22
Electronic Execution of Assignments and Certain Other Documents
118










--------------------------------------------------------------------------------





SCHEDULES
 
1.01
Existing Letters of Credit
2.01
Commitments and Pro Rata Shares
6.08
Subsidiaries
7.07
Debt Existing on the Closing Date
7.08
Liens Existing on the Closing Date
7.17
Investments Existing on the Closing Date
7.18
Burdensome Agreements Existing on the Closing Date
11.02
Certain Addresses for Notices
 
 
EXHIBITS
 
2.02
Form of Loan Notice
2.04
Form of Swing Line Loan Notice
2.11
Form of Note
2.14(a)
Form of Designated Borrower Request
2.14(b)
Form of Designated Borrower Joinder Agreement
3.01
Forms of U.S. Tax Compliance Certificates
7.01
Form of Compliance Certificate
7.16
Form of Joinder Agreement
11.06(b)
Form of Assignment and Assumption
11.06(b)(iv)
Form of Administrative Questionnaire








--------------------------------------------------------------------------------



CREDIT AGREEMENT


This CREDIT AGREEMENT is entered into as of September 25, 2015 among BRADY
CORPORATION, a Wisconsin corporation (the “Company”), certain Subsidiaries of
the Company party hereto pursuant to Section 2.14 (each a “Designated Borrower”
and, together with the Company, the “Borrowers” and each a “Borrower”), the
Guarantors (defined herein), the Lenders (defined herein) and BANK OF AMERICA,
N.A., as Administrative Agent, Swing Line Lender and L/C Issuer.


The Company has requested that the Lenders provide a $300,000,000 senior credit
facility for the purposes set forth herein, and the Lenders are willing to do so
on the terms and conditions set forth herein.


In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:


ARTICLE I


DEFINITIONS AND ACCOUNTING TERMS


1.01    Defined Terms.


As used in this Agreement, the following terms shall have the meanings set forth
below:


“Acquisition” means any transaction or series of related transactions for the
purpose of or resulting, directly or indirectly, in (a) the acquisition of all
or substantially all of the assets of a Person, or of all or substantially all
of any business or division of a Person (provided that the purchase of inventory
from another Person in the ordinary course of business shall not constitute an
Acquisition of such other Person), (b) the acquisition of in excess of 50% of
the Capital Stock of any Person, or otherwise causing any Person to become a
Subsidiary, or (c) a merger or consolidation or any other combination with
another Person; provided that the Company or a Subsidiary is the surviving
entity.


“Administrative Agent” means Bank of America, in its capacity as administrative
agent under any of the Loan Documents, or any successor administrative agent.


“Administrative Agent’s Office” means, with respect to any currency, the
Administrative Agent’s address and, as appropriate, account as set forth on
Schedule 11.02 with respect to such currency, or such other address or account
with respect to such currency as the Administrative Agent may from time to time
notify to the Company and the Lenders.


“Administrative Questionnaire” means an Administrative Questionnaire in
substantially the form of Exhibit 11.06(b)(iv) or any other form approved by the
Administrative Agent.


“Affiliate” of any Person means any other Person which, directly or indirectly,
controls or is controlled by or is under common control with such Person.


“Aggregate Revolving Commitments” means the Revolving Commitments of all the
Lenders. The aggregate principal amount of the Aggregate Revolving Commitments
in effect on the Closing Date is THREE HUNDRED MILLION DOLLARS ($300,000,000).


“Agreement” means this Credit Agreement, as amended, restated, modified,
supplemented and extended from time to time.

1

--------------------------------------------------------------------------------



“Alternative Currency” means each of Euro, Sterling, Australian Dollars,
Japanese Yen, Canadian Dollars and each other currency (other than Dollars) that
is approved in accordance with Section 1.07.


“Alternative Currency Equivalent” means, at any time, with respect to any amount
denominated in Dollars, the equivalent amount thereof in the applicable
Alternative Currency as determined by the Administrative Agent or the L/C
Issuer, as the case may be, at such time on the basis of the Spot Rate
(determined in respect of the most recent Revaluation Date) for the purchase of
such Alternative Currency with Dollars.


“Alternative Currency Sublimit” means an amount equal to the lesser of the
Aggregate Revolving Commitments and $150,000,000. The Alternative Currency
Sublimit is part of, and not in addition to, the Aggregate Revolving
Commitments.


“Applicable Rate” means the following percentages per annum, based upon the
Consolidated Net Leverage Ratio as set forth in the most recent Compliance
Certificate received by the Administrative Agent pursuant to Section 7.01(c):


Pricing Level
Consolidated
Net Leverage Ratio
Commitment Fee
Letters of Credit*
Eurocurrency Rate Loans


Base Rate
Loans
1
<1.25:1.0
0.125%
0.750%
0.750%
0.000%
2
>1.25:1.0 but <2.0:1.0
0.150%
0.875%
0.875%
0.000%
3
>2.0:1.0 but <2.5:1.0
0.175%
1.125%
1.125%
0.125%
4
>2.5:1.0 but <3.0:1.0
0.225%
1.375%
1.375%
0.375%
5
>3.0:1.0
0.275%
1.750%
1.750%
0.750%



* The Applicable Rate for performance standby Letters of Credit with respect to
non-financial contractual obligations shall be equal to 50% of the Applicable
Rate for Letters of Credit set forth above.


Any increase or decrease in the Applicable Rate resulting from a change in the
Consolidated Net Leverage Ratio shall become effective as of the first Business
Day immediately following the date a Compliance Certificate is required to be
delivered pursuant to Section 7.01(c); provided, however, that if a Compliance
Certificate is not delivered within five (5) Business Days after the date when
due in accordance with such Section, then, upon the request of the Required
Lenders, Pricing Level 5 shall apply as of the first Business Day after the date
on which such Compliance Certificate was required to have been delivered and
shall continue to apply until the first Business Day immediately following the
date a Compliance Certificate is delivered pursuant to Section 7.01(c),
whereupon the Applicable Rate shall be adjusted based upon the calculation of
the Consolidated Net Leverage Ratio contained in such Compliance Certificate.
Notwithstanding the foregoing, the Applicable Rate in effect from the Closing
Date through the first Business Day immediately following the date a Compliance
Certificate is required to be delivered pursuant to Section 7.01(c) for the
Fiscal Quarter ending July 31, 2015 shall be determined based upon Pricing Level
2.


“Applicable Time” means, with respect to any borrowings and payments in any
Alternative Currency, the local time in the place of settlement for such
Alternative Currency as may be determined by the Administrative Agent or the L/C
Issuer, as the case may be, to be necessary for timely settlement on the
relevant date in accordance with normal banking procedures in the place of
payment.

2

--------------------------------------------------------------------------------



“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.


“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 11.06(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit 11.06(b) or any other form (including
electronic documentation generated by use of MarkitClear or other electronic
platform) reasonably approved by the Administrative Agent that does not conflict
with the terms of this Agreement.


“Audited Financial Statements” means the audited consolidated balance sheet of
the Company and its Subsidiaries for the Fiscal Year ended July 31, 2015, and
the related consolidated statements of income or operations, shareholders’
equity and cash flows for such Fiscal Year of the Company and its Subsidiaries,
including the notes thereto.


“Availability Period” means the period from and including the Closing Date to
the earliest of (a) the Maturity Date, (b) the date of termination of the
Aggregate Revolving Commitments pursuant to Section 2.06, and (c) the date of
termination of the commitment of each Lender to make Loans and of the obligation
of the L/C Issuer to make L/C Credit Extensions pursuant to Section 9.02.


“Bank of America” means Bank of America, N.A. and its successors.


“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 0.50%, (b) the rate of interest in effect for
such day as publicly announced from time to time by Bank of America as its
“prime rate” and (c) the Eurocurrency Base Rate (determined pursuant to clause
(b) of the definition thereof) plus 1.0%. The “prime rate” is a rate set by Bank
of America based upon various factors including Bank of America’s costs and
desired return, general economic conditions and other factors, and is used as a
reference point for pricing some loans, which may be priced at, above, or below
such announced rate. Any change in such “prime rate” announced by Bank of
America shall take effect at the opening of business on the day specified in the
public announcement of such change.


“Base Rate Loan” means a Loan that bears interest based on the Base Rate. All
Base Rate Loans shall be denominated in Dollars.


“Borrower Materials” has the meaning specified in Section 7.01.


“Borrowers” has the meaning specified in the introductory paragraph hereto, and
“Borrower” means any one of them.


“Borrowing” means a borrowing consisting of simultaneous Loans of the same Type,
in the same currency and, in the case of Eurocurrency Rate Loans, having the
same Interest Period made by each of the Lenders pursuant to Section 2.01.


“Brady Finance Luxembourg” means Brady Finance Luxembourg, a private limited
liability company (société à responsabilité limitée), organized under the laws
of Luxembourg, having its registered office at 75, Parc d'Activités, L-8308
Capellen, Luxembourg, registered with the Luxembourg Companies Register under
number B 153.389 and having a share capital of EUR 15,000.



3

--------------------------------------------------------------------------------



“Brady SARL” means Brady S.à r.l., a private limited liability company (société
à responsabilité limitée), organized under the laws of Luxembourg, having its
registered office at 75, Parc d'Activités, L-8308 Capellen, Luxembourg,
registered with the Luxembourg Companies Register under number B 177.140 and
having a share capital of USD 3,875,318.
 
“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office with respect to
Obligations denominated in Dollars is located and (a) if such day relates to any
interest rate settings as to a Eurocurrency Rate Loan denominated in Dollars,
any fundings, disbursements, settlements and payments in Dollars in respect of
any such Eurocurrency Rate Loan, or any other dealings in Dollars to be carried
out pursuant to this Agreement in respect of any such Eurocurrency Rate Loan,
means any day on which dealings in Dollar deposits are conducted by and between
banks in the London interbank eurodollar market; (b) if such day relates to any
interest rate settings as to a Eurocurrency Rate Loan denominated in Euro, any
fundings, disbursements, settlements and payments in Euro in respect of any such
Eurocurrency Rate Loan, or any other dealings in Euro to be carried out pursuant
to this Agreement in respect of any such Eurocurrency Rate Loan, means a TARGET
Day; (c) if such day relates to any interest rate settings as to a Eurocurrency
Rate Loan denominated in a currency other than Dollars or Euro, means any such
day on which dealings in deposits in the relevant currency are conducted by and
between banks in the London or other applicable offshore interbank market for
such currency; and (d) if such day relates to any fundings, disbursements,
settlements and payments in a currency other than Dollars or Euro in respect of
a Eurocurrency Rate Loan denominated in a currency other than Dollars or Euro,
or any other dealings in any currency other than Dollars or Euro to be carried
out pursuant to this Agreement in respect of any such Eurocurrency Rate Loan
(other than any interest rate settings), means any such day on which banks are
open for foreign exchange business in the principal financial center of the
country of such currency.


“Capital Lease” means, subject to Section 1.03, with respect to any Person, any
lease of (or other agreement conveying the right to use) any real or personal
property by such Person that, in conformity with GAAP, is accounted for as a
capital lease on the balance sheet of such Person.


“Capital Stock” means (i) in the case of a corporation, capital stock, (ii) in
the case of an association or business entity, any and all shares, interests,
participations, rights or other equivalents (however designated) of capital
stock, (iii) in the case of a partnership, partnership interests (whether
general or limited), (iv) in the case of a limited liability company, membership
interests and (v) any other interest or participation that confers on a Person
the right to receive a share of the profits and losses of, or distributions of
assets of, the issuing Person.


“Cash Collateralize” means to deposit in a Controlled Account or to pledge and
deposit with or deliver to the Administrative Agent, for the benefit of one or
more of the L/C Issuer or the Lenders, as collateral for L/C Obligations or
obligations of the Lenders to fund participations in respect of L/C Obligations,
cash or deposit account balances or, if the Administrative Agent and the L/C
Issuer shall agree in their sole discretion, other credit support, in each case
pursuant to documentation in form and substance reasonably satisfactory to the
Administrative Agent and the L/C Issuer. “Cash Collateral” shall have a meaning
correlative to the foregoing and shall include the proceeds of such cash
collateral and other credit support.


“Cash Equivalents” means, as at any date, (a) treasury bills, treasury cash
management bills and other securities issued or directly and fully guaranteed or
insured by the United States or any agency or instrumentality thereof (provided
that the full faith and credit of the United States is pledged in support
thereof) having maturities of not more than twelve months from the date of
acquisition, (b) bank deposits, time deposits, certificates of deposit and
bankers acceptances, in each case of (i) any Lender or (ii) any

4

--------------------------------------------------------------------------------



commercial bank of recognized standing having capital and surplus in excess of
$100,000,000 (each, an “Approved Lender”), (c) commercial paper issued by any
Approved Lender (or by the parent company thereof) which is of investment grade
provided, the aggregate principal amount of commercial paper issued by any one
issuer shall not exceed $10,000,000, (d) unrated commercial paper issued by
Wisconsin corporations, provided, the aggregate principal amount of commercial
paper issued by any one issuer shall not exceed $5,000,000, (e) repurchase
agreements with an Approved Lender, but only to the extent the same is used as
an overnight or over weekend investment, (f) obligations of any state of the
United States or any political subdivision thereof, the interest with respect to
which is entirely exempt from federal income taxation under Section 103 of the
Internal Revenue Code and having a rating of A or above by S&P, (g) investments
in municipal put bonds and municipal market auction notes and bonds rated A or
above by S&P, (h) investments, classified in accordance with GAAP as current
assets, in adjustable rate preferred stock (which must be purchased at the call
price or below) and money market investment programs registered under the
Investment Company Act of 1940, as amended, in each case, which are administered
by reputable financial institutions having capital of at least $100,000,000, 70%
of the interest with respect to which is exempt from federal income taxation
under Section 103 of the Internal Revenue Code, and having a rating of A or
above by S&P, (i) VEBA investments in municipal put bonds and notes, money
market preferred stock and commercial paper, in each case, the interest with
respect to which is taxable, and having a long term rating of A or above by S&P
and (j) with respect to any Foreign Subsidiary, short-term investments utilized
by such Foreign Subsidiary in accordance with normal investment practices for
cash management in investments analogous to the foregoing investments in clause
(h) above.


“Change in Law” means the occurrence, after the Closing Date, of any of the
following: (a) the adoption or taking effect of any Law, (b) any change in any
Law or in the administration, interpretation, implementation or application
thereof by any Governmental Authority or (c) the making or issuance of any
request, rule, guideline or directive (whether or not having the force of Law)
by any Governmental Authority; provided that notwithstanding anything herein to
the contrary, except to the extent they are merely proposed and not in effect
(it being understood that at the time they become effective, they shall
constitute a “Change in Law”) (i) the Dodd-Frank Wall Street Reform and Consumer
Protection Act and all requests, rules, guidelines or directives thereunder or
issued in connection therewith by a Governmental Authority charged with the
enforcement, implementation, interpretation or administration thereof and (ii)
all requests, rules, guidelines or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, shall in each case be deemed to
be a “Change in Law”, regardless of the date enacted, adopted or issued.


“Closing Date” means the date hereof.


“Commitment” means, as to each Lender, the Revolving Commitment of such Lender.


“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.).


“Company” has the meaning specified in the introductory paragraph hereto.


“Competitor” means any competitor of the Company or any Subsidiary that is in
the same or a similar line of business as the Company or any Subsidiary
designated in writing from time to time by the Company to the Administrative
Agent.


“Compliance Certificate” means a certificate substantially in the form of
Exhibit 7.01.



5

--------------------------------------------------------------------------------



“Computation Period” means each period of four consecutive Fiscal Quarters
ending on the last day of a Fiscal Quarter.


“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.


“Consolidated EBITDA” means, for any period, Consolidated Net Income for such
period plus, (a) to the extent deducted in computing such Consolidated Net
Income and without duplication, (i) depreciation and amortization expense for
such period, (ii) Consolidated Interest Expense for such period, (iii) income
tax expense for such period, (iv) any unusual or non-recurring expenses or
losses (including, whether or not otherwise includable as a separate item in the
statement of Consolidated Net Income for such period, losses on the sales or
other dispositions of assets outside the ordinary course of business and loss on
early retirement of debt), (v) any other non-cash items for such period
(excluding any write-down of current assets and any such non-cash charges to the
extent that such charge represents an accrual of or reserve for a future cash
payment), (vi) the amount of business optimization expenses and other
restructuring charges (which, for the avoidance of doubt, shall include the
effect of inventory optimization programs, plant closure, retention, severance,
systems establishment costs and excess pension charges), (vii) the amount of
cost savings, operating expense reductions and cost synergies relating to
transactions consummated by the Company and its Subsidiaries and projected by
the Borrowers in good faith to result from actions taken or committed to be
taken no later than 12 months after the consummation of such transaction
(calculated on a pro forma basis as though such cost savings, operating expense
reductions and cost synergies had been realized on the first day of such period
for which Consolidated EBITDA is being determined and as if such cost savings,
operating expense reductions and cost synergies were realized during the
entirety of such period), net of the amount of actual benefits realized during
such period from such actions, (viii) any net unrealized losses resulting from
currency translation losses related to currency re-measurements of Debt
(including any net loss resulting from Hedging Agreements for currency exchange
risk) and any unrealized foreign currency translation losses, (ix) any
unrealized mark-to-market losses on Hedging Agreements and (x) any one-time
costs, fees, expenses, premiums, make-whole payments and other similar items
associated with the issuance, incurrence or repayment of Debt (including the
closing of this Agreement), any issuance of equity interests, any Investment,
any Acquisition, and any disposition of assets of the applicable Person, in each
case to the extent permitted hereunder (and whether or not consummated), minus
(b) to the extent included in computing such Consolidated Net Income and without
duplication, (i) any unusual or non-recurring income or gains (including,
whether or not otherwise includable as a separate item in the statement of
Consolidated Net Income for such period, gains on the sales or other
dispositions of assets outside the ordinary course of business and gain on early
retirement of debt), (ii) non-cash income for such period (excluding any
non-cash income to the extent that such income represents a receivable or asset
for a future cash receipt), (iii) any net unrealized gains resulting from
currency translation gains related to currency re-measurements of Debt
(including any net gain resulting from Hedging Agreements for currency exchange
risk) and any unrealized foreign currency translation gains and (iv) any
unrealized mark-to-market gains on Hedging Agreements, all as determined in
accordance with GAAP. For purposes of calculating Consolidated EBITDA for any
period of four consecutive quarters, if during such period the Company or any
Subsidiary shall have consummated an Acquisition, Consolidated EBITDA for such
period shall be calculated after giving pro forma effect thereto as if such
transaction occurred on the first day of such period and if during such period,
the Company or any Subsidiary shall have consummated a disposition, Consolidated
EBITDA for such period shall be calculated after giving pro forma effect thereto
as if such transaction occurred on the last day of the previous period; provided
that the aggregate amount of add-backs made pursuant to clauses (a)(iv),
(a)(vi), (a)(vii) and (a)(x) for any period shall not exceed the greater of (A)
$15,000,000 and (B) an amount equal to 15% of Consolidated EBITDA for such
period (determined prior to giving effect to such add-backs).



6

--------------------------------------------------------------------------------



“Consolidated Funded Debt” means all Debt of the Company and its Subsidiaries,
excluding (i) contingent obligations in respect of undrawn letters of credit,
bank guarantees and banker’s acceptances and Suretyship Liabilities in respect
of obligations not constituting Debt, (ii) net obligations under Hedging
Agreements, (iii) Securitization Obligations to the extent such obligations
would not be required to be included on the consolidated balance sheet of the
Company in accordance with GAAP and (iv) obligations to pay the deferred
purchase price of services.


“Consolidated Interest Coverage Ratio” means, for any Computation Period, the
ratio of (a) Consolidated EBITDA for such Computation Period to (b) Consolidated
Interest Expense for such Computation Period.


“Consolidated Interest Expense” means, for any Computation Period, the
consolidated interest expense of the Company and its Subsidiaries for such
Computation Period, as determined in accordance with GAAP.


“Consolidated Leverage Ratio” means, for any Computation Period, the ratio of
(i) Consolidated Funded Debt as of the last day of such Computation Period to
(ii) Consolidated EBITDA for such Computation Period.


“Consolidated Net Income” means, for any period, for the Company and its
Subsidiaries on a consolidated basis, the net income (or loss) of the Company
and its Subsidiaries (excluding (i) extraordinary items and (ii) any income (or
loss) for such period of any Person if such Person is not a Subsidiary, except
that the Company’s equity in the net income of any such Person for such period
shall be included in Consolidated Net Income up to the aggregate amount of cash
actually distributed by such Person during such period to the Company or a
Subsidiary as a dividend or other distribution) for that period, as determined
in accordance with GAAP.


“Consolidated Net Leverage Ratio” means, for any Computation Period, the ratio
of (a) the difference of (i) Consolidated Funded Debt as of the last day of such
Computation Period minus (ii) Specified Cash as of the last day of such
Computation Period to (b) Consolidated EBITDA for such Computation Period.


“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any written agreement, instrument or other
undertaking to which such Person is a party or by which it or any of its
property is bound.


“Controlled Account” means each deposit account and securities account that is
subject to an account control agreement in form and substance satisfactory to
the Administrative Agent and the L/C Issuer.


“Controlled Group” means all members of a controlled group of corporations and
all members of a controlled group of trades or businesses (whether or not
incorporated) under common control which, together with the Company, are treated
as a single employer under Section 414 of the Internal Revenue Code or Section
4001 of ERISA.


“Credit Extension” means each of the following: (a) a Borrowing and (b) an L/C
Credit Extension.



7

--------------------------------------------------------------------------------



“Debt” of any Person means, without duplication, (a) all indebtedness of such
Person for borrowed money, whether or not evidenced by bonds, debentures, notes
or similar instruments, (b) all obligations of such Person as lessee under
Capital Leases which have been or should be recorded as liabilities on a balance
sheet of such Person, (c) all obligations of such Person to pay the deferred
purchase price of property or services (excluding (i) trade and similar accounts
payable and accrued expenses in the ordinary course of business and (ii) accrued
pension costs and other employee benefit and compensation obligations arising in
the ordinary course of business), (d) all indebtedness secured by a Lien on the
property of such Person, whether or not such indebtedness shall have been
assumed by such Person (it being understood that if such Person has not assumed
or otherwise become personally liable for any such indebtedness, the amount of
the Debt of such Person in connection therewith shall be limited to the lesser
of the face amount of such indebtedness and the fair market value of all
property of such Person securing such indebtedness), (e) all obligations,
contingent or otherwise, under letters of credit (whether or not drawn),
including the Letters of Credit, but otherwise excluding trade letters of
credit, and banker’s acceptances issued for the account of such Person, (f) all
Securitization Obligations of such Person, to the extent such obligations would
be required to be included on the consolidated balance sheet of the Company in
accordance with GAAP, (g) the net obligations of such Person under Hedging
Agreements, (h) all Suretyship Liabilities of such Person with respect to
obligations of the type described in any of the foregoing clauses (a) through
(g) and (i) all Debt of any partnership in which such Person is a general
partner. The amount of any net obligation under any Hedging Agreement on any
date shall be deemed to be the Swap Termination Value thereof as of such date.
If any of the foregoing Debt is limited to recourse against a particular asset
or assets of such Person, the amount of the corresponding Debt shall be equal to
the lesser of the amount of such Debt and the fair market value of such asset or
assets at the date for determination of the amount of such Debt. The amount of
Debt of the Company and its Subsidiaries hereunder shall be calculated without
duplication of Suretyship Liabilities of the Company or any Subsidiary in
respect thereof. “Debt” shall not include (1) indebtedness owing to the Company
by any Subsidiary or indebtedness owing to any Subsidiary by the Company or
another Subsidiary, (2) any customary earnout or holdback or similar obligations
in connection with Acquisitions permitted hereunder, (3) any obligations of the
Company or its Subsidiaries in respect of customer advances received and held in
the ordinary course of business, (4) performance bonds or performance guaranties
(or bank guaranties or letters of credit in lieu thereof) entered into in the
ordinary course of business, (5) defeased and/or discharged indebtedness, (6)
interest, fees, premium or expenses, if any, relating to the principal amount of
Debt to the extent not paid in kind, or (7) all obligations of any Person as
lessee under operating leases.


“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors generally, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief Laws of the United States or other
applicable jurisdictions from time to time in effect and affecting the rights of
creditors generally, including any Luxembourg Insolvency Event.


“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.


“Default Rate” means (a) when used with respect to Obligations other than Letter
of Credit Fees, an interest rate equal to (i) the Base Rate plus (ii) the
Applicable Rate, if any, applicable to Base Rate Loans plus (iii) 2% per annum;
provided, however, that with respect to a Eurocurrency Rate Loan, the Default
Rate shall be an interest rate equal to the interest rate (including any
Applicable Rate) otherwise applicable to such Loan plus 2% per annum, in each
case to the fullest extent permitted by applicable Laws and (b) when used with
respect to Letter of Credit Fees, a rate equal to the Applicable Rate plus 2%
per annum, in all cases to the fullest extent permitted by applicable Laws.

8

--------------------------------------------------------------------------------



“Defaulting Lender” means, subject to Section 2.16(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two Business Days of
the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Company in writing that such failure
is the result of such Lender’s good faith determination that one or more
conditions precedent to funding (each of which conditions precedent, together
with any applicable default, shall be specifically identified in such writing)
has not been satisfied, or (ii) pay to the Administrative Agent, the L/C Issuer,
the Swing Line Lender or any other Lender any other amount required to be paid
by it hereunder (including in respect of its participation in Letters of Credit
or Swing Line Loans) within two Business Days of the date when due, (b) has
notified the Company, the Administrative Agent, the L/C Issuer or the Swing Line
Lender in writing that it does not intend or expect to comply with all or any
portion of its funding obligations hereunder or under other agreements in which
it commits to extend credit generally, or has made a public statement to that
effect (unless such writing or public statement relates to such Lender’s
obligation to fund a Loan hereunder and states that such position is based on
such Lender’s good faith determination that a condition precedent to funding
(which condition precedent, together with any applicable default, shall be
specifically identified in such writing or public statement) cannot be
satisfied), (c) has failed, within three Business Days after written request by
the Administrative Agent or the Company, to confirm in writing to the
Administrative Agent and the Company (such writing to be reasonably satisfactory
to the Administrative Agent or the Company, as applicable) that it will comply
with, and is financially able to meet, its prospective funding obligations
hereunder (provided that such Lender shall cease to be a Defaulting Lender
pursuant to this clause (c) upon receipt of such written confirmation by the
Administrative Agent and the Company), or (d) has, or has a direct or indirect
parent company that has, (i) become the subject of a proceeding under any Debtor
Relief Law, (ii) had appointed for it a receiver, custodian, conservator,
trustee, administrator, assignee for the benefit of creditors or similar Person
charged with reorganization or liquidation of its business or assets, including
the Federal Deposit Insurance Corporation or any other state or federal
regulatory authority acting in such a capacity or (iii) taken any action in
furtherance of, or indicated its consent to, approval of or acquiescence in any
such proceeding or appointment; provided that a Lender shall not be a Defaulting
Lender solely by virtue of the ownership or acquisition of any equity interest
in that Lender or any direct or indirect parent company thereof by a
Governmental Authority so long as such ownership interest does not result in or
provide such Lender with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender. Any determination made in good faith by the Administrative Agent that a
Lender is a Defaulting Lender under any one or more of clauses (a) through (d)
above, and of the effective date of such status, shall be conclusive and binding
absent demonstrable error, and such Lender shall be deemed to be a Defaulting
Lender (subject to Section 2.16(b)) as of the date established therefor by the
Administrative Agent in a written notice of such determination, which shall be
delivered by the Administrative Agent to the Company, the L/C Issuer, the Swing
Line Lender and each other Lender promptly following such determination.


“Designated Borrower” has the meaning specified in the introductory paragraph
hereto.


“Designated Borrower Notice” has the meaning specified in Section 2.14.


“Designated Borrower Request and Assumption Agreement” has the meaning specified
in Section 2.14.


“Designated Jurisdiction” means any country or territory to the extent that such
country, territory or region itself is the subject of any Sanction.



9

--------------------------------------------------------------------------------



“Disqualified Institution” shall mean (a) those Competitors identified on a list
provided by the Company to the Administrative Agent and made available to the
Lenders on the Closing Date (the “Disqualified Institution List”) (as such
Disqualified Institution List may be supplemented from time to time by the
Borrowers pursuant to clause (b)) and (b) any other Competitor identified by
legal name in writing to the Administrative Agent after the Closing Date (it
being understood that the Company shall be required to provide a fully updated
Disqualified Institution List to the Administrative Agent in order to supplement
such list after the Closing Date and the Administrative Agent shall make such
updated list available to the Lenders), which designation shall become effective
one day after the date that such written designation to the Administrative Agent
is made available to the Lenders on IntraLinks, Syndtrak, ClearPar or a similar
electronic transmission system, but which shall not apply retroactively to
disqualify any persons that have previously acquired an assignment or
participation interest in the Loans and/or Commitments; provided, that during
continuation of an Event of Default, the Company may not designate any
additional Persons as Disqualified Institutions.


“Dollar” and “$” mean lawful money of the United States.


“Dollar Equivalent” means, at any time, (a) with respect to any amount
denominated in Dollars, such amount, and (b) with respect to any amount
denominated in any Alternative Currency, the equivalent amount thereof in
Dollars as determined in good faith by the Administrative Agent or the L/C
Issuer, as the case may be, at such time on the basis of the Spot Rate
(determined in respect of the most recent Revaluation Date) for the purchase of
Dollars with such Alternative Currency.


“Domestic Borrower” means, collectively, the Company and each Designated
Borrower that is a Domestic Subsidiary.


“Domestic Subsidiary” means any Subsidiary that is organized under the Laws of
any state of the United States or the District of Columbia.


“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Sections 11.06(b)(iii), (v) and (vii) (subject to such consents,
if any, as may be required under Section 11.06(b)(iii)).


“EMU” means the economic and monetary union in accordance with the Treaty of
Rome 1957, as amended by the Single European Act 1986, the Maastricht Treaty of
1992 and the Amsterdam Treaty of 1998.


“EMU Legislation” means the legislative measures of the European Council for the
introduction of, changeover to or operation of a single or unified European
currency.


“Environmental Claims” means all claims, however asserted, by any Governmental
Authority or other Person alleging potential liability or responsibility for
violation of any Environmental Law, or for release of Hazardous Substances or
injury to the environment.


“Environmental Laws” means all federal, state or local Laws, statutes, common
law duties, rules, regulations, ordinances and codes, together with all
administrative orders, directed and enforceable duties, licenses, authorizations
and permits of, and agreements with, any Governmental Authority, in each case
relating to environmental matters.


“ERISA” means the Employee Retirement Income Security Act of 1974.



10

--------------------------------------------------------------------------------



“Euro” and “EUR” mean the lawful currency of the Participating Member States
introduced in accordance with the EMU Legislation.


“Eurocurrency Base Rate” means,


(a)    (i)    in the case of Eurocurrency Rate Loan denominated in a LIBOR
Quoted Currency, the rate per annum equal to the London Interbank Offered Rate
(“LIBOR”) or a comparable or successor rate, which rate is approved by the
Administrative Agent, as published by Bloomberg (or such other commercially
available source providing such quotations as may be designated by the
Administrative Agent from time to time) (in such case, the “LIBOR Rate”) at or
about 11:00 a.m., London time, two Business Days prior to the commencement of
such Interest Period, for deposits in the relevant currency (for delivery on the
first day of such Interest Period) with a term equivalent to such Interest
Period;


(ii)     in the case of Eurocurrency Rate Loan denominated in Canadian Dollars,
the rate per annum equal to the Canadian Dealer Offered Rate (“CDOR”), or a
comparable or successor rate which rate is approved by the Administrative Agent,
as published on the applicable Reuters screen page (or such other commercially
available source providing such quotations as may be designated by the
Administrative Agent from time to time) (in such case, the “CDOR Rate”) at or
about 10:00a.m. (Toronto, Ontario time) on the Rate Determination Date with a
term equivalent to such Interest Period;
 
(iii)     in the case of a Eurocurrency Rate Loan denominated in Australian
Dollars, the rate per annum equal to the Bank Bill Swap Reference Bid Rate
(“BBSY”), or a comparable or successor rate which rate is approved by the
Administrative Agent, as published on the applicable Reuters screen page (or
such other commercially available source providing such quotations as may be
designated by the Administrative Agent from time to time) at or about 10:30 a.m.
(Melbourne, Australia time) on the Rate Determination Date with a term
equivalent to such Interest Period;


(iv)    in the case of any other Eurocurrency Rate Loan denominated in a
Non-LIBOR Quoted Currency (other than those specified above), the rate
designated with respect to such Alternative Currency at the time such
Alternative Currency is approved by the Administrative Agent and the Lenders
pursuant to Section 1.07; and


(b)    for any interest calculation with respect to a Base Rate Loan on any
date, the rate per annum equal to the LIBOR Rate, at approximately 11:00 a.m.,
London time determined two Business Days prior to such date for Dollar deposits
with a term of one month commencing that day;


provided that (i) to the extent a comparable or successor rate is approved by
the Administrative Agent in connection herewith, the approved rate shall be
applied in a manner consistent with market practice; provided, further that to
the extent such market practice is not administratively feasible for the
Administrative Agent, such approved rate shall be applied as otherwise
reasonably determined by the Administrative Agent and (ii) if the Eurocurrency
Base Rate shall be less than zero, such rate shall be deemed zero for purposes
of this Agreement.



11

--------------------------------------------------------------------------------



“Eurocurrency Rate” means, for any Interest Period with respect to any
Eurocurrency Rate Loan, a rate per annum determined by the Administrative Agent
to be equal to the quotient obtained by dividing (a) the Eurocurrency Base Rate
for such Eurocurrency Rate Loan for such Interest Period by (b) one minus the
Eurocurrency Reserve Percentage for such Eurocurrency Rate Loan for such
Interest Period.


“Eurocurrency Rate Loan” means a Loan that bears interest at a rate based on
clause (a) of the definition of “Eurocurrency Base Rate.” All Loans denominated
in an Alternative Currency must be Eurocurrency Rate Loans.


“Eurocurrency Reserve Percentage” means, for any day during any Interest Period,
the reserve percentage (expressed as a decimal, carried out to five decimal
places) in effect on such day, whether or not applicable to any Lender, under
regulations issued from time to time by the FRB for determining the maximum
reserve requirement (including any emergency, supplemental or other marginal
reserve requirement) with respect to Eurocurrency funding (currently referred to
as “Eurocurrency liabilities”). The Eurocurrency Rate for each outstanding
Eurocurrency Rate Loan shall be adjusted automatically as of the effective date
of any change in the Eurocurrency Reserve Percentage.


“Event of Default” has the meaning specified in Section 9.01.


“Excluded Subsidiary” means (i) each Subsidiary that is a captive insurance
company, (ii) each Securitization Subsidiary, and (iii) each other Subsidiary
(other than any Loan Party) having assets with a net book value of less than
$2,000,000, calculated in accordance with GAAP.


“Excluded Swap Obligation” means, with respect to any Loan Party, any Swap
Obligation if, and to the extent that, all or a portion of the Guaranty of such
Loan Party of, or the grant under a Loan Document by such Loan Party of a
security interest to secure, such Swap Obligation (or any guarantee thereof) is
or becomes illegal under the Commodity Exchange Act (or the application or
official interpretation thereof) by virtue of such Loan Party’s failure for any
reason to constitute an “eligible contract participant” as defined in the
Commodity Exchange Act (determined after giving effect to Section 4.08 and any
and all guarantees of such Loan Party’s Swap Obligations by other Loan Parties)
at the time the Guaranty of such Loan Party, or grant by such Loan Party of a
security interest, becomes effective with respect to such Swap Obligation. If a
Swap Obligation arises under a Master Agreement governing more than one Hedging
Agreement, such exclusion shall apply to only the portion of such Swap
Obligation that is attributable to Hedging Agreements for which such Guaranty or
security interest is or becomes illegal.


“Excluded Taxes” means any of the following Taxes imposed on or with respect to
any Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its Lending Office located in, the
jurisdiction imposing such Tax (or any political or taxing authority subdivision
thereof or therein) or (ii) that are Other Connection Taxes, (b) in the case of
a Lender, U.S. federal withholding Taxes imposed on amounts payable to or for
the account of such Lender with respect to an applicable interest in a Loan or
Commitment pursuant to a law in effect on the date on which (i) such Lender
acquires such interest in the Loan or Commitment (other than pursuant to an
assignment request by the Borrower under Section 11.14) or (ii) such Lender
changes its Lending Office, except in each case to the extent that, pursuant to
Section 3.01(a)(ii) or 3.01(c), amounts with respect to such Taxes were payable
either to such Lender’s assignor immediately before such Lender became a party
hereto or to such Lender immediately before it changed its Lending Office, (c)
Taxes attributable to such Recipient’s failure to comply with Section 3.01(e)
and (d) any U.S. federal withholding Taxes imposed pursuant to FATCA.

12

--------------------------------------------------------------------------------



“Executive Officer” means the chief financial officer, the chief executive
officer, the president, any senior vice president, the treasurer or any
assistant treasurer of the Company.


“Existing Credit Agreement” means the Credit Agreement dated as of February 1,
2012 among the Company, various Subsidiaries of the Company, various financial
institutions and Bank of America, N.A., as administrative agent, swing line
lender and letter of credit issuer.


“Existing Letters of Credit” means those letters of credit listed on Schedule
1.01.


“FASB ASC” means the Accounting Standards Codification of the Financial
Accounting Standards Board.


“FATCA” means Sections 1471 through 1474 of the Internal Revenue Code, as of the
Closing Date (or any amended or successor version that is substantively
comparable and not materially more onerous to comply with) and any current or
future regulations or official interpretations thereof and any agreement entered
into pursuant Section 1471(b)(1) of the Internal Revenue Code.


“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight federal funds transactions with
members of the Federal Reserve System, as published by the Federal Reserve Bank
of New York on the Business Day next succeeding such day; provided that (a) if
such day is not a Business Day, the Federal Funds Rate for such day shall be
such rate on such transactions on the next preceding Business Day as so
published on the next succeeding Business Day, and (b) if no such rate is so
published on such next succeeding Business Day, the Federal Funds Rate for such
day shall be the average rate (rounded upward, if necessary, to a whole multiple
of 1/100 of 1%) charged to Bank of America on such day on such transactions as
determined by the Administrative Agent.


“Fee Letter” means the letter agreement, dated August 12, 2015 among the
Company, the Administrative Agent and MLPFS.


“Fiscal Quarter” means a fiscal quarter of a Fiscal Year.


“Fiscal Year” means the fiscal year of the Company and its Subsidiaries, which
period shall be the twelve-month period ending on July 31 of each year or, at
the Company’s election, the calendar year (so long as such election is
consistent with the Company’s filings with the SEC).


“Foreign Lender” means (a) if the applicable Borrower is a U.S. Person, a Lender
that is not a U.S. Person, and (b) if the applicable Borrower is not a U.S.
Person, a Lender that is resident or organized under the Laws of a jurisdiction
other than that in which such Borrower is resident for tax purposes. For
purposes of this definition, (i) the United States, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction and
(ii) “Lender” shall include the L/C Issuer.


“Foreign Loan Parties” means, collectively, the Foreign Subsidiaries of the
Company that are Designated Borrowers.


“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.


“FRB” means the Board of Governors of the Federal Reserve System of the United
States (or any successor thereto).



13

--------------------------------------------------------------------------------



“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to the L/C Issuer, such Defaulting Lender’s Pro Rata Share of the
outstanding L/C Obligations other than L/C Obligations as to which such
Defaulting Lender’s participation obligation has been reallocated to other
Lenders or Cash Collateralized in accordance with the terms hereof, and (b) with
respect to the Swing Line Lender, such Defaulting Lender’s Pro Rata Share of
Swing Line Loans other than Swing Line Loans as to which such Defaulting
Lender’s participation obligation has been reallocated to other Lenders in
accordance with the terms hereof.


“Fund” means any Person (other than a natural Person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.


“GAAP” means generally accepted accounting principles set forth from time to
time in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board (or agencies with
similar functions of comparable stature and authority within the United States
accounting profession), which are applicable to the circumstances as of the date
of determination; provided that, with respect to the financial statements of
Foreign Subsidiaries (except to the extent included in the consolidated
financial statements of the Company), “GAAP” shall mean the generally accepted
accounting principles in the relevant foreign jurisdiction which are set forth
from time to time in the opinions and pronouncements of the applicable
accounting standards board (or similar agency) of such foreign jurisdiction
which are applicable to the circumstances as of the date of determination.


“Governmental Authority” means (a) any nation or government, any state or other
political subdivision thereof, any central bank (or similar monetary or
regulatory authority) thereof and any entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government
(including any supra-national bodies such as the European Union or the European
Central Bank) and (b) the National Association of Insurance Commissioners.


“Guaranty” means the Guaranty made by the Guarantors in favor of the
Administrative Agent and the other holders of the Obligations pursuant to
Article IV.


“Guarantors” means (a) with respect to all Obligations, each Domestic Subsidiary
of the Company that is not an Excluded Subsidiary and is identified as a
“Guarantor” on the signature pages hereto and each other Person that joins as a
Guarantor pursuant to Section 7.16 and (b) solely for purposes of Article IV,
with respect to (i) the Obligations owing by the Designated Borrowers that are
Foreign Subsidiaries, (ii) Obligations under any Hedging Agreement between any
Loan Party or any Subsidiary and any Hedge Bank, (iii) Obligations under any
Treasury Management Agreement between any Loan Party or any Subsidiary and any
Treasury Management Bank and (iv) any Swap Obligation of a Specified Loan Party
(determined before giving effect to Sections 4.01 and 4.08) under the Guaranty,
each Domestic Borrower, in each case, together with their successors and
permitted assigns. For the avoidance of doubt, in no event shall a Foreign
Subsidiary be a Guarantor.


“Hazardous Substances” means any hazardous waste, as defined by 42 U.S.C.
§6903(5), any hazardous substance as defined by 42 U.S.C. §9601(14), any
pollutant or contaminant as defined by 42 U.S.C. §9601(33) or any toxic
substance, oil or hazardous material or other chemical or substance regulated by
any Environmental Law, excluding household hazardous waste.



14

--------------------------------------------------------------------------------



“Hedging Agreement” means (a) any interest rate, currency or commodity swap
agreement, cap agreement or collar agreement, and any other agreement or
arrangement designed to protect against fluctuations in interest rates, currency
exchange rates or commodity prices, whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.


“Hedge Bank” means any Person that (i) at the time it enters into a Hedging
Agreement, is a Lender or the Administrative Agent or an Affiliate of a Lender
or the Administrative Agent, (ii) in the case of any Hedging Agreement in effect
on or prior to the Closing Date, is, as of the Closing Date or within 30 days
thereafter, a Lender or the Administrative Agent or an Affiliate of a Lender or
the Administrative Agent and a party to a Hedging Agreement or (iii) within 30
days after the time it enters into the applicable Hedging Agreement, becomes a
Lender, the Administrative Agent or an Affiliate of a Lender or the
Administrative Agent, in each case, in its capacity as a party to such Hedging
Agreement; provided, in the case of a Hedge Agreement with a Person who is no
longer a Lender (or Affiliate of a Lender), such Person shall be considered a
Hedge Bank only through the stated termination date (without extension or
renewal) of such Hedge Agreement.


“Hedging Obligations” means, with respect to any Person, all liabilities of such
Person under Hedging Agreements.


“Honor Date” has the meaning set forth in Section 2.03(c)(i).


“IFRS” means international accounting standards within the meaning of IAS
Regulation 1606/2002 to the extent applicable to the relevant financial
statements delivered under or referred to herein.


“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
clause (a), Other Taxes, other than Excluded Taxes.


“Indemnitees” has the meaning specified in Section 11.04.


“Independent Auditor” has the meaning specified in Section 7.01(a).


“Interest Payment Date” means (a) as to any Eurocurrency Rate Loan, the last day
of each Interest Period applicable to such Loan and the Maturity Date; provided,
however, that if any Interest Period for a Eurocurrency Rate Loan exceeds three
months, the respective dates that fall every three months after the beginning of
such Interest Period shall also be Interest Payment Dates; and (b) as to any
Base Rate Loan (including a Swing Line Loan), the last Business Day of each
March, June, September and December and the Maturity Date.


“Interest Period” means, as to each Eurocurrency Rate Loan, the period
commencing on the date such Eurocurrency Rate Loan is disbursed or converted to
or continued as a Eurocurrency Rate Loan and ending on the date seven days or
one, two, three or six months thereafter (or such other period as all Lenders
may agree) (in each case, subject to availability) as selected by the applicable
Borrower in its Loan Notice; provided that:



15

--------------------------------------------------------------------------------



(a)    any Interest Period that would otherwise end on a day that is not a
Business Day shall be extended to the next succeeding Business Day unless such
Business Day falls in another calendar month, in which case such Interest Period
shall end on the next preceding Business Day;


(b)    any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period; and


(c)    no Interest Period shall extend beyond the Maturity Date.


“Internal Revenue Code” means the Internal Revenue Code of 1986.


“Investment” means, as to any Person, any acquisition or investment by such
Person, whether by means of (a) the purchase or other acquisition of Capital
Stock of another Person, (b) a loan, advance or capital contribution to,
incurrence of Suretyship Liability in respect of, or assumption of debt of, or
purchase or other acquisition of any other debt or equity participation or
interest in, another Person, including any partnership or joint venture interest
in such other Person, or (c) an Acquisition. For purposes of covenant
compliance, the amount of any Investment shall be the amount actually invested,
without adjustment for subsequent increases or decreases in the value of such
Investment.


“IRS” means the United States Internal Revenue Service.


“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).


“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by the L/C Issuer and the applicable Borrower (or any Subsidiary) or in
favor of the L/C Issuer and relating to any such Letter of Credit.


“Joinder Agreement” means a joinder agreement substantially in the form of
Exhibit 7.16 executed and delivered by a Domestic Subsidiary in accordance with
the provisions of Section 7.16.


“Laws” means, collectively, all international, foreign, federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority
(other than an agreement where a Governmental Authority is an account obligor),
in each case whether or not having the force of Law.


“L/C Advance” means, with respect to each Lender, such Lender’s funding of its
participation in any L/C Borrowing in accordance with its Pro Rata Share. All
L/C Advances shall be denominated in Dollars.


“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Borrowing of Revolving Loans. All L/C Borrowings shall be
denominated in Dollars.



16

--------------------------------------------------------------------------------



“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.


“L/C Issuer” means Bank of America, through itself or through one of its
designated Affiliates or branch offices, in its capacity as issuer of Letters of
Credit hereunder, or any successor issuer of Letters of Credit hereunder.
Letters of Credit may be issued in Dollars or in an Alternative Currency.


“L/C Obligations” means, as at any date of determination, the aggregate undrawn
amount of all outstanding Letters of Credit plus the aggregate of all
Unreimbursed Amounts, including all L/C Borrowings. For purposes of computing
the amount available to be drawn under any Letter of Credit, the amount of such
Letter of Credit shall be determined in accordance with Section 1.10. For all
purposes of this Agreement, if on any date of determination a Letter of Credit
has expired by its terms but any amount may still be drawn thereunder by reason
of the operation of Rule 3.14 of the ISP, such Letter of Credit shall be deemed
to be “outstanding” in the amount so remaining available to be drawn.


“Lenders” means each of the Persons identified as a “Lender” on the signature
pages hereto, each other Person that becomes a “Lender” in accordance with this
Agreement and their successors and assigns and, unless the context requires
otherwise, includes the Swing Line Lender and any foreign branch or Affiliate of
a Lender as is referenced in Section 2.02(b).


“Lending Office” means, as to any Lender, the office or offices, branch or
Affiliate of such Lender described as such in such Lender’s Administrative
Questionnaire, or such other office or offices as a Lender may from time to time
notify the Company and the Administrative Agent, which office may include any
Affiliate of such Lender or any domestic or foreign branch of such Lender or
such affiliate. Unless the context otherwise requires each reference to a Lender
shall include its applicable Lending Office.


“Letter of Credit” means any letter of credit issued hereunder providing for the
payment of cash upon the honoring of a presentation thereunder and shall include
the Existing Letters of Credit. A Letter of Credit may be a commercial letter of
credit or a standby letter of credit.


“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a letter of credit in the form from time to time in use
by the L/C Issuer with such modifications as the Company and the L/C Issuer may
reasonably approve.


“Letter of Credit Expiration Date” means the day that is seven days prior to the
Maturity Date then in effect (or, if such day is not a Business Day, the next
preceding Business Day).


“Letter of Credit Fee” has the meaning specified in Section 2.03(h).


“Letter of Credit Sublimit” means an amount equal to the lesser of (a) the
Aggregate Revolving Commitments and (b) $25,000,000. The Letter of Credit
Sublimit is part of, and not in addition to, the Aggregate Revolving
Commitments.


“LIBOR” has the meaning specified in the definition of Eurocurrency Base
Rate.    


“LIBOR Quoted Currency” means Dollars, Euros, Sterling and Japanese Yen and each
other currency for which there is a published LIBOR rate, in each case as long
as there is a published LIBOR rate with respect thereto.



17

--------------------------------------------------------------------------------



“Lien” means any mortgage, pledge, hypothecation, assignment for security
purposes, deposit arrangement, encumbrance, lien (statutory or other), charge or
other security interest of any kind or nature whatsoever (including any
conditional sale or other title retention agreement, any easement, right of way
or other encumbrance on title to real property, and any financing lease having
substantially the same economic effect as any of the foregoing (but excluding
the interest of a lessor under an operating lease)).


“Loan” means an extension of credit by a Lender to a Borrower under Article II
in the form of a Revolving Loan or a Swing Line Loan.


“Loan Documents” means this Agreement, each Note, each Issuer Document, each
Designated Borrower Request and Assumption Agreement, each Joinder Agreement,
any agreement entered into by a Loan Party creating or perfecting rights in Cash
Collateral pursuant to the provisions of Section 2.16 and the Fee Letter.


“Loan Notice” means a notice of (a) a Borrowing of Revolving Loans, (b) a
conversion of Loans from one Type to the other, or (c) a continuation of
Eurocurrency Rate Loans, in each case pursuant to Section 2.02(a), which shall
be substantially in the form of Exhibit 2.02 or such other form as may be
approved by the Administrative Agent (including any form on an electronic
platform or electronic transmission system as shall be approved by the
Administrative Agent) appropriately completed and signed by a Responsible
Officer of the applicable Borrower.


“Loan Parties” means, collectively, each Borrower and each Guarantor.


“Luxembourg” means the Grand Duchy of Luxembourg.


“Luxembourg Companies Register” means the Luxembourg register of commerce and
companies.


“Luxembourg Insolvency Event” means, in relation to a Luxembourg Loan Party or
any of its assets, any corporate action, legal proceedings or other procedure or
step in relation to bankruptcy (faillite), insolvency, liquidation, composition
with creditors (concordat préventif de faillite), moratorium or reprieve from
payment (sursis de paiement), controlled management (gestion contrôlée),
fraudulent conveyance (action paulienne) within the meaning of Article 448 of
the Luxembourg Code of Commerce, general settlement with creditors,
reorganisation or similar laws affecting the rights of creditors generally.


“Luxembourg Loan Party” means a Loan Party that is organized under the laws of
Luxembourg.


“Margin Stock” means any “margin stock” as defined in Regulation U of the FRB.


“Master Agreement” has the meaning specified in the definition of “Hedging
Agreement.”
    
“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the business, assets, liabilities (actual or contingent),
operations or financial condition of the Company and its Subsidiaries taken as a
whole or (b) a material adverse effect upon the legality, validity, binding
effect or enforceability against the Company or any other Loan Party of any Loan
Document to which it is a party.


“Maturity Date” means September 25, 2020; provided, however that if such date is
not a Business Day, the Maturity Date shall be the next preceding Business Day.


“Maximum Rate” has the meaning specified in Section 11.09.



18

--------------------------------------------------------------------------------



“Minimum Collateral Amount” means, at any time, (a) with respect to Cash
Collateral consisting of cash or deposit account balances provided to reduce or
eliminate Fronting Exposure during the existence of a Defaulting Lender, an
amount equal to 100% of the Fronting Exposure (or 103% of the Fronting Exposure
in the case of a Letter of Credit denominated in an Alternative Currency) of the
L/C Issuer with respect to Letters of Credit issued and outstanding at such
time, (b) with respect to Cash Collateral consisting of cash or deposit account
balances provided in accordance with the provisions of Section 2.03(a)(ii)(B) or
Section 2.15(a)(i), (a)(ii) or (a)(iii), an amount equal to the 100% of the
Outstanding Amount of all L/C Obligations (or 103% of the Outstanding Amount in
the case of L/C Obligations denominated in an Alternative Currency), and (c)
otherwise, an amount determined by the Administrative Agent and the L/C Issuer
in their sole discretion.


“MLPFS” means Merrill Lynch, Pierce, Fenner & Smith Incorporated, in its
capacity as a joint lead arranger and joint bookrunner.


“Multiemployer Pension Plan” means a multiemployer plan, as such term is defined
in Section 4001(a)(3) of ERISA, and to which the Company or any member of the
Controlled Group may have any liability.


“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver or amendment that (a) requires the approval of all Lenders or all
directly affected Lenders in accordance with the terms of Section 11.01 and (b)
has been approved by the Required Lenders.


“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.


“Non-LIBOR Quoted Currency” means any currency other than a LIBOR Quoted
Currency.


“Note” has the meaning specified in Section 2.11(a).


“Note Purchase Agreement” means (a) the Note Purchase Agreement dated as of
June 28, 2004 among the Company, Worldwide, Tricor and the purchasers of notes
issued pursuant thereto, together with that certain First Supplement to Note
Purchase Agreement dated as of February 14, 2006, that certain Second Supplement
to Note Purchase Agreement dated as of March 23, 2007 and any further supplement
thereto from time to time, (b) the Note Purchase Agreement dated as of May 13,
2010 among the Company, Worldwide, Tricor and the purchasers of notes issued
pursuant thereto and any supplement thereto from time to time and (c) any other
note purchase agreement entered into after the Closing Date pursuant to which
one or more investors purchase unsecured notes issued by the Company and/or one
or more of its Subsidiaries; provided that any such note purchase agreement
shall not be on terms materially less favorable to the Company and its
Subsidiaries than the Note Purchase Agreements identified in clauses (a) and (b)
above.


“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document with
respect to any Loan or Letter of Credit, whether direct or indirect (including
those acquired by assumption), absolute or contingent, due or to become due, now
existing or hereafter arising and including interest and fees that accrue after
the commencement by or against any Loan Party or any Affiliate thereof of any
proceeding under any Debtor Relief Laws naming such Person as the debtor in such
proceeding, regardless of whether such interest and fees are allowed claims in
such proceeding. The foregoing shall also include (a) all obligations under any
Hedging Agreement between any Loan Party or any Subsidiary and any Hedge Bank
and (b) all obligations under any Treasury Management Agreement between any Loan
Party or any Subsidiary and Treasury Management Bank; provided, however, that
the “Obligations” of a Loan Party shall exclude any Excluded Swap Obligations
with respect to such Loan Party.

19

--------------------------------------------------------------------------------



“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.


“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement (or equivalent or
comparable constitutive documents with respect to any non‑U.S. jurisdiction);
and (c) with respect to any partnership, joint venture, trust or other form of
business entity, the partnership, joint venture or other applicable agreement of
formation or organization and any agreement, instrument, filing or notice with
respect thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.


“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Taxes (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).


“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except (i) any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 3.06) and (ii) Excluded Taxes.


“Outstanding Amount” means (a) with respect to any Revolving Loans on any date,
the Dollar Equivalent amount of the aggregate outstanding principal amount
thereof after giving effect to any borrowings and prepayments or repayments of
any Revolving Loans occurring on such date; (b) with respect to Swing Line Loans
on any date, the aggregate outstanding principal amount thereof after giving
effect to any borrowings and prepayments or repayments of such Swing Line Loans
occurring on such date and (c) with respect to any L/C Obligations on any date,
the Dollar Equivalent amount of the aggregate outstanding amount of such L/C
Obligations on such date after giving effect to any L/C Credit Extension
occurring on such date and any other changes in the aggregate amount of the L/C
Obligations as of such date, including as a result of any reimbursements of
outstanding unpaid drawings under any Letters of Credit or any reductions in the
maximum amount available for drawing under Letters of Credit taking effect on
such date.


“Overnight Rate” means, for any day, (a) with respect to any amount denominated
in Dollars, the greater of (i) the Federal Funds Rate and (ii) an overnight rate
determined by the Administrative Agent, the L/C Issuer, or the Swing Line
Lender, as the case may be, in accordance with banking industry rules on
interbank compensation, and (b) with respect to any amount denominated in an
Alternative Currency, the rate of interest per annum at which overnight deposits
in the applicable Alternative Currency, in an amount approximately equal to the
amount with respect to which such rate is being determined, would be offered for
such day by a branch or Affiliate of Bank of America in the applicable offshore
interbank market for such currency to major banks in such interbank market.  


“Participant” has the meaning specified in Section 11.06(d).


“Participant Register” has the meaning specified in Section 11.06(d).


“Participating Member State” means each state so described in any EMU
Legislation.

20

--------------------------------------------------------------------------------



“PBGC” means the Pension Benefit Guaranty Corporation and any entity succeeding
to any or all of its functions under ERISA.


“Pension Plan” means a “pension plan”, as such term is defined in Section 3(2)
of ERISA, which is subject to Title IV of ERISA (other than a Multiemployer
Pension Plan), and to which the Company or any member of the Controlled Group
may have any liability, including any liability by reason of having been a
substantial employer within the meaning of Section 4063 of ERISA at any time
during the preceding five years, or by reason of being deemed to be a
contributing sponsor under Section 4069 of ERISA.


“Permitted Acquisition” means any Acquisition by the Company or a Subsidiary
which satisfies each of the following requirements: (a) no Default has occurred
and is continuing at the time of, or immediately after giving effect to, such
Acquisition; (b) the Person to be acquired is in, or the assets to be acquired
are for use in, the same or a similar line of business as the Company and its
Subsidiaries or a reasonable extension thereof; (c) upon giving effect to such
Acquisition on a pro forma basis, the Loan Parties would be in compliance with
the financial covenants set forth in Section 7.06 as of the most recent Fiscal
Quarter for which the Company was required to deliver financial statements
pursuant to Section 7.01(a) or 7.01(b) (and if the aggregate consideration
(including cash and non‑cash consideration, any assumption of Debt, any acquired
Debt, deferred purchase price and any earn‑out payments) paid by the Company or
any Subsidiary for any such Acquisition exceeds $100,000,000, the Company shall
have delivered to the Administrative Agent a certificate demonstrating such
compliance); (d) the representations and warranties made by the Loan Parties in
each Loan Document shall be true and correct in all material respects at and as
if made as of the date of such Acquisition (after giving effect thereto) except
to the extent such representations and warranties expressly relate to an earlier
date in which case they shall be true and correct in all material respects as of
such earlier date; (e) if such transaction involves the purchase of an interest
in a partnership between the Company (or a Subsidiary) as a general partner and
entities unaffiliated with the Company or such Subsidiary as the other partners,
such transaction shall be effected by having such equity interest acquired by a
corporate holding company directly or indirectly wholly-owned by the Company
newly formed for the sole purpose of effecting such transaction; and (f) in the
case of the Acquisition of a Person, the board of directors (or equivalent
governing body) of the Person being acquired shall have approved such
Acquisition.


“Permitted Liens” means, at any time, Liens in respect of property of the
Company or any of its Subsidiaries permitted to exist at such time pursuant to
the terms of Section 7.08.


“Permitted Securitization” means any program providing for (a) the direct or
indirect sale, contribution and/or transfer to a Securitization Subsidiary, in
one or more related and substantially concurrent transactions, of accounts
receivable, general intangibles, chattel paper or other financial assets
(including rights in respect of Capital Leases) and related rights of the
Company or any Subsidiary in transactions intended to constitute (and opined by
outside legal counsel reasonably satisfactory to the Administrative Agent in
connection therewith to constitute) true sales or true contributions to such
Securitization Subsidiary and (b) the provision of financing secured by the
assets so sold, contributed and/or transferred, whether in the form of secured
loans or the acquisition of undivided interests in such assets.


“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.


“Plan Asset Regulation” means the U.S. Department of Labor regulation located at
29 C.F.R. Section 2510.3-101, or any successor regulation thereto, as in effect
at the time of reference, as modified by Section 3(42) of ERISA.


“Plan Assets” means “plan assets” as defined in the Plan Asset Regulation.

21

--------------------------------------------------------------------------------



“Platform” has the meaning specified in Section 7.01.


“Pro Rata Share” means, as to each Lender at any time, a fraction (expressed as
a percentage, carried out to the ninth decimal place), the numerator of which is
the amount of the Revolving Commitment of such Lender at such time and the
denominator of which is the amount of the Aggregate Revolving Commitments at
such time; provided that if the commitment of each Lender to make Revolving
Loans and the obligation of the L/C Issuer to make L/C Credit Extensions have
been terminated pursuant to Section 9.02, then the Pro Rata Share of each Lender
shall be determined based on the Pro Rata Share of such Lender immediately prior
to such termination and after giving effect to any subsequent assignments made
pursuant to the terms hereof. The initial Pro Rata Share of each Lender is set
forth opposite the name of such Lender on Schedule 2.01 or in the Assignment and
Assumption pursuant to which such Lender becomes a party hereto, as applicable.
The Pro Rata Shares shall be subject to adjustment as provided in Section 2.16.


“Public Lender” has the meaning specified in Section 7.01.


“Qualified ECP Guarantor” means, at any time, each Loan Party (other than a
Foreign Loan Party) with total assets exceeding $10,000,000 or that qualifies at
such time as an “eligible contract participant” under the Commodity Exchange Act
and can cause another Person to qualify as an “eligible contract participant” at
such time under Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.


“Rate Determination Date” means two (2) Business Days prior to the commencement
of such Interest Period (or such other day as is generally treated as the rate
fixing day by market practice in such interbank market, as determined by the
Administrative Agent; provided that to the extent such market practice is not
administratively feasible for the Administrative Agent, such other day as
otherwise reasonably determined by the Administrative Agent).


“Recipient” means the Administrative Agent, any Lender, the L/C Issuer or any
other recipient of any payment to be made by or on account of any obligation of
any Loan Party hereunder.


“Register” has the meaning specified in Section 11.06(c).


“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.


“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Loans, a Loan Notice, (b) with respect to an L/C Credit
Extension, a Letter of Credit Application, and (c) with respect to a Swing Line
Loan, a Swing Line Loan Notice.


“Required Lenders” means, at any time, Lenders holding in the aggregate more
than fifty percent (50%) of (a) the Commitments or (b) if the Commitments have
been terminated, the outstanding Loans, L/C Obligations, Swing Line Loans and
participations therein. The Commitments of, and the outstanding Loans held or
deemed held by, any Defaulting Lender shall be disregarded for purposes of
making a determination of Required Lenders; provided that the amount of any
participation in any Swing Line Loan and Unreimbursed Amounts that such
Defaulting Lender has failed to fund that have not been reallocated to and
funded by another Lender shall be deemed to be held by the Lender that is the
Swing Line Lender or L/C Issuer, as the case may be, in making such
determination.

22

--------------------------------------------------------------------------------



“Responsible Officer” means any Executive Officer, and, solely for purposes of
the delivery of incumbency certificates, the secretary or any assistant
secretary of a Loan Party and, solely for purposes of notices given pursuant to
Article II, any other officer of the applicable Loan Party so designated by any
of the foregoing officers in a notice to the Administrative Agent or any other
officer or employee of the applicable Loan Party designated as such in an
agreement between the applicable Loan Party and the Administrative Agent. Any
document delivered hereunder that is signed by a Responsible Officer of a Loan
Party shall be conclusively presumed to have been authorized by all necessary
corporate, partnership and/or other action on the part of such Loan Party and
such Responsible Officer shall be conclusively presumed to have acted on behalf
of such Loan Party. With respect to a Luxembourg Loan Party a "Responsible
Officer" means a person who is authorized to represent that Loan Party.


“Revaluation Date” means (a) with respect to any Loan, each of the following:
(i) each date of a Borrowing of a Eurocurrency Rate Loan denominated in an
Alternative Currency, (ii) each date of a continuation of a Eurocurrency Rate
Loan denominated in an Alternative Currency pursuant to Section 2.02, and (iii)
such additional dates as the Administrative Agent shall reasonably determine or
the Required Lenders shall reasonably require; and (b) with respect to any
Letter of Credit, each of the following: (i) each date of an issuance of a
Letter of Credit denominated in an Alternative Currency, (ii) each date of an
amendment of any such Letter of Credit having the effect of increasing the
amount thereof (solely with respect to the increased amount), (iii) each date of
any payment by the L/C Issuer of any Letter of Credit denominated in an
Alternative Currency, (iv) in the case of the Existing Letters of Credit, the
Closing Date and (v) such additional dates as the Administrative Agent or the
L/C Issuer shall reasonably determine or the Required Lenders shall reasonably
require.


“Revolving Commitment” means, as to each Lender, its obligation to (a) make
Revolving Loans to the Borrowers pursuant to Section 2.01, (b) purchase
participations in L/C Obligations, and (c) purchase participations in Swing Line
Loans, in an aggregate principal amount at any one time outstanding not to
exceed the Dollar amount set forth opposite such Lender’s name on Schedule 2.01,
in any documentation executed by such Lender pursuant to Section 2.01(b) or in
the Assignment and Assumption pursuant to which such Lender becomes a party
hereto, as applicable, as such amount may be adjusted from time to time in
accordance with this Agreement.


“Revolving Loan” has the meaning specified in Section 2.01(a).


“S&P” means Standard & Poor’s Financial Services LLC, a subsidiary of The
McGraw‑Hill Companies, Inc. and any successor thereto.


“Sanction(s)” means any sanction administered or enforced by the United States
Government, including OFAC, the United Nations Security Council, the European
Union, Her Majesty’s Treasury (“HMT”) or other relevant sanctions authority.


“Same Day Funds” means (a) with respect to disbursements and payments in
Dollars, immediately available funds, and (b) with respect to disbursements and
payments in an Alternative Currency, same day or other funds as may be
determined in good faith by the Administrative Agent or the L/C Issuer, as the
case may be, to be customary in the place of disbursement or payment for the
settlement of international banking transactions in the relevant Alternative
Currency.


“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.



23

--------------------------------------------------------------------------------



“Securitization Obligations” means the aggregate investment or claim (as opposed
to the value of the underlying assets subject to the applicable Permitted
Securitization) held at any time by all purchasers, assignees or transferees of
(or of interests in), or holders of obligations that are supported or secured
by, accounts receivable, general intangibles, chattel paper or other financial
assets (including rights in respect of Capital Leases) and related rights of the
Company or any Subsidiary in connection with Permitted Securitizations.


“Securitization Subsidiary” means a special purpose, bankruptcy remote, directly
or indirectly wholly-owned Subsidiary of the Company that is formed for the sole
and exclusive purpose of engaging in activities in connection with the purchase,
contribution, transfer, sale and financing of assets and related rights in
connection with and pursuant to one or more Permitted Securitizations.


“Senior Notes” means any note issued pursuant to a Note Purchase Agreement.


“Significant Subsidiary” means, at any time, (a) any Subsidiary having (i)
assets (after intercompany eliminations) with a value not less than 2.5% of the
total value of the consolidated assets of the Company and its Subsidiaries,
taken as a whole, or (ii) revenues (after elimination of intercompany revenues)
not less than 2.5% of the consolidated revenues of the Company and its
Subsidiaries, taken as a whole, in each case for, or as of the end of, the most
recently ended Computation Period, as the case may be and (b) any Subsidiary
that is a Loan Party.


“Special Notice Currency” means at any time an Alternative Currency other than
the currency of a country that is a member of the Organization for Economic
Cooperation and Development at such time located in North America or Europe.


“Specified Cash” means the aggregate amount of unrestricted cash and Cash
Equivalents of the Company and its Domestic Subsidiaries (other than Excluded
Subsidiaries) in excess of $25,000,000; provided, that the aggregate amount of
Specified Cash shall not exceed $50,000,000 at any one time.


“Specified Loan Party” has the meaning specified in Section 4.08.


“Spot Rate” for a currency means the rate determined by the Administrative Agent
or the L/C Issuer, as applicable, to be the rate quoted by the Person acting in
such capacity as the spot rate for the purchase by such Person of such currency
with another currency through its principal foreign exchange trading office at
approximately 11:00 a.m. on the date two Business Days prior to the date as of
which the foreign exchange computation is made; provided that the Administrative
Agent or the L/C Issuer may obtain such spot rate from another financial
institution designated by the Administrative Agent or the L/C Issuer if the
Person acting in such capacity does not have as of the date of determination a
spot buying rate for any such currency; and provided further that the L/C Issuer
may use such spot rate quoted on the date as of which the foreign exchange
computation is made in the case of any Letter of Credit denominated in an
Alternative Currency.  


“Sterling” and “£” mean the lawful currency of the United Kingdom.


“Subordinated Debt” means any Debt of the Company or any Subsidiary that (a) is
subordinated to the Obligations in a manner approved in writing by the Required
Lenders and (b) has (i) no amortization prior to the date that is at least 91
days after the Maturity Date, (ii) financial covenants and events of default
(and related definitions) that are acceptable to the Required Lenders and
(iii) no limitation on senior Debt (or any guaranty thereof) that is
unacceptable to the Required Lenders.



24

--------------------------------------------------------------------------------



“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of Voting Stock is at the time beneficially owned, directly, or
indirectly through one or more intermediaries, or both, by such Person. Unless
otherwise specified, all references herein to a “Subsidiary” or to
“Subsidiaries” shall refer to a Subsidiary or Subsidiaries of the Company.


“Suretyship Liability” means any agreement, undertaking or arrangement by which
any Person guarantees, endorses or otherwise becomes or is contingently liable
upon (by direct or indirect agreement, contingent or otherwise, to provide funds
for payment, to supply funds to or otherwise to invest in a debtor, or otherwise
to assure a creditor against loss) any indebtedness, obligation or other
liability of any other Person (other than by endorsements of instruments in the
course of collection), or guarantees the payment of dividends or other
distributions upon the shares of any other Person. The amount of any Person’s
obligation in respect of any Suretyship Liability shall (subject to any
limitation set forth therein) be deemed to be equal to the lesser of (i) the
stated or determinable amount of the related primary obligation, or portion
thereof, in respect of which such Suretyship Liability is incurred or, if not
stated or determinable, the maximum reasonably anticipated liability in respect
thereof, and (ii) the stated amount of such Suretyship Liability.


“Swap Obligation” means with respect to any Loan Party any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of Section 1a(47) of the Commodity Exchange Act.


“Swap Termination Value” means, in respect of any one or more Hedging
Agreements, after taking into account the effect of any legally enforceable
netting agreement relating to such Hedging Agreements, (a) for any date on or
after the date such Hedging Agreements have been closed out and termination
value(s) determined in accordance therewith, such termination value(s), and (b)
for any date prior to the date referenced in clause (a), the amount(s)
determined as the mark-to-market value(s) for such Hedging Agreements, as
determined based upon one or more mid-market or other readily available
quotations provided by any recognized dealer in such Hedging Agreements (which
may include a Lender or any Affiliate of a Lender).


“Swing Line Lender” means Bank of America in its capacity as provider of Swing
Line Loans, or any successor swing line lender hereunder.


“Swing Line Loan” has the meaning specified in Section 2.04(a).


“Swing Line Loan Notice” means a notice of a Borrowing of Swing Line Loans
pursuant to Section 2.04(b), which shall be substantially in the form of Exhibit
2.04 or such other form as approved by the Administrative Agent (including any
form on an electronic platform or electronic transmission system as shall be
approve by the Administrative Agent), appropriately completed and signed by a
Responsible Officer of the applicable Borrower.


“Swing Line Sublimit” means an amount equal to the lesser of (a) $30,000,000 and
(b) the Aggregate Revolving Commitments. The Swing Line Sublimit is part of, and
not in addition to, the Aggregate Revolving Commitments.


“TARGET Day” means any day on which the Trans-European Automated Real-time Gross
Settlement Express Transfer (TARGET) payment system (or, if such payment system
ceases to be operative, such other payment system (if any) determined by the
Administrative Agent to be a suitable replacement) is open for the settlement of
payments in Euro.



25

--------------------------------------------------------------------------------



“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.


“Total Revolving Outstandings” means the aggregate Outstanding Amount of all
Revolving Loans, all Swing Line Loans and all L/C Obligations.


“Treasury Management Agreement” means any agreement governing the provision of
treasury or cash management services, including deposit accounts, funds
transfer, automated clearinghouse, zero balance accounts, returned check
concentration, controlled disbursement, lockbox, account reconciliation,
reporting and trade finance services, overnight draft, credit cards, debit
cards, p-cards (including purchasing cards and commercial cards), e-payables and
other treasury management services.


“Treasury Management Bank” means any Person that (a) at the time it enters into
a Treasury Management Agreement, is a Lender or the Administrative Agent or an
Affiliate of a Lender or the Administrative Agent, (b) in the case of any
Treasury Management Agreement in effect on or prior to the Closing Date, is, as
of the Closing Date or within 30 days thereafter, a Lender or the Administrative
Agent or an Affiliate of a Lender or the Administrative Agent and a party to a
Treasury Management Management Agreement or (c) within 30 days after the time it
enters into the applicable Treasury Management Agreement, becomes a Lender, the
Administrative Agent or an Affiliate of a Lender or the Administrative Agent, in
each case, in its capacity as a party to such Treasury Management Agreement.


“Tricor” has the meaning specified in Section 2.14(a).


“Type” means, with respect to any Loan, its character as a Base Rate Loan or a
Eurocurrency Rate Loan.


“UCP” means, with respect to any Letter of Credit, the Uniform Customs and
Practice for Documentary Credits, International Chamber of Commerce (“ICC”)
Publication No. 600 (or such later version thereof as may be in effect at the
time of issuance).


“United States” and “U.S.” mean the United States of America.


“Unreimbursed Amount” has the meaning specified in Section 2.03(c)(i).


“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Internal Revenue Code.


“U.S. Tax Compliance Certificate” has the meaning specified in Section
3.01(e)(ii)(B)(3).


“Voting Stock” means, with respect to any Person, Capital Stock issued by such
Person the holders of which are ordinarily, in the absence of contingencies,
entitled to vote for the election of directors (or persons performing similar
functions) of such Person, even though the right so to vote has been suspended
by the happening of such a contingency.


“Wholly Owned Subsidiary” means any Person 100% of whose Capital Stock is at the
time owned by the Company directly or indirectly through other Persons 100% of
whose Capital Stock is at the time owned, directly or indirectly, by the
Company.


“Worldwide” has the meaning specified in Section 2.14(a).

26

--------------------------------------------------------------------------------



1.02    Other Interpretive Provisions.


With reference to this Agreement and each other Loan Document, unless otherwise
specified herein or in such other Loan Document:


(a)    The meanings of defined terms are equally applicable to the singular and
plural forms of the defined terms.


(b)    (i)    The words “herein,” “hereto,” “hereof” and “hereunder” and words
of similar import when used in any Loan Document shall refer to such Loan
Document as a whole and not to any particular provision thereof.


(ii)    Article, Section, Exhibit and Schedule references are to the Loan
Document in which such reference appears.


(iii)    The term “including” is by way of example and not limitation.


(iv)    The term “documents” includes any and all instruments, documents,
agreements, certificates, notices, reports, financial statements and other
writings, however evidenced, whether in physical or electronic form.


(c)    In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”


(d)    Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.


1.03    Accounting Terms.


(a)    Except as otherwise specifically prescribed herein, all accounting terms
not specifically or completely defined herein shall be construed in conformity
with, and all financial data (including financial ratios and other financial
calculations) required to be submitted pursuant to this Agreement shall be
prepared in conformity with, GAAP as in effect from time to time.
Notwithstanding anything to the contrary in this Agreement or any other Loan
Document, for purposes of determining compliance with any covenant (including
the computation of any financial covenant) contained in any Loan Document, Debt
of the Loan Parties and their Subsidiaries shall be deemed to be carried at 100%
of the outstanding principal amount thereof, and the effects of FASB ASC 825 on
financial liabilities shall be disregarded.


(b)    If at any time any change in GAAP would affect the computation of any
financial ratio set forth in any Loan Document or the determination of
compliance with any requirement set forth in any Loan Document, and either the
Company or the Required Lenders shall so request, the Administrative Agent, the
Lenders and the Company shall negotiate in good faith to amend such ratio or
requirement to preserve the original intent thereof in light of such change in
GAAP (subject to the approval of the Required Lenders); provided that, until so
amended, (i) such ratio or requirement shall continue to be computed in
accordance with GAAP prior to such change therein and (ii) the Company shall
provide to the Administrative Agent and the Lenders financial statements and
other documents required under this Agreement or as reasonably requested
hereunder setting forth a reconciliation between calculations of such ratio or
requirement made before and after giving effect to such change in GAAP. Without
limiting the foregoing, and notwithstanding

27

--------------------------------------------------------------------------------



any change in GAAP following the Closing Date, operating leases shall continue
to be treated in accordance with GAAP as of the Closing Date; provided, that,
the foregoing shall not apply for purposes of the financial statements delivered
pursuant to Section 7.01(a) and 7.01(b) so long as the Compliance Certificate
delivered by the Company in connection with such financial statements includes
an explanation of the differences resulting from such treatment of leases in a
manner reasonably satisfactory to the Administrative Agent.


1.04    Rounding.


Any financial ratios required to be maintained by the Company pursuant to this
Agreement shall be calculated by dividing the appropriate component by the other
component, carrying the result to one place more than the number of places by
which such ratio is expressed herein and rounding the result up or down to the
nearest number (with a rounding-up if there is no nearest number).


1.05    References to Agreements and Laws.


Unless otherwise expressly provided herein, (a) references to Organization
Documents, agreements (including the Loan Documents) and other contractual
instruments shall be deemed to include all subsequent amendments, restatements,
extensions, supplements and other modifications thereto, but only to the extent
that such amendments, restatements, extensions, supplements and other
modifications are not prohibited by any Loan Document; and (b) references to any
Law shall include all statutory and regulatory provisions consolidating,
amending, replacing, supplementing or interpreting such Law.


1.06    Exchange Rates; Currency Equivalents.


(a)    The Administrative Agent or the L/C Issuer, as applicable, shall
determine in good faith the Spot Rates as of each Revaluation Date to be used
for calculating Dollar Equivalent amounts of Credit Extensions and Outstanding
Amounts denominated in Alternative Currencies (and, upon request, shall promptly
notify the Company of such determination). Such Spot Rates shall become
effective as of such Revaluation Date and shall be the Spot Rates employed in
converting any amounts between the applicable currencies until the next
Revaluation Date to occur. Except for purposes of financial statements delivered
by Loan Parties hereunder or calculating financial covenants hereunder or except
as otherwise provided herein, the applicable amount of any currency (other than
Dollars) for purposes of the Loan Documents shall be such Dollar Equivalent
amount as so determined in good faith by the Administrative Agent or the L/C
Issuer, as applicable.


(b)    Wherever in this Agreement in connection with a Borrowing, conversion,
continuation or prepayment of a Eurocurrency Rate Loan or the issuance,
amendment or extension of a Letter of Credit, an amount, such as a required
minimum or multiple amount, is expressed in Dollars, but such Borrowing,
Eurocurrency Rate Loan or Letter of Credit is denominated in an Alternative
Currency, such amount shall be the relevant Alternative Currency Equivalent of
such Dollar amount (rounded to the nearest unit of such Alternative Currency,
with 0.5 of a unit being rounded upward), as determined by the Administrative
Agent or the L/C Issuer, as the case may be.


1.07    Additional Alternative Currencies.


(a)    The Company may from time to time request that Eurocurrency Rate Loans be
made and/or Letters of Credit be issued in a currency other than those
specifically listed in the definition of “Alternative Currency;” provided that
(i) such requested currency is a lawful currency (other than Dollars) that is
readily available and freely transferable and convertible into Dollars and (ii)
such requested currency shall only be a LIBOR Quoted Currency to the extent that
there is published LIBOR rate for such currency. In the case

28

--------------------------------------------------------------------------------



of any such request with respect to the making of Eurocurrency Rate Loans, such
request shall be subject to the approval of the Administrative Agent and the
Lenders; and in the case of any such request with respect to the issuance of
Letters of Credit, such request shall be subject to the approval of the
Administrative Agent and the L/C Issuer.


(b)    Any such request shall be made to the Administrative Agent not later than
11:00 a.m., fifteen Business Days prior to the date of the desired Credit
Extension (or such other time or date as may be agreed by the Administrative
Agent and, in the case of any such request pertaining to Letters of Credit, the
L/C Issuer, in its or their sole discretion). In the case of any such request
pertaining to Eurocurrency Rate Loans, the Administrative Agent shall promptly
notify each Lender thereof; and in the case of any such request pertaining to
Letters of Credit, the Administrative Agent shall promptly notify the L/C Issuer
thereof. Each Lender (in the case of any such request pertaining to Eurocurrency
Rate Loans) or the L/C Issuer (in the case of a request pertaining to Letters of
Credit) shall notify the Administrative Agent, not later than 11:00 a.m., seven
Business Days after receipt of such request whether it consents, in its sole
discretion, to the making of Eurocurrency Rate Loans or the issuance of Letters
of Credit, as the case may be, in such requested currency.


(c)    Any failure by a Lender or the L/C Issuer, as the case may be, to respond
to such request within the time period specified in the preceding sentence shall
be deemed to be a refusal by such Lender or the L/C Issuer, as the case may be,
to permit Eurocurrency Rate Loans to be made or Letters of Credit to be issued
in such requested currency. If the Administrative Agent and all the Lenders
consent to making Eurocurrency Rate Loans in such requested currency and the
Administrative Agent and such Lenders reasonably determine that a Eurocurrency
Base Rate is available to be used for such requested currency, the
Administrative Agent shall so notify the Company and (i) the Administrative
Agent and such Lenders may amend the definition of Eurocurrency Base Rate for
any Non-LIBOR Quoted Currency to the extent necessary to add the applicable
Eurocurrency Base Rate for such currency and (ii) to the extent the definition
of Eurocurrency Base Rate reflects the appropriate interest rate for such
currency or has been amended to reflect the appropriate rate for such currency,
such currency shall thereupon be deemed for all purposes to be a LIBOR Quoted
Currency or a Non-LIBOR Quoted Currency, as applicable, for purposes of any
Borrowings of Eurocurrency Rate Loans. If the Administrative Agent and the L/C
Issuer consent to the issuance of Letters of Credit in such requested currency,
the Administrative Agent shall so notify the Company and (A) the Administrative
Agent and the L/C Issuer may amend the definition of Eurocurrency Base Rate for
any Non-LIBOR Quoted Currency to the extent necessary to add the applicable
Eurocurrency Base Rate for such currency and (B) to the extent the definition of
Eurocurrency Base Rate reflects the appropriate interest rate for such currency
or has been amended to reflect the appropriate rate for such currency, such
currency shall thereupon be deemed for all purposes to be a LIBOR Quoted
Currency or a Non-LIBOR Quoted Currency, as applicable, for purposes of any
Letter of Credit issuances. If the Administrative Agent shall fail to obtain
consent to any request for an additional currency under this Section 1.07, the
Administrative Agent shall promptly so notify the Company.


1.08    Change of Currency.


(a)    Each obligation of the Borrowers to make a payment denominated in the
national currency unit of any member state of the European Union that adopts the
Euro as its lawful currency after the date hereof shall be redenominated into
Euro at the time of such adoption (in accordance with the EMU Legislation). If,
in relation to the currency of any such member state, the basis of accrual of
interest expressed in this Agreement in respect of that currency shall be
inconsistent with any convention or practice in the London interbank market for
the basis of accrual of interest in respect of the Euro, such expressed basis
shall be replaced by such convention or practice with effect from the date on
which such member state adopts the

29

--------------------------------------------------------------------------------



Euro as its lawful currency; provided that if any Borrowing in the currency of
such member state is outstanding immediately prior to such date, such
replacement shall take effect, with respect to such Borrowing, at the end of the
then current Interest Period.


(b)    Each provision of this Agreement shall be subject to such reasonable
changes of construction as the Administrative Agent may from time to time
reasonably specify, in consultation with the Borrowers, to be appropriate to
reflect (i) the adoption of the Euro by any member state of the European Union
and any relevant market conventions or practices relating to the Euro and (ii)
any change in currency of another country and any relevant market conventions or
practices relating to the change in currency; provided, in each case, the
Administrative Agent shall have generally implemented such changes of
construction (with respect to the applicable currency) in other credit
facilities under similar circumstances.


1.09    Times of Day.


Unless otherwise specified, all references herein to times of day shall be
references to Central time (daylight or standard, as applicable).


1.10    Letter of Credit Amounts.


Unless otherwise specified herein, the amount of a Letter of Credit at any time
shall be deemed to be the Dollar Equivalent of the stated amount of such Letter
of Credit in effect at such time; provided, however, that with respect to any
Letter of Credit that, by its terms or the terms of any Issuer Document related
thereto, provides for one or more automatic increases in the stated amount
thereof, the amount of such Letter of Credit shall be deemed to be the Dollar
Equivalent of the maximum stated amount of such Letter of Credit after giving
effect to all such increases, whether or not such maximum stated amount is in
effect at such time.


1.11    Luxembourg Terms.


Without prejudice to the generality of any provision of this Agreement, in this
Agreement where it relates to a Luxembourg Loan Party, a reference to: (a) a
winding-up, administration or dissolution includes, without limitation,
bankruptcy (faillite), liquidation, composition with creditors (concordat
préventif de faillite), a suspension of payments (sursis de paiement),
procedure, controlled management (gestion controlée); (b) a receiver,
administrative receiver, administrator, trustee, custodian, sequestrator,
conservator or similar officer includes, without limitation, a juge délégué,
commissaire, juge-commissaire, mandataire ad hoc, administrateur provisoire,
liquidateur or curateur; (c) a lien or security interest includes any
hypothèque, nantissement, gage, privilège, sûreté réelle, droit de rétention,
and any type of security in rem (sûreté réelle) and any transfer of title by way
of security; (d) a person being unable to pay its debts includes that person
being a state of cessation de paiements; (e) creditors process means an
executory attachment (saisie exécutoire) or conservatory attachment (saisie
conservatoire); (f) a guarantee includes any guarantee which is independent from
the debt to which it relates and excludes any suretyship (cautionnement) within
the meaning of Articles 2011 and seq. of the Luxembourg Civil Code; and (g)
by-laws or constitutional documents includes its up-to-date (restated) articles
of association (statuts coordonnés).



30

--------------------------------------------------------------------------------



ARTICLE II


THE COMMITMENTS AND CREDIT EXTENSIONS


2.01    Revolving Loans.


(a)    Revolving Loans. Subject to the terms and conditions set forth herein,
each Lender severally agrees to make loans (each such loan, a “Revolving Loan”)
to the Borrowers in Dollars or in one or more Alternative Currencies from time
to time on any Business Day during the Availability Period in an aggregate
amount not to exceed at any time outstanding the amount of such Lender’s
Revolving Commitment; provided, however, that after giving effect to any
Borrowing of Revolving Loans, (i) the Total Revolving Outstandings shall not
exceed the Aggregate Revolving Commitments, (ii) the aggregate Outstanding
Amount of the Revolving Loans of any Lender, plus such Lender’s Pro Rata Share
of the Outstanding Amount of all L/C Obligations, plus such Lender’s Pro Rata
Share of the Outstanding Amount of all Swing Line Loans shall not exceed such
Lender’s Revolving Commitment, and (iii) the aggregate Outstanding Amount of all
Revolving Loans and L/C Obligations denominated in Alternative Currencies shall
not exceed the Alternative Currency Sublimit. Within the limits of each Lender’s
Revolving Commitment, and subject to the other terms and conditions hereof, the
Borrowers may borrow under this Section 2.01, prepay under Section 2.05, and
reborrow under this Section 2.01. Revolving Loans may be Base Rate Loans or
Eurocurrency Rate Loans, as further provided herein; provided, that all Loans to
Brady Finance Luxembourg and Brady SARL that are denominated in Dollars shall be
Eurocurrency Rate Loans.


(b)    Increase of Aggregate Revolving Commitments. The Company may at any time
and from time to time, upon prior written notice by the Company to the
Administrative Agent, increase the Aggregate Revolving Commitments (but not the
Alternative Currency Sublimit, Letter of Credit Sublimit or Swing Line Sublimit)
by up to ONE HUNDRED FIFTY MILLION DOLLARS ($150,000,000) with additional
Revolving Commitments from any existing Lender or new Revolving Commitments from
any other Person selected by the Company that would qualify as an Eligible
Assignee; provided that:


(i)    any such increase shall be in a minimum principal amount of $5,000,000
and in integral multiples of $5,000,000 in excess thereof;


(ii)    no Default shall be continuing at the time of any such increase;


(iii)    no existing Lender shall be under any obligation to increase its
Revolving Commitment and any such decision whether to increase its Revolving
Commitment shall be in such Lender’s sole and absolute discretion;


(iv)    any new Lender shall join this Agreement by executing such joinder
documents reasonably required by the Administrative Agent;


(v)    the Administrative Agent shall have received all documents (including
resolutions of the board of directors of the Loan Parties and opinions of
counsel to the Loan Parties) it may reasonably request relating to the corporate
or other necessary authority for such increase, and any other matters relevant
thereto, all in form and substance reasonably satisfactory to the Administrative
Agent; and


(vi)    if any Loans are outstanding at the time of the increase in the
Aggregate Revolving Commitments, the Borrowers shall, if applicable due to a
nonratable increase in the Commitments, prepay one or more existing Loans (such
prepayment to be subject to Section 3.05) in an amount

31

--------------------------------------------------------------------------------



necessary such that after giving effect to the increase in the Aggregate
Revolving Commitments, each Lender will hold its Pro Rata Share (based on its
Pro Rata Share of the increased Aggregate Revolving Commitments) of outstanding
Loans.


Schedule 2.01 shall be deemed revised to include any increase in the Commitments
under this Section and to include thereon any Person that becomes a Lender
pursuant to this Section.


2.02    Borrowings, Conversions and Continuations of Loans.


(a)    Each Borrowing, each conversion of Loans from one Type to the other, and
each continuation of Eurocurrency Rate Loans shall be made upon the applicable
Borrower’s irrevocable notice to the Administrative Agent, which may be given by
(A) telephone or (B) a Loan Notice; provided that any telephonic notice must be
confirmed immediately by delivery to the Administrative Agent of a Loan Notice.
Each such notice must be received by the Administrative Agent not later than
10:00 a.m. (i) two Business Days prior to the requested date of any Borrowing
of, conversion to or continuation of, Eurocurrency Rate Loans denominated in
Dollars or of any conversion of Eurocurrency Rate Loans denominated in Dollars
to Base Rate Loans, (ii) four Business Days (or five Business Days in the case
of a Special Notice Currency) prior to the requested date of any Borrowing or
continuation of Eurocurrency Rate Loans denominated in Alternative Currencies
and (iii) on the requested date of any Borrowing of Base Rate Loans. Each
Borrowing of, conversion to or continuation of Eurocurrency Rate Loans shall be
in a principal amount of $5,000,000 or a whole multiple of $1,000,000 in excess
thereof. Except as provided in Sections 2.03(c) and 2.04(c), each Borrowing of
or conversion to Base Rate Loans shall be in a principal amount of $1,000,000 or
a whole multiple of $500,000 in excess thereof. Each Loan Notice shall specify
(i) whether such Borrower is requesting a Borrowing, a conversion of Loans from
one Type to the other, or a continuation of Eurocurrency Rate Loans, (ii) the
requested date of the Borrowing, conversion or continuation, as the case may be
(which shall be a Business Day), (iii) the principal amount of Loans to be
borrowed, converted or continued, (iv) the Type of Loans to be borrowed or to
which existing Loans are to be converted, (v) if applicable, the duration of the
Interest Period with respect thereto, and (vi) the currency of the Loans to be
borrowed. If the applicable Borrower fails to specify a currency in a Loan
Notice requesting a Borrowing, then the Loans so requested shall be made in
Dollars. If the applicable Borrower fails to specify a Type of a Loan in a Loan
Notice or if such Borrower fails to give a timely notice requesting a conversion
or continuation, then the applicable Loans shall be made as, or converted to,
Base Rate Loans; provided, however, that in the case of a failure to timely
request a continuation of Loans denominated in an Alternative Currency, such
Loans shall be continued as Eurocurrency Rate Loans in their original currency
with an Interest Period of one month. Any automatic conversion to Base Rate
Loans shall be effective as of the last day of the Interest Period then in
effect with respect to the applicable Eurocurrency Rate Loans. If a Borrower
requests a Borrowing of, conversion to, or continuation of Eurocurrency Rate
Loans in any Loan Notice, but fails to specify an Interest Period, it will be
deemed to have specified an Interest Period of one month. No Loan may be
converted into or continued as a Loan denominated in a different currency, but
instead must be prepaid in the original currency of such Loan and reborrowed in
the other currency.


(b)    Following receipt of a Loan Notice, the Administrative Agent shall
promptly notify each Lender of the amount (and currency) of its Pro Rata Share
of the applicable Loans, and if no timely notice of a conversion or continuation
is provided by the applicable Borrower, the Administrative Agent shall notify
each Lender of the details of any automatic conversion to Base Rate Loans or
continuation of Loans denominated in a currency other than Dollars, in each case
as described in the preceding subsection. In the case of a Borrowing, each
Lender shall make the amount of its Loan available to the Administrative Agent
in Same Day Funds at the Administrative Agent’s Office for the applicable
currency not later than 1:00 p.m., in the case of any Loan denominated in
Dollars, and not later than the Applicable Time specified by the

32

--------------------------------------------------------------------------------



Administrative Agent in the case of any Loan in an Alternative Currency, in each
case on the Business Day specified in the applicable Loan Notice. Upon
satisfaction of the applicable conditions set forth in Section 5.02 (and, if
such Borrowing is the initial Credit Extension, Section 5.01), the
Administrative Agent shall make all funds so received available to the
applicable Borrower in like funds as received by the Administrative Agent either
by (i) crediting the account of such Borrower on the books of Bank of America
with the amount of such funds or (ii) wire transfer of such funds, in each case
in accordance with instructions provided to (and reasonably acceptable to) the
Administrative Agent by such Borrower; provided, however, that if, on the date
the Loan Notice with respect to a Borrowing of Revolving Loans denominated in
Dollars is given by a Borrower, there are L/C Borrowings outstanding, then the
proceeds of such Borrowing, first, shall be applied to the payment in full of
any such L/C Borrowings and second, shall be made available to such Borrower as
provided above. Each Lender, at its option, may make any Loan by causing any
domestic or foreign branch or Affiliate of such Lender to make such Loan,
provided that any exercise of such option shall not affect the obligation of the
applicable Borrower to repay such Loan in accordance with the terms of this
Agreement.


(c)    Except as otherwise provided herein, a Eurocurrency Rate Loan may be
continued or converted only on the last day of the Interest Period for such
Eurocurrency Rate Loan. During the existence of a Default, no Loans may be
requested as, converted to or continued as Eurocurrency Rate Loans (whether in
Dollars or an Alternative Currency) without the consent of the Required Lenders,
and the Required Lenders may demand that any or all of the then outstanding
Eurocurrency Rate Loans denominated in an Alternative Currency be prepaid, or
redenominated into Dollars in the amount of the Dollar Equivalent thereof, on
the last day of the then current Interest Period with respect thereto.


(d)    The Administrative Agent shall promptly notify the Borrowers and the
Lenders of the interest rate applicable to any Interest Period for Eurocurrency
Rate Loans upon determination of such interest rate. At any time that Base Rate
Loans are outstanding, the Administrative Agent shall notify the Borrowers and
the Lenders of any change in Bank of America’s prime rate used in determining
the Base Rate promptly following the public announcement of such change.


(e)    After giving effect to all Borrowings, all conversions of Loans from one
Type to the other, and all continuations of Loans as the same Type, there shall
not be more than 12 Interest Periods in effect with respect to Revolving Loans
(no more than 4 of such Interest Periods may be for 7 days).


2.03    Letters of Credit.


(a)    The Letter of Credit Commitment.


(i)    Subject to the terms and conditions set forth herein, (A) the L/C Issuer
agrees, in reliance upon the agreements of the Lenders set forth in this Section
2.03, (1) from time to time on any Business Day during the period from the
Closing Date until the Letter of Credit Expiration Date, to issue Letters of
Credit denominated in Dollars or in one or more Alternative Currencies for the
account of the Borrowers or any of their Subsidiaries, and to amend or extend
Letters of Credit previously issued by it, in accordance with subsection (b)
below, and (2) to honor drawings under the Letters of Credit; and (B) the
Lenders severally agree to participate in Letters of Credit issued for the
account of the Borrowers or their Subsidiaries and any drawings thereunder;
provided that after giving effect to any L/C Credit Extension with respect to
any Letter of Credit, (w) the Total Revolving Outstandings shall not exceed the
Aggregate Revolving Commitments, (x) the aggregate Outstanding Amount of the
Revolving Loans of any Lender, plus such Lender’s Pro Rata Share of the
Outstanding Amount of all L/C Obligations, plus such Lender’s Pro Rata Share of
the Outstanding

33

--------------------------------------------------------------------------------



Amount of all Swing Line Loans shall not exceed such Lender’s Revolving
Commitment, (y) the Outstanding Amount of the L/C Obligations shall not exceed
the Letter of Credit Sublimit or (z) the aggregate Outstanding Amount of all L/C
Obligations and all Loans, in each case, denominated in Alternative Currencies
shall not exceed the Alternative Currency Sublimit. Each request by a Borrower
for the issuance or amendment of a Letter of Credit shall be deemed to be a
representation by such Borrower that the L/C Credit Extension so requested
complies with the conditions set forth in the proviso to the preceding sentence.
Within the foregoing limits, and subject to the terms and conditions hereof, the
Borrowers’ ability to obtain Letters of Credit shall be fully revolving, and
accordingly the Borrowers may, during the foregoing period, obtain Letters of
Credit to replace Letters of Credit that have expired or that have been drawn
upon and reimbursed. All Existing Letters of Credit shall be deemed to have been
issued pursuant hereto, and from and after the Closing Date shall be subject to
and governed by the terms and conditions hereof.


(ii)    The L/C Issuer shall not issue any Letter of Credit if:


(A)     subject to Section 2.03(b)(iii), the expiry date of such requested
Letter of Credit would occur more than twelve months after the date of issuance
or last extension, unless the Required Lenders have approved such expiry date;
or


(B)    the expiry date of such requested Letter of Credit would occur after the
Letter of Credit Expiration Date, unless all the Lenders have approved such
expiry date; provided that, subject to the agreement of the Borrowers set forth
below in this clause (B), the L/C Issuer may issue Letters of Credit with an
expiry date of up to one year after the Letter of Credit Expiration Date (but
the L/C Issuer shall not have an obligation to issue such Letter of Credit).
Each Borrower hereby agrees that if any Letter of Credit is issued pursuant to
the foregoing proviso, it shall Cash Collateralize such Letter of Credit on the
date such Letter of Credit is issued in an amount equal to the Minimum
Collateral Amount.


(iii)    The L/C Issuer shall not be under any obligation to issue any Letter of
Credit if:


(A)    any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain the L/C Issuer from issuing
such Letter of Credit, or any Law applicable to the L/C Issuer or any request or
directive (whether or not having the force of Law) from any Governmental
Authority with jurisdiction over the L/C Issuer shall prohibit, or request that
the L/C Issuer refrain from, the issuance of letters of credit generally or such
Letter of Credit in particular or shall impose upon the L/C Issuer with respect
to such Letter of Credit any restriction, reserve or capital requirement (for
which the L/C Issuer is not otherwise compensated hereunder) not in effect on
the Closing Date (or, if later, the date on which such Person became the L/C
Issuer), or shall impose upon the L/C Issuer any unreimbursed loss, cost or
expense which was not applicable on the Closing Date (or, if later, the date on
which such Person became the L/C Issuer) and which the L/C Issuer in good faith
deems material to it;


(B)    the issuance of such Letter of Credit would violate one or more policies
of the L/C Issuer applicable to letters of credit generally;


(C)    except as otherwise agreed by the Administrative Agent and the L/C
Issuer, such Letter of Credit is in an initial stated amount less than $100,000,
in the case of a commercial Letter of Credit, or $500,000, in the case of a
standby Letter of Credit;



34

--------------------------------------------------------------------------------



(D)    the L/C Issuer does not as of the issuance date of such requested Letter
of Credit issue Letters of Credit in the requested currency;


(E)    such Letter of Credit contains any provisions for automatic reinstatement
of the stated amount after any drawing thereunder; or


(F)    any Lender is at that time a Defaulting Lender, unless the L/C Issuer has
entered into arrangements, including the delivery of Cash Collateral,
satisfactory to the L/C Issuer (in its sole discretion) with the applicable
Borrower or such Defaulting Lender to eliminate the L/C Issuer’s actual or
potential Fronting Exposure (after giving effect to Section 2.16(b)) with
respect to the Defaulting Lender arising from either the Letter of Credit then
proposed to be issued or that Letter of Credit and all other L/C Obligations as
to which the L/C Issuer has actual or potential Fronting Exposure, as it may
elect in its sole discretion.


(iv)    The L/C Issuer shall not amend any Letter of Credit if the L/C Issuer
would not be permitted at such time to issue such Letter of Credit in its
amended form under the terms hereof.


(v)    The L/C Issuer shall be under no obligation to amend any Letter of Credit
if (A) the L/C Issuer would have no obligation at such time to issue such Letter
of Credit in its amended form under the terms hereof, or (B) the beneficiary of
such Letter of Credit does not accept the proposed amendment to such Letter of
Credit.


(vi)    The L/C Issuer shall act on behalf of the Lenders with respect to any
Letters of Credit issued by it and the documents associated therewith, and the
L/C Issuer shall have all of the benefits and immunities (A) provided to the
Administrative Agent in Article X with respect to any acts taken or omissions
suffered by the L/C Issuer in connection with Letters of Credit issued by it or
proposed to be issued by it and Issuer Documents pertaining to such Letters of
Credit as fully as if the term “Administrative Agent” as used in Article X
included the L/C Issuer with respect to such acts or omissions (it being
understood that this clause (A) shall apply to the relationship among the L/C
Issuer and the Lenders and shall not impair the obligations of the L/C Issuer to
the Company or any of its Subsidiaries under the terms of the applicable Letters
of Credit and Issuer Documents) and (B) as additionally provided herein with
respect to the L/C Issuer.


(b)    Procedures for Issuance and Amendment of Letters of Credit;
Auto-Extension Letters of Credit.


(i)    Each Letter of Credit shall be issued or amended, as the case may be,
upon the request of the applicable Borrower delivered to the L/C Issuer (with a
copy to the Administrative Agent) in the form of a Letter of Credit Application,
appropriately completed and signed by a Responsible Officer of such Borrower.
Such Letter of Credit Application may be sent by facsimile, by United States
mail, by overnight courier, by electronic transmission using the system provided
by the L/C Issuer, by personal delivery or by any other means acceptable to the
L/C Issuer. Such Letter of Credit Application must be received by the L/C Issuer
and the Administrative Agent (A) not later than 11:00 a.m. at least two Business
Days prior to the proposed issuance date or date of amendment, as the case may
be, of any Letter of Credit denominated in Dollars, and (B) not later than 11:00
a.m. at least ten Business Days prior to the proposed issuance date or date of
amendment, as the case may be, of any Letter of Credit denominated in an
Alternative Currency; or in each case such later date and time as the
Administrative Agent and the L/C Issuer may agree in a particular instance in
their sole discretion. In the case of a request for an initial issuance of a
Letter of Credit, such Letter of Credit Application shall specify in form and
detail satisfactory to the L/C Issuer: (A)

35

--------------------------------------------------------------------------------



the proposed issuance date of the requested Letter of Credit (which shall be a
Business Day); (B) the amount and currency thereof; (C) the expiry date thereof;
(D) the name and address of the beneficiary thereof; (E) the documents to be
presented by such beneficiary in case of any drawing thereunder; (F) the full
text of any certificate to be presented by such beneficiary in case of any
drawing thereunder; (G) the purpose and nature of the requested Letter of
Credit; and (H) such other matters as the L/C Issuer may reasonably require. In
the case of a request for an amendment of any outstanding Letter of Credit, such
Letter of Credit Application shall specify in form and detail satisfactory to
the L/C Issuer (A) the Letter of Credit to be amended; (B) the proposed date of
amendment thereof (which shall be a Business Day); (C) the nature of the
proposed amendment; and (D) such other matters as the L/C Issuer may require.
Additionally, the applicable Borrower shall furnish to the L/C Issuer and the
Administrative Agent such other documents and information pertaining to such
requested Letter of Credit issuance or amendment, including any Issuer
Documents, as the L/C Issuer or the Administrative Agent may reasonably require.


(ii)    Promptly after receipt of any Letter of Credit Application, the L/C
Issuer will confirm with the Administrative Agent (by telephone or in writing)
that the Administrative Agent has received a copy of such Letter of Credit
Application from the applicable Borrower and, if not, the L/C Issuer will
provide the Administrative Agent with a copy thereof. Unless the L/C Issuer has
received written notice from any Lender, the Administrative Agent or any Loan
Party, at least one Business Day prior to the requested date of issuance or
amendment of the applicable Letter of Credit, that one or more applicable
conditions contained in Article V shall not be satisfied, then, subject to the
terms and conditions hereof, the L/C Issuer shall, on the requested date, issue
a Letter of Credit for the account of the applicable Borrower or the applicable
Subsidiary or enter into the applicable amendment, as the case may be, in each
case in accordance with the L/C Issuer’s usual and customary business practices.
Immediately upon the issuance of each Letter of Credit, each Lender shall be
deemed to, and hereby irrevocably and unconditionally agrees to, purchase from
the L/C Issuer a risk participation in such Letter of Credit in an amount equal
to the product of such Lender’s Pro Rata Share times the amount of such Letter
of Credit.


(iii)    If a Borrower so requests in any applicable Letter of Credit
Application, the L/C Issuer may, in its sole and absolute discretion, agree to
issue a Letter of Credit that has automatic extension provisions (each, an
“Auto-Extension Letter of Credit”); provided that any such Auto-Extension Letter
of Credit must permit the L/C Issuer to prevent any such extension at least once
in each twelve-month period (commencing with the date of issuance of such Letter
of Credit) by giving prior notice to the beneficiary thereof not later than a
day (the “Non-Extension Notice Date”) in each such twelve-month period to be
agreed upon at the time such Letter of Credit is issued. Unless otherwise
directed by the L/C Issuer, the applicable Borrower shall not be required to
make a specific request to the L/C Issuer for any such extension. Once an
Auto-Extension Letter of Credit has been issued, the Lenders shall be deemed to
have authorized (but may not require) the L/C Issuer to permit the extension of
such Letter of Credit at any time to an expiry date not later than the last
expiry date permitted under Section 2.03(a)(ii)(B); provided, however, that the
L/C Issuer shall not permit any such extension if (A) the L/C Issuer has
determined that it would not be permitted, or would have no obligation, at such
time to issue such Letter of Credit in its revised form (as extended) under the
terms hereof (by reason of the provisions of clause (ii) or (iii) of Section
2.03(a) or otherwise), or (B) it has received notice (which may be by telephone
or in writing) on or before the day that is seven Business Days before the
Non-Extension Notice Date (1) from the Administrative Agent that the Required
Lenders have elected not to permit such extension or (2) from the Administrative
Agent, any Lender or any Loan Party that one or more of the applicable
conditions specified in Section 5.02 is not then satisfied, and in each case
directing the L/C Issuer not to permit such extension.

36

--------------------------------------------------------------------------------





(iv)    Promptly after its delivery of any Letter of Credit or any amendment to
a Letter of Credit to an advising bank with respect thereto or to the
beneficiary thereof, the L/C Issuer will also deliver to the applicable Borrower
and the Administrative Agent a true and complete copy of such Letter of Credit
or amendment.


(c)    Drawings and Reimbursements; Funding of Participations.


(i)    Upon receipt from the beneficiary of any Letter of Credit of any notice
of drawing under such Letter of Credit, the L/C Issuer shall notify the
applicable Borrower and the Administrative Agent thereof. In the case of a
Letter of Credit denominated in an Alternative Currency, the applicable Borrower
shall reimburse the L/C Issuer in such Alternative Currency, unless (A) the L/C
Issuer (at its option) shall have specified in such notice that it will require
reimbursement in Dollars, or (B) in the absence of any such requirement for
reimbursement in Dollars, the Borrower shall have notified the L/C Issuer
promptly following receipt of the notice of drawing that such Borrower will
reimburse the L/C Issuer in Dollars. In the case of any such reimbursement in
Dollars of a drawing under a Letter of Credit denominated in an Alternative
Currency, the L/C Issuer shall notify the applicable Borrower of the Dollar
Equivalent of the amount of the drawing promptly following the determination
thereof. Not later than 11:00 a.m. on the Business Day following the date of any
payment by the L/C Issuer under a Letter of Credit to be reimbursed in Dollars,
or the Applicable Time on the Business Day following the date of any payment by
the L/C Issuer under a Letter of Credit to be reimbursed in an Alternative
Currency (each such date, an “Honor Date”), the applicable Borrower shall
reimburse the L/C Issuer through the Administrative Agent in an amount equal to
the amount of such drawing and in the applicable currency (together with
interest thereon). If the applicable Borrower fails to so reimburse the L/C
Issuer by such time, the Administrative Agent shall promptly notify each Lender
of the Honor Date, the amount of the unreimbursed drawing (expressed in Dollars
in the amount of the Dollar Equivalent thereof in the case of a Letter of Credit
denominated in an Alternative Currency) (the “Unreimbursed Amount”), and the
amount of such Lender’s Pro Rata Share thereof. In such event, the applicable
Borrower shall be deemed to have requested a Borrowing of Revolving Loans that
are Base Rate Loans to be disbursed on the Honor Date in an amount equal to the
Unreimbursed Amount, without regard to the minimum and multiples specified in
Section 2.02 for the principal amount of Base Rate Loans, but subject to the
unutilized portion of the Aggregate Revolving Commitments and the conditions set
forth in Section 5.02 (other than the delivery of a Loan Notice). Any notice
given by the L/C Issuer or the Administrative Agent pursuant to this Section
2.03(c)(i) may be given by telephone if immediately confirmed in writing
(including by facsimile or e-mail if permitted by Section 11.02); provided that
the lack of such an immediate confirmation shall not affect the conclusiveness
or binding effect of such notice.


(ii)    Each Lender shall upon any notice pursuant to Section 2.03(c)(i) make
funds available (and the Administrative Agent may apply Cash Collateral provided
for this purpose) to the Administrative Agent for the account of the L/C Issuer,
in Dollars, at the Administrative Agent’s Office for Dollar-denominated payments
in an amount equal to its Pro Rata Share of the Unreimbursed Amount not later
than 1:00 p.m. on the Business Day specified in such notice by the
Administrative Agent, whereupon, subject to the provisions of Section
2.03(c)(iii), each Lender that so makes funds available shall be deemed to have
made a Revolving Loan that is a Base Rate Loan to the applicable Borrower in
such amount. The Administrative Agent shall remit the funds so received to the
L/C Issuer in Dollars.



37

--------------------------------------------------------------------------------



(iii)    With respect to any Unreimbursed Amount that is not fully refinanced by
a Borrowing of Revolving Loans that are Base Rate Loans because the conditions
set forth in Section 5.02 cannot be satisfied or for any other reason, the
applicable Borrower shall be deemed to have incurred from the L/C Issuer an L/C
Borrowing in the amount of the Unreimbursed Amount that is not so refinanced,
which L/C Borrowing shall be due and payable promptly on demand (together with
interest) and shall bear interest at the Default Rate. In such event, each
Lender’s payment to the Administrative Agent for the account of the L/C Issuer
pursuant to Section 2.03(c)(ii) shall be deemed payment in respect of its
participation in such L/C Borrowing and shall constitute an L/C Advance from
such Lender in satisfaction of its participation obligation under this Section
2.03.


(iv)    Until each Lender funds its Revolving Loan or L/C Advance pursuant to
this Section 2.03(c) to reimburse the L/C Issuer for any amount drawn under any
Letter of Credit, interest in respect of such Lender’s Pro Rata Share of such
amount shall be solely for the account of the L/C Issuer.


(v)    Each Lender’s obligation to make Revolving Loans or L/C Advances to
reimburse the L/C Issuer for amounts drawn under Letters of Credit, as
contemplated by this Section 2.03(c), shall be absolute and unconditional and
shall not be affected by any circumstance, including (A) any set-off,
counterclaim, recoupment, defense or other right which such Lender may have
against the L/C Issuer, the Borrowers or any other Person for any reason
whatsoever; (B) the occurrence or continuance of a Default, or (C) any other
occurrence, event or condition, whether or not similar to any of the foregoing;
provided, however, that each Lender’s obligation to make Revolving Loans
pursuant to this Section 2.03(c) is subject to the conditions set forth in
Section 5.02 (other than delivery by the applicable Borrower of a Loan Notice).
No such making of an L/C Advance shall relieve or otherwise impair the
obligation of any Borrower to reimburse the L/C Issuer for the amount of any
payment made by the L/C Issuer under any Letter of Credit, together with
interest as provided herein.


(vi)    If any Lender fails to make available to the Administrative Agent for
the account of the L/C Issuer any amount required to be paid by such Lender
pursuant to the foregoing provisions of this Section 2.03(c) by the time
specified in Section 2.03(c)(ii), then, without limiting the other provisions of
this Agreement, the L/C Issuer shall be entitled to recover from such Lender
(acting through the Administrative Agent), on demand, such amount with interest
thereon for the period from the date such payment is required to the date on
which such payment is immediately available to the L/C Issuer at a rate per
annum equal to the applicable Overnight Rate from time to time in effect, plus
any administrative, processing or similar fees customarily charged by the L/C
Issuer in connection with the foregoing. If such Lender pays such amount (with
interest and fees as aforesaid), the amount so paid shall constitute such
Lender’s Revolving Loan included in the relevant Borrowing or L/C Advance in
respect of the relevant L/C Borrowing, as the case may be. A certificate of the
L/C Issuer submitted to any Lender (through the Administrative Agent) with
respect to any amounts owing under this clause (vi) shall be conclusive absent
manifest error.


(d)    Repayment of Participations.


(i)    At any time after the L/C Issuer has made a payment under any Letter of
Credit and has received from any Lender such Lender’s L/C Advance in respect of
such payment in accordance with Section 2.03(c), if the Administrative Agent
receives for the account of the L/C Issuer any payment in respect of the related
Unreimbursed Amount or interest thereon (whether directly from the applicable
Borrower or otherwise, including proceeds of Cash Collateral applied thereto by
the

38

--------------------------------------------------------------------------------



Administrative Agent), the Administrative Agent will distribute to such Lender
its Pro Rata Share thereof in Dollars and in the same funds as those received by
the Administrative Agent.


(ii)    If any payment received by the Administrative Agent for the account of
the L/C Issuer pursuant to Section 2.03(c)(i) is required to be returned under
any of the circumstances described in Section 11.05 (including pursuant to any
settlement entered into by the L/C Issuer in its discretion), each Lender shall
pay to the Administrative Agent for the account of the L/C Issuer its Pro Rata
Share thereof on demand of the Administrative Agent, plus interest thereon from
the date of such demand to the date such amount is returned by such Lender, at a
rate per annum equal to the applicable Overnight Rate from time to time in
effect. The obligations of the Lenders under this clause shall survive the
payment in full of the Obligations and the termination of this Agreement.


(e)    Obligations Absolute. The obligation of the Borrowers to reimburse the
L/C Issuer for each drawing under each Letter of Credit and to repay each L/C
Borrowing shall be absolute, unconditional and irrevocable, and shall be paid
strictly in accordance with the terms of this Agreement under all circumstances,
including the following:


(i)    any lack of validity or enforceability of such Letter of Credit, this
Agreement or any other Loan Document;


(ii)    the existence of any claim, counterclaim, set-off, defense or other
right that the Borrowers or any Subsidiary may have at any time against any
beneficiary or any transferee of such Letter of Credit (or any Person for whom
any such beneficiary or any such transferee may be acting), the L/C Issuer or
any other Person, whether in connection with this Agreement, the transactions
contemplated hereby or by such Letter of Credit or any agreement or instrument
relating thereto, or any unrelated transaction;


(iii)    any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;


(iv)    any payment by the L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by the L/C Issuer under such
Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law;


(v)    waiver by the L/C Issuer of any requirement that exists for the L/C
Issuer’s protection and not the protection of any Borrower or any waiver by the
L/C Issuer which does not in fact materially prejudice any Borrower;


(vi)    honor of a demand for payment presented electronically even if such
Letter of Credit requires that demand be in the form of a draft;


(vii)    any payment made by the L/C Issuer in respect of an otherwise complying
item presented after the date specified as the expiration date of, or the date
by which documents must be received under such Letter of Credit if presentation
after such date is authorized by the UCC, the ISP or the UCP, as applicable;

39

--------------------------------------------------------------------------------





(viii)    any adverse change in the relevant exchange rates or in the
availability of the relevant Alternative Currency to the Borrowers or any
Subsidiary or in the relevant currency markets generally; or


(ix)    any other circumstance or happening whatsoever, whether or not similar
to any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, the Borrowers or any
Subsidiary.


The applicable Borrower shall promptly examine a copy of each Letter of Credit
and each amendment thereto that is delivered to it and, in the event of any
claim of noncompliance with such Borrower’s instructions or other irregularity,
such Borrower will promptly notify the L/C Issuer. The Borrowers shall be
conclusively deemed to have waived any such claim against the L/C Issuer and its
correspondents unless such notice is given as aforesaid.


(f)    Role of L/C Issuer. Each Lender and each Borrower agree that, in paying
any drawing under a Letter of Credit, the L/C Issuer shall not have any
responsibility to obtain any document (other than any sight draft, certificates
and documents expressly required by such Letter of Credit) or to ascertain or
inquire as to the validity or accuracy of any such document or the authority of
the Person executing or delivering any such document. None of the L/C Issuer,
the Administrative Agent, any of their respective Related Parties nor any
correspondent, participant or assignee of the L/C Issuer shall be liable to any
Lender for (i) any action taken or omitted in connection herewith at the request
or with the approval of the Lenders or the Required Lenders, as applicable; (ii)
any action taken or omitted in the absence of gross negligence or willful
misconduct; or (iii) the due execution, effectiveness, validity or
enforceability of any document or instrument related to any Letter of Credit or
Issuer Document. The Borrowers hereby assume all risks of the acts or omissions
of any beneficiary or transferee with respect to its use of any Letter of
Credit; provided, however, that this assumption is not intended to, and shall
not, preclude any Borrower’s pursuing such rights and remedies as it may have
against the beneficiary or transferee at law or under any other agreement. None
of the L/C Issuer, the Administrative Agent, any of their respective Related
Parties nor any correspondent, participant or assignee of the L/C Issuer, shall
be liable or responsible for any of the matters described in clauses (i) through
(ix) of Section 2.03(e); provided, however, that anything in such clauses to the
contrary notwithstanding, a Borrower may have a claim against the L/C Issuer,
and the L/C Issuer may be liable to such Borrower, to the extent, but only to
the extent, of any direct, as opposed to consequential or exemplary, damages
suffered by such Borrower which such Borrower proves were caused by the L/C
Issuer’s willful misconduct or gross negligence or the L/C Issuer’s willful or
grossly negligent failure to pay under any Letter of Credit after the
presentation to it by the beneficiary of a sight draft and certificate(s)
strictly complying with the terms and conditions of a Letter of Credit unless
the L/C Issuer is prevented or prohibited from so paying as a result of any
order or directive of any court or other Governmental Authority. In furtherance
and not in limitation of the foregoing, the L/C Issuer may accept documents that
appear on their face to be in order, without responsibility for further
investigation, regardless of any notice or information to the contrary, and the
L/C Issuer shall not be responsible for the validity or sufficiency of any
instrument transferring or assigning or purporting to transfer or assign a
Letter of Credit or the rights or benefits thereunder or proceeds thereof, in
whole or in part, which may prove to be invalid or ineffective for any reason;
provided, however, that a Borrower may have a claim against the L/C Issuer, and
the L/C Issuer may be liable to such Borrower, to the extent, but only to the
extent, of any direct, as opposed to consequential or exemplary, damages
suffered by such Borrower which such Borrower proves were caused by the L/C
Issuer’s willful misconduct or gross negligence. The L/C Issuer may send a
Letter of Credit or conduct any communication to or from the beneficiary via the
Society for Worldwide Interbank Financial Telecommunication (“SWIFT”)

40

--------------------------------------------------------------------------------



message or overnight courier, or any other commercially reasonable means of
communicating with a beneficiary.


(g)    Applicability of ISP and UCP. Unless otherwise expressly agreed by the
L/C Issuer and the applicable Borrower when a Letter of Credit is issued
(including any such agreement applicable to an Existing Letter of Credit), (i)
the rules of the ISP shall apply to each standby Letter of Credit, and (ii) the
rules of the UCP shall apply to each commercial Letter of Credit (it being
understood that the applicable Borrower may request that any particular Letter
of Credit be governed by either the ISP or the UCP, as selected by such Borrower
or the beneficiary of such Letter of Credit). Notwithstanding the foregoing, the
L/C Issuer shall not be responsible to any Borrower for, and the L/C Issuer’s
rights and remedies against such Borrower shall not be impaired by, any action
or inaction of the L/C Issuer required under any Law or practice that is
required to be applied to any Letter of Credit, including the Law of a
jurisdiction where the L/C Issuer or the beneficiary is located, the practice
stated in the ISP or UCP, as applicable, or in the decisions, opinions, practice
statements, or official commentary of the ICC Banking Commission, the Bankers
Association for Finance and Trade - International Financial Services Association
(BAFT-IFSA), or the Institute of International Banking Law & Practice, whether
or not any Letter of Credit chooses such Law or practice.


(h)    Letter of Credit Fees. The Borrowers shall pay to the Administrative
Agent for the account of each Lender in accordance, subject to Section 2.16,
with its Pro Rata Share, in Dollars, a Letter of Credit fee (the “Letter of
Credit Fee”) for each Letter of Credit equal to the Applicable Rate times the
Dollar Equivalent of the actual daily amount available to be drawn under such
Letter of Credit. For purposes of computing the daily amount available to be
drawn under any Letter of Credit, the amount of such Letter of Credit shall be
determined in accordance with Section 1.10. Letter of Credit Fees shall be
(i) computed on a quarterly basis in arrears and (ii) due and payable on the
first Business Day after the end of each March, June, September and December,
commencing with the first such date to occur after the issuance of such Letter
of Credit, on the Letter of Credit Expiration Date and thereafter on demand. If
there is any change in the Applicable Rate during any quarter, the daily amount
available to be drawn under each Letter of Credit shall be computed and
multiplied by the Applicable Rate separately for each period during such quarter
that such Applicable Rate was in effect. Notwithstanding anything to the
contrary contained herein, upon the request of the Required Lenders, while any
Event of Default exists, all Letter of Credit Fees shall accrue at the Default
Rate.


(i)    Fronting Fee and Documentary and Processing Charges Payable to L/C
Issuer. The Borrowers shall pay directly to the L/C Issuer for its own account,
in Dollars, a fronting fee (i) with respect to each commercial Letter of Credit,
at the rate specified in the Fee Letter, computed on the Dollar Equivalent of
the amount of such Letter of Credit, and payable upon the issuance thereof, (ii)
with respect to any amendment of a commercial Letter of Credit increasing the
amount of such Letter of Credit, at a rate separately agreed between the
Borrowers and the L/C Issuer, computed on the Dollar Equivalent of the amount of
such increase, and payable upon the effectiveness of such amendment, and (iii)
with respect to each standby Letter of Credit, at the rate per annum specified
in the Fee Letter, computed on the Dollar Equivalent of the daily amount
available to be drawn under such Letter of Credit and on a quarterly basis in
arrears. Such fronting fee for standby Letters of Credit shall be due and
payable on the tenth Business Day after the end of each March, June, September
and December in respect of the most recently-ended quarterly period (or portion
thereof, in the case of the first payment), commencing with the first such date
to occur after the issuance of such Letter of Credit, on the Letter of Credit
Expiration Date and thereafter on demand. For purposes of computing the daily
amount available to be drawn under any Letter of Credit, the amount of such
Letter of Credit shall be determined in accordance with Section 1.10. In
addition, the Borrowers shall pay directly to the L/C Issuer for its own account
the customary issuance, presentation, amendment and other processing fees, and
other standard costs and charges, of the L/C Issuer relating to letters of
credit as from time to time

41

--------------------------------------------------------------------------------



in effect, in Dollars or such Alternative Currency as shall be separately
agreed. Such customary fees and standard costs and charges are due and payable
promptly on demand and are nonrefundable.


(j)    Conflict with Issuer Documents. In the event of any conflict between the
terms hereof and the terms of any Issuer Document, the terms hereof shall
control.


(k)    Letters of Credit Issued for Subsidiaries. Notwithstanding that a Letter
of Credit issued or outstanding hereunder is in support of any obligations of,
or is for the account of, a Subsidiary, the Borrowers shall be obligated to
reimburse the L/C Issuer hereunder for any and all drawings under such Letter of
Credit. The Borrowers hereby acknowledge that the issuance of Letters of Credit
for the account of Subsidiaries inures to the benefit of the Borrowers, and that
the Borrowers’ business derives substantial benefits from the businesses of such
Subsidiaries.


2.04    Swing Line Loans.


(a)    Swing Line Facility. Subject to the terms and conditions set forth
herein, the Swing Line Lender, in reliance upon the agreements of the other
Lenders set forth in this Section 2.04, shall make loans (each such loan, a
“Swing Line Loan”) to the Domestic Borrowers in Dollars from time to time on any
Business Day during the Availability Period in an aggregate amount not to exceed
at any time outstanding the amount of the Swing Line Sublimit, notwithstanding
the fact that such Swing Line Loans, when aggregated with the Pro Rata Share of
the Outstanding Amount of Revolving Loans and L/C Obligations of the Swing Line
Lender in its capacity as a Lender of Revolving Loans, may exceed the amount of
such Lender’s Revolving Commitment; provided, however, that (i) after giving
effect to any Swing Line Loan, (A) the Total Revolving Outstandings shall not
exceed the Aggregate Revolving Commitments and (B) the aggregate Outstanding
Amount of the Revolving Loans of any Lender, plus such Lender’s Pro Rata Share
of the Outstanding Amount of all L/C Obligations, plus such Lender’s Pro Rata
Share of the Outstanding Amount of all Swing Line Loans shall not exceed such
Lender’s Revolving Commitment, (ii) no Borrower shall use the proceeds of any
Swing Line Loan to refinance any outstanding Swing Line Loan and (iii) the Swing
Line Lender shall not be under any obligation to make any Swing Line Loan if it
shall reasonably determine (which determination shall be conclusive and binding
absent manifest error) that it has, or by such Credit Extension may have,
Fronting Exposure. Within the foregoing limits, and subject to the other terms
and conditions hereof, the Borrowers may borrow under this Section 2.04, prepay
under Section 2.05, and reborrow under this Section 2.04. Each Swing Line Loan
shall be a Base Rate Loan. Immediately upon the making of a Swing Line Loan,
each Lender shall be deemed to, and hereby irrevocably and unconditionally
agrees to, purchase from the Swing Line Lender a risk participation in such
Swing Line Loan in an amount equal to the product of such Lender’s Pro Rata
Share times the amount of such Swing Line Loan.


(b)    Borrowing Procedures. Each Borrowing of Swing Line Loans shall be made
upon the applicable Borrower’s irrevocable notice to the Swing Line Lender and
the Administrative Agent, which may be given by (A) telephone or (B) by a Swing
Line Loan Notice; provided that any telephonic notice must be confirmed promptly
by delivery to the Swing Line Lender and the Administrative Agent of a Swing
Line Loan Notice. Each such notice must be received by the Swing Line Lender and
the Administrative Agent not later than 1:00 p.m. on the requested borrowing
date, and shall specify (i) the amount to be borrowed, which shall be a minimum
principal amount of $100,000 and integral multiples of $100,000 in excess
thereof, and (ii) the requested borrowing date, which shall be a Business Day.
Promptly after receipt by the Swing Line Lender of any Swing Line Loan Notice,
the Swing Line Lender will confirm with the Administrative Agent (by telephone
or in writing) that the Administrative Agent has also received such Swing Line
Loan Notice and, if not, the Swing Line Lender will notify the Administrative
Agent (by telephone or in writing) of the contents thereof. Unless the Swing
Line Lender has received notice (by telephone or in

42

--------------------------------------------------------------------------------



writing) from the Administrative Agent (including at the request of any Lender)
prior to 2:00 p.m. on the date of the proposed Borrowing of Swing Line Loans (A)
directing the Swing Line Lender not to make such Swing Line Loan as a result of
the limitations set forth in the proviso to the first sentence of Section
2.04(a), or (B) that one or more of the applicable conditions specified in
Article V is not then satisfied, then, subject to the terms and conditions
hereof, the Swing Line Lender will, not later than 3:00 p.m. on the borrowing
date specified in such Swing Line Loan Notice, make the amount of its Swing Line
Loan available to the applicable Borrower.


(c)    Refinancing of Swing Line Loans.


(i)    The Swing Line Lender at any time in its sole and absolute discretion may
request, on behalf of the Borrowers (which hereby irrevocably request and
authorize the Swing Line Lender to so request on their behalf), that each Lender
make a Revolving Loan that is a Base Rate Loan in an amount equal to such
Lender’s Pro Rata Share of the amount of Swing Line Loans then outstanding. Such
request shall be made in writing (which written request shall be deemed to be a
Loan Notice for purposes hereof) and in accordance with the requirements of
Section 2.02, without regard to the minimum and multiples specified therein for
the principal amount of Base Rate Loans, but subject to the unutilized portion
of the Aggregate Revolving Commitments and the conditions set forth in Section
5.02. The Swing Line Lender shall furnish the applicable Borrower with a copy of
the applicable Loan Notice promptly after delivering such notice to the
Administrative Agent. Each Lender shall make an amount equal to its Pro Rata
Share of the amount specified in such Loan Notice available to the
Administrative Agent in Same Day Funds (and the Administrative Agent may apply
Cash Collateral available with respect to the applicable Swing Line Loan) for
the account of the Swing Line Lender at the Administrative Agent’s Office for
Dollar-denominated payments not later than 1:00 p.m. on the day specified in
such Loan Notice, whereupon, subject to Section 2.04(c)(ii), each Lender that so
makes funds available shall be deemed to have made a Revolving Loan that is a
Base Rate Loan to the applicable Borrower in such amount. The Administrative
Agent shall remit the funds so received to the Swing Line Lender.


(ii)    If for any reason any Swing Line Loan cannot be refinanced by such a
Borrowing of Revolving Loans in accordance with Section 2.04(c)(i), the request
for Revolving Loans that are Base Rate Loans submitted by the Swing Line Lender
as set forth herein shall be deemed to be a request by the Swing Line Lender
that each of the Lenders fund its risk participation in the relevant Swing Line
Loan and each Lender’s payment to the Administrative Agent for the account of
the Swing Line Lender pursuant to Section 2.04(c)(i) shall be deemed payment in
respect of such participation.


(iii)    If any Lender fails to make available to the Administrative Agent for
the account of the Swing Line Lender any amount required to be paid by such
Lender pursuant to the foregoing provisions of this Section 2.04(c) by the time
specified in Section 2.04(c)(i), the Swing Line Lender shall be entitled to
recover from such Lender (acting through the Administrative Agent), on demand,
such amount with interest thereon for the period from the date such payment is
required to the date on which such payment is immediately available to the Swing
Line Lender at a rate per annum equal to the applicable Overnight Rate from time
to time in effect. If such Lender pays such amount (with interest and fees as
aforesaid), the amount so paid shall constitute such Lender’s Revolving Loan
included in the relevant Borrowing or funded participation in the relevant Swing
Line Loan, as the case may be. A certificate of the Swing Line Lender submitted
to any Lender (through the Administrative Agent) with respect to any amounts
owing under this clause (iii) shall be conclusive absent manifest error.

43

--------------------------------------------------------------------------------





(iv)    Each Lender’s obligation to make Revolving Loans or to purchase and fund
risk participations in Swing Line Loans pursuant to this Section 2.04(c) shall
be absolute and unconditional and shall not be affected by any circumstance,
including (A) any set-off, counterclaim, recoupment, defense or other right that
such Lender may have against the Swing Line Lender, the Borrowers or any other
Person for any reason whatsoever, (B) the occurrence or continuance of a
Default, or (C) any other occurrence, event or condition, whether or not similar
to any of the foregoing; provided, however, that each Lender’s obligation to
make Revolving Loans pursuant to this Section 2.04(c) is subject to the
conditions set forth in Section 5.02 (other than the delivery by the applicable
Borrower of a Loan Notice). No such purchase or funding of risk participations
shall relieve or otherwise impair the obligation of the Borrowers to repay Swing
Line Loans, together with interest as provided herein.


(d)    Repayment of Participations.


(i)    At any time after any Lender has purchased and funded a risk
participation in a Swing Line Loan, if the Swing Line Lender receives any
payment on account of such Swing Line Loan, the Swing Line Lender will
distribute to such Lender its Pro Rata Share of such payment (appropriately
adjusted, in the case of interest payments, to reflect the period of time during
which such Lender’s risk participation was funded) in the same funds as those
received by the Swing Line Lender.


(ii)    If any payment received by the Swing Line Lender in respect of principal
or interest on any Swing Line Loan is required to be returned by the Swing Line
Lender under any of the circumstances described in Section 11.05 (including
pursuant to any settlement entered into by the Swing Line Lender in its
discretion), each Lender shall pay to the Swing Line Lender its Pro Rata Share
thereof on demand of the Administrative Agent, plus interest thereon from the
date of such demand to the date such amount is returned, at a rate per annum
equal to the applicable Overnight Rate. The Administrative Agent will make such
demand upon the request of the Swing Line Lender. The obligations of the Lenders
under this clause shall survive the payment in full of the Obligations and the
termination of this Agreement.


(e)    Interest for Account of Swing Line Lender. The Swing Line Lender shall be
responsible for invoicing the Borrowers for interest on the Swing Line Loans.
Until each Lender funds its Revolving Loans that are Base Rate Loans or risk
participation pursuant to this Section 2.04 to refinance such Lender’s Pro Rata
Share of any Swing Line Loan, interest in respect of such Pro Rata Share shall
be solely for the account of the Swing Line Lender.


(f)    Payments Directly to Swing Line Lender. The Borrowers shall make all
payments of principal and interest in respect of the Swing Line Loans directly
to the Swing Line Lender.


2.05    Prepayments.


(a)    Voluntary Prepayments of Loans.


(i)    Revolving Loans. A Borrower may, upon notice from such Borrower to the
Administrative Agent, at any time or from time to time voluntarily prepay
Revolving Loans in whole or in part without premium or penalty; provided that
(A) such notice must be in a form reasonably acceptable to the Administrative
Agent and be received by the Administrative Agent not later than 11:00 a.m. (1)
three Business Days prior to any date of prepayment of Eurocurrency Rate Loans

44

--------------------------------------------------------------------------------



denominated in Dollars, (2) four Business Days (or five, in the case of
prepayment of Loans denominated in Special Notice Currencies) prior to any date
of prepayment of Eurocurrency Rate Loans denominated in Alternative Currencies,
and (3) on the date of prepayment of Base Rate Loans; (B) any such prepayment of
Eurocurrency Rate Loans denominated in Dollars shall be in a principal amount of
$1,000,000 or a whole multiple of $500,000 in excess thereof (or, if less, the
entire principal amount thereof then outstanding); (C) any prepayment of
Eurocurrency Rate Loans denominated in Alternative Currencies shall be in a
principal amount of $1,000,000 or a whole multiple of $500,000 in excess thereof
(or, if less, the entire principal amount thereof then outstanding) and (D) any
prepayment of Base Rate Loans shall be in a principal amount of $500,000 or a
whole multiple of $100,000 in excess thereof (or, if less, the entire principal
amount thereof then outstanding). Each such notice shall specify the date and
amount of such prepayment and the Type(s) of Loans to be prepaid and, if
Eurocurrency Rate Loans are to be prepaid, the Interest Period(s) of such Loans.
The Administrative Agent will promptly notify each Lender of its receipt of each
such notice, and of the amount of such Lender’s Pro Rata Share of such
prepayment. If such notice is given by a Borrower, such Borrower shall make such
prepayment and the payment amount specified in such notice shall be due and
payable on the date specified therein, it being understood, however, that such
Borrower may condition any prepayment of the entire outstanding amount of Loans
upon the consummation of replacement financing. Any prepayment of a Eurocurrency
Rate Loan shall be accompanied by all accrued interest on the amount prepaid,
together with any additional amounts required pursuant to Section 3.05. Subject
to Section 2.16, each such prepayment shall be applied to the Loans of the
Lenders in accordance with their respective Pro Rata Shares.


(ii)    Swing Line Loans. A Borrower may, upon notice to the Swing Line Lender
(with a copy to the Administrative Agent), at any time or from time to time,
voluntarily prepay Swing Line Loans in whole or in part without premium or
penalty; provided that (i) such notice must be received by the Swing Line Lender
and the Administrative Agent not later than 1:00 p.m. on the date of the
prepayment, and (ii) any such prepayment shall be in a minimum principal amount
of $100,000 or a whole multiple of $100,000 in excess thereof (or, if less, the
entire principal thereof then outstanding). Each such notice shall specify the
date and amount of such prepayment. If such notice is given by a Borrower, such
Borrower shall make such prepayment and the payment amount specified in such
notice shall be due and payable on the date specified therein, it being
understood, however, that such Borrower may condition any prepayment of the
entire outstanding amount of Swing Line Loans upon the consummation of
replacement financing.


(b)    Mandatory Prepayments of Loans.


(i)    Total Revolving Outstandings. If the Administrative Agent notifies the
Company at any time that the Total Revolving Outstandings at such time exceed
the Aggregate Revolving Commitments then in effect, then, within two Business
Days after receipt of such notice, the Borrowers shall prepay Loans and/or the
Borrowers shall Cash Collateralize the L/C Obligations in an aggregate amount
sufficient to reduce such Outstanding Amount as of such date of payment to an
amount not to exceed 100% of the Aggregate Revolving Commitments then in effect;
provided, however, that, the Borrowers shall not be required to Cash
Collateralize the L/C Obligations pursuant to this Section 2.05(b)(i) unless
after such prepayment of the Loans the Total Revolving Outstandings exceed the
Aggregate Revolving Commitments then in effect.


(ii)    Alternative Currency Sublimit. If the Administrative Agent notifies the
Company at any time that the Outstanding Amount of all Loans and L/C Obligations
denominated in Alternative Currencies at such time exceeds the Alternative
Currency Sublimit then in effect, then, within two

45

--------------------------------------------------------------------------------



Business Days after receipt of such notice, the Borrowers shall prepay Loans
and/or the Borrowers shall Cash Collateralize the L/C Obligations in an
aggregate amount sufficient to reduce such Outstanding Amount as of such date of
payment to an amount not to exceed 100% of the Alternative Currency Sublimit
then in effect; provided, however, that, the Borrowers shall not be required to
Cash Collateralize the L/C Obligations pursuant to this Section 2.05(b)(ii)
unless after such prepayment of the Loans the Total Revolving Outstandings
denominated in Alternative Currencies exceed the Alternative Currency Sublimit
then in effect.


(iii)    Application of Mandatory Prepayments. All amounts required to be paid
pursuant to this Section 2.05(b) shall be applied as follows:


(A)    with respect to all amounts prepaid pursuant to Section 2.05(b)(i), to
Revolving Loans and Swing Line Loans and (after all Revolving Loans and all
Swing Line Loans have been repaid) to Cash Collateralize L/C Obligations and


(B)    with respect to all amounts prepaid pursuant to Section 2.05(b)(ii), to
Revolving Loans and (after all Revolving Loans have been repaid) to Cash
Collateralize L/C Obligations.


Within the parameters of the applications set forth above, prepayments shall be
applied first to Base Rate Loans and then to Eurocurrency Rate Loans in direct
order of Interest Period maturities. All prepayments under this Section 2.05(b)
shall be subject to Section 3.05, but otherwise without premium or penalty, and
shall be accompanied by interest on the principal amount prepaid through the
date of prepayment.


2.06    Termination or Reduction of Aggregate Revolving Commitments.


The Company may, upon notice to the Administrative Agent, terminate the
Aggregate Revolving Commitments, or from time to time permanently reduce the
Aggregate Revolving Commitments to an amount not less than the Outstanding
Amount of Revolving Loans, Swing Line Loans and L/C Obligations (it being
understood that such termination may be conditioned upon the consummation of
replacement financing); provided that (i) any such notice shall be received by
the Administrative Agent not later than 12:00 noon five (5) Business Days prior
to the date of termination or reduction, (ii) any such partial reduction shall
be in an aggregate amount of $2,000,000 or any whole multiple of $1,000,000 in
excess thereof and (iii) if, after giving effect to any reduction or termination
of the Aggregate Revolving Commitments, the Alternative Currency Sublimit, the
Letter of Credit Sublimit or the Swing Line Sublimit exceeds the amount of the
Aggregate Revolving Commitments, such sublimit shall be automatically reduced by
the amount of such excess (which sublimits shall, subject to the approval (not
to be unreasonably withheld or delayed) of the L/C Issuer or Swing Line Lender,
as applicable, be increased in the event of any increase in the Aggregate
Revolving Commitment pursuant to Section 2.01(b) in an amount not to exceed the
lesser of (i) the initial amounts of such sublimits as in effect on the Closing
Date and (ii) the amount of such increase in the Aggregate Revolving
Commitment). The Administrative Agent will promptly notify the Lenders of any
such notice of termination or reduction of the Aggregate Revolving Commitments.
The amount of any such Aggregate Revolving Commitment reduction shall not be
applied to the Alternative Currency Sublimit or the Letter of Credit Sublimit
unless otherwise specified by the Company. Any reduction of the Aggregate
Revolving Commitments shall be applied to the Revolving Commitment of each
Lender according to its Pro Rata Share. All fees accrued with respect thereto
until the effective date of any termination of the Aggregate Revolving
Commitments shall be paid on the effective date of such termination. If the
Aggregate Revolving Commitments terminate pursuant to Section 2.06 and the
Borrowers have paid all amounts payable hereunder

46

--------------------------------------------------------------------------------



and under the other Loan Documents (other than contingent indemnification and
similar obligations not yet due and obligations that are Cash Collateralized),
then this Agreement shall terminate (except for provisions hereof that survive
termination hereof).


2.07    Repayment of Loans.


(a)    Revolving Loans. The Borrowers shall repay to the Lenders on the Maturity
Date the aggregate principal amount of all Revolving Loans outstanding on such
date.


(b)    Swing Line Loans. The Borrowers shall repay each Swing Line Loan on the
earlier to occur of (i) the date ten Business Days after such Swing Line Loan is
made and (ii) the Maturity Date.


2.08    Interest.


(a)    Subject to the provisions of subsection (b) below, (i) each Eurocurrency
Rate Loan shall bear interest on the outstanding principal amount thereof for
each Interest Period at a rate per annum equal to the sum of the Eurocurrency
Rate for such Interest Period plus the Applicable Rate; (ii) each Base Rate Loan
shall bear interest on the outstanding principal amount thereof from the
applicable borrowing date at a rate per annum equal to the sum of (A) the Base
Rate plus (B) the Applicable Rate; and (iii) each Swing Line Loan shall bear
interest on the outstanding principal amount thereof from the applicable
borrowing date at a rate per annum equal to the sum of (A) the Base Rate plus
(B) the Applicable Rate.


(b)    (i)    If any amount of principal of any Loan is not paid when due,
whether at stated maturity, by acceleration or otherwise, then such amount shall
thereafter bear interest at a fluctuating interest rate per annum at all times
equal to the Default Rate to the fullest extent permitted by applicable Laws.


(ii)    If any amount (other than principal of any Loan) payable by the
Borrowers under any Loan Document is not paid when due, whether at stated
maturity, by acceleration or otherwise, then, upon the request of the Required
Lenders, such amount shall thereafter bear interest at a fluctuating interest
rate per annum at all times equal to the Default Rate to the fullest extent
permitted by applicable Laws.


(iii)    Upon the request of the Required Lenders, while any Event of Default
exists (other than as set forth in clauses (b)(i) and (b)(ii) above), the
Borrowers shall pay interest on the principal amount of all outstanding
Obligations hereunder at a fluctuating interest rate per annum at all times
equal to the Default Rate to the fullest extent permitted by applicable Laws.


(iv)    Accrued and unpaid interest on past due amounts (including interest on
past due interest) shall be due and payable upon demand to the fullest extent
permitted by applicable Laws.


(c)    Interest on each Loan shall be due and payable in arrears on each
Interest Payment Date applicable thereto and at such other times as may be
specified herein. Interest hereunder shall be due and payable in accordance with
the terms hereof before and after judgment, and before and after the
commencement of any proceeding under any Debtor Relief Law.


2.09    Fees.


In addition to certain fees described in subsections (h) and (i) of Section
2.03:



47

--------------------------------------------------------------------------------



(a)    Commitment Fee. The Company shall pay to the Administrative Agent, for
the account of each Lender in accordance with its Pro Rata Share, a commitment
fee in Dollars equal to the product of (A) the Applicable Rate times (B) the
actual daily amount by which the Aggregate Revolving Commitments exceed the sum
of (1) the Outstanding Amount of Revolving Loans and (2) the Outstanding Amount
of L/C Obligations, subject to adjustment as provided in Section 2.16. Such
commitment fee shall accrue at all times during the Availability Period,
including at any time during which one or more of the conditions in Article V is
not met, and shall be due and payable quarterly in arrears on the last Business
Day of each March, June, September and December, commencing with the first such
date to occur after the Closing Date, and on the last day of the Availability
Period. Such commitment fee shall be calculated quarterly in arrears, and if
there is any change in the Applicable Rate during any quarter, the actual daily
amount shall be computed and multiplied by the Applicable Rate separately for
each period during such quarter that such Applicable Rate was in effect. For
purposes of clarification, Swing Line Loans shall not be considered outstanding
for purposes of determining the unused portion of the Aggregate Revolving
Commitments.


(b)    Other Fees.


(i)    The Company shall pay to MLPFS and the Administrative Agent for their own
respective accounts, in Dollars, fees in the amounts and at the times specified
in the Fee Letter. Such fees shall be fully earned when paid and shall be
non-refundable for any reason whatsoever.


(ii)    The Company shall pay to the Lenders such fees as shall have been
separately agreed upon in writing in the amounts and at the times so specified.
Such fees shall be fully earned when paid and shall not be refundable for any
reason whatsoever.




2.10    Computation of Interest and Fees.


All computations of interest for Base Rate Loans (including Base Rate Loans
determined by reference to the Eurocurrency Rate) shall be made on the basis of
a year of 365 or 366 days, as the case may be, and actual days elapsed. All
other computations of fees and interest shall be made on the basis of a 360-day
year and actual days elapsed (which results in more fees or interest, as
applicable, being paid than if computed on the basis of a 365-day year), or, in
the case of interest in respect of Loans denominated in Alternative Currencies
as to which market practice differs from the foregoing, in accordance with such
market practice. Interest shall accrue on each Loan for the day on which the
Loan is made, and shall not accrue on a Loan, or any portion thereof, for the
day on which the Loan or such portion is paid, provided that any Loan that is
repaid on the same day on which it is made shall, subject to Section 2.12(a),
bear interest for one day. Each determination by the Administrative Agent of an
interest rate or fee hereunder shall be conclusive and binding for all purposes,
absent demonstrable error.


2.11    Evidence of Debt.


(a)    The Credit Extensions made by each Lender shall be evidenced by one or
more accounts or records maintained by such Lender and by the Administrative
Agent in the ordinary course of business. The accounts or records maintained by
the Administrative Agent and each Lender shall be conclusive absent demonstrable
error of the amount of the Credit Extensions made by the Lenders to the
Borrowers and the interest and payments thereon. Any failure to so record or any
error in doing so shall not, however, limit or otherwise affect the obligation
of the Borrowers hereunder to pay any amount owing with respect to the

48

--------------------------------------------------------------------------------



Obligations. In the event of any conflict between the accounts and records
maintained by any Lender and the accounts and records of the Administrative
Agent in respect of such matters, the accounts and records of the Administrative
Agent shall control in the absence of demonstrable error. Upon the request of
any Lender made through the Administrative Agent, the Borrowers shall execute
and deliver to such Lender (through the Administrative Agent) a promissory note,
which shall evidence such Lender’s Loans in addition to such accounts or
records. Each such promissory note shall be in the form of Exhibit 2.11 (a
“Note”). Each Lender may attach schedules to its Note and endorse thereon the
date, Type (if applicable), amount, currency and maturity of its Loans and
payments with respect thereto.


(b)    In addition to the accounts and records referred to in subsection (a),
each Lender and the Administrative Agent shall maintain in accordance with its
usual practice accounts or records evidencing the purchases and sales by such
Lender of participations in Letters of Credit and Swing Line Loans. In the event
of any conflict between the accounts and records maintained by the
Administrative Agent and the accounts and records of any Lender in respect of
such matters, the accounts and records of the Administrative Agent shall control
in the absence of demonstrable error.


2.12    Payments Generally.


(a)    General. All payments to be made by the Borrowers shall be made free and
clear of and without condition or deduction for any counterclaim, defense,
recoupment or set-off. Except as otherwise expressly provided herein and except
with respect to principal of and interest on Loans denominated in an Alternative
Currency, all payments by the Borrowers hereunder shall be made to the
Administrative Agent, for the account of the respective Lenders to which such
payment is owed, at the applicable Administrative Agent’s Office in Dollars and
in Same Day Funds not later than 2:00 p.m. on the date specified herein. Except
as otherwise expressly provided herein, all payments by the Borrowers hereunder
with respect to principal and interest on Loans denominated in an Alternative
Currency shall be made to the Administrative Agent, for the account of the
respective Lenders to which such payment is owed, at the applicable
Administrative Agent’s Office in such Alternative Currency and in Same Day Funds
not later than the Applicable Time specified by the Administrative Agent on the
dates specified herein. Without limiting the generality of the foregoing, the
Administrative Agent may require that any payments due under this Agreement be
made in the United States. If, for any reason, a Borrower is prohibited by any
Law from making any required payment hereunder in an Alternative Currency or any
such payment would result in adverse consequences to any Borrower, such Borrower
shall make such payment in Dollars in the Dollar Equivalent of the Alternative
Currency payment amount. The Administrative Agent will promptly distribute to
each Lender its Pro Rata Share (or other applicable share as provided herein) of
such payment in like funds as received by wire transfer to such Lender’s Lending
Office. All payments received by the Administrative Agent (i) after 2:00 p.m.,
in the case of payments in Dollars, or (ii) after the Applicable Time specified
by the Administrative Agent in the case of payments in an Alternative Currency,
shall in each case be deemed received on the next succeeding Business Day and
any applicable interest or fee shall continue to accrue. Subject to the
definition of “Interest Period”, if any payment to be made by any Borrower shall
come due on a day other than a Business Day, payment shall be made on the next
following Business Day, and such extension of time shall be reflected in
computing interest or fees, as the case may be.


(b)    (i) Funding by Lenders; Presumption by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Borrowing of Eurocurrency Rate Loans (or, in the case of
any Borrowing of Base Rate Loans, prior to 12:00 noon on the date of such
Borrowing) that such Lender will not make available to the Administrative Agent
such Lender’s share of such Borrowing, the Administrative Agent may assume that
such Lender has made such share available on such date in accordance with
Section 2.02 (or, in the case of a Borrowing of Base Rate Loans, that such

49

--------------------------------------------------------------------------------



Lender has made such share available in accordance with and at the time required
by Section 2.02) and may, in reliance upon such assumption, make available to
the applicable Borrower a corresponding amount. In such event, if a Lender has
not in fact made its share of the applicable Borrowing available to the
Administrative Agent, then the applicable Lender and the applicable Borrower
severally agree to pay to the Administrative Agent forthwith on demand such
corresponding amount in Same Day Funds with interest thereon, for each day from
and including the date such amount is made available to such Borrower to but
excluding the date of payment to the Administrative Agent, at (A) in the case of
a payment to be made by such Lender, the Overnight Rate, plus any
administrative, processing or similar fees customarily charged by the
Administrative Agent in connection with the foregoing, and (B) in the case of a
payment to be made by such Borrower, the interest rate applicable to Base Rate
Loans. If such Borrower and such Lender shall pay such interest to the
Administrative Agent for the same or an overlapping period, the Administrative
Agent shall promptly remit to such Borrower the amount of such interest paid by
such Borrower for such period. If such Lender pays its share of the applicable
Borrowing to the Administrative Agent, then the amount so paid shall constitute
such Lender’s Loan included in such Borrowing. Any payment by such Borrower
shall be without prejudice to any claim such Borrower may have against a Lender
that shall have failed to make such payment to the Administrative Agent.


(ii)    Payments by Borrower; Presumption by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Borrower prior to the
time at which any payment is due to the Administrative Agent for the account of
the Lenders or the L/C Issuer hereunder that such Borrower will not make such
payment, the Administrative Agent may assume that such Borrower has made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders or the L/C Issuer, as the case may be, the
amount due. In such event, if such Borrower has not in fact made such payment,
then each of the Lenders or the L/C Issuer, as the case may be, severally agrees
to repay to the Administrative Agent forthwith on demand the amount so
distributed to such Lender or the L/C Issuer, in Same Day Funds with interest
thereon, for each day from and including the date such amount is distributed to
it to but excluding the date of payment to the Administrative Agent, at the
Overnight Rate.


(iii)    Notices. A notice of the Administrative Agent to any Lender or any
Borrower with respect to any amount owing under this subsection (b) shall be
conclusive, absent demonstrable error.


(c)    Failure to Satisfy Conditions Precedent. If any Lender makes available to
the Administrative Agent funds for any Loan to be made by such Lender as
provided in the foregoing provisions of this Article II, and such funds are not
made available to the applicable Borrower by the Administrative Agent because
the conditions to the applicable Credit Extension set forth in Article V are not
satisfied or waived in accordance with the terms hereof, the Administrative
Agent shall return such funds (in like funds as received from such Lender) to
such Lender, without interest.


(d)    Obligations of Lenders Several. The obligations of the Lenders hereunder
to make Loans, to fund participations in Letters of Credit and Swing Line Loans
and to make payments pursuant to Section 11.04(c) are several and not joint. The
failure of any Lender to make any Loan, to fund any such participation or to
make any payment under Section 11.04(c) on any date required hereunder shall not
relieve any other Lender of its corresponding obligation to do so on such date,
and no Lender shall be responsible for the failure of any other Lender to so
make its Loan, to purchase its participation or to make its payment under
Section 11.04(c).



50

--------------------------------------------------------------------------------



(e)    Funding Source. Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.


2.13    Sharing of Payments by Lenders.


If any Lender shall, by exercising any right of setoff or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
the Loans made by it, or the participations in L/C Obligations or in Swing Line
Loans held by it resulting in such Lender’s receiving payment of a proportion of
the aggregate amount of such Loans or participations and accrued interest
thereon greater than its pro rata share thereof as provided herein, then the
Lender receiving such greater proportion shall (a) notify the Administrative
Agent of such fact, and (b) purchase (for cash at face value) participations in
the Loans and subparticipations in L/C Obligations and Swing Line Loans of the
other Lenders, or make such other adjustments as shall be equitable, so that the
benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Loans and other amounts owing them, provided that:


(i)    if any such participations or subparticipations are purchased and all or
any portion of the payment giving rise thereto is recovered, such participations
or subparticipations shall be rescinded and the purchase price restored to the
extent of such recovery, without interest; and


(ii)    the provisions of this Section shall not be construed to apply to (A)
any payment made by or on behalf of a Loan Party pursuant to and in accordance
with the express terms of this Agreement (including the application of funds
arising from the existence of a Defaulting Lender), (B) the application of Cash
Collateral provided for in Section 2.15, or (C) any payment obtained by a Lender
as consideration for the assignment of or sale of a participation in any of its
Loans or subparticipations in L/C Obligations or Swing Line Loans to any
assignee or participant, other than an assignment to any Loan Party or any
Subsidiary (as to which the provisions of this Section shall apply).


Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of such Loan Party in the
amount of such participation.


2.14    Designated Borrowers.


(a)    Effective as of the Closing Date, each of Brady Worldwide, Inc., a
Wisconsin corporation (“Worldwide”), Tricor Direct, Inc., a Delaware corporation
(“Tricor”), Brady Finance Luxembourg and Brady SARL shall be a “Designated
Borrower” hereunder and may receive Loans for its account on the terms and
conditions set forth in this Agreement.


(b) The Company may at any time, upon not less than 15 Business Days’ notice
from the Company to the Administrative Agent (or such shorter period as may be
agreed by the Administrative Agent in its sole discretion), request the
designation of any Wholly Owned Subsidiary of the Company that is not an
Excluded Subsidiary (an “Applicant Borrower”) as a Designated Borrower to
receive Loans and Letters of Credit hereunder by delivering to the
Administrative Agent (which shall promptly deliver copies thereof to each
Lender) a duly executed notice in substantially the form of Exhibit 2.14(a) (a
“Designated Borrower Request”). If (i) in the case of a Foreign Subsidiary, the
Administrative Agent and the Lenders, and (ii) in the case of a Domestic
Subsidiary, the Administrative Agent and the Required Lenders, agree (which

51

--------------------------------------------------------------------------------



agreement shall not be unreasonably withheld or delayed) that an Applicant
Borrower shall be entitled to receive Loans hereunder, then the Administrative
Agent and the Lenders, or the Required Lenders, as applicable, shall send an
agreement in substantially the form of Exhibit 2.14(b) (a “Designated Borrower
Joinder Agreement”) to the Company specifying, if such Applicant Borrower is a
Foreign Subsidiary, the additional terms and conditions applicable to extensions
of credit to such Applicant Borrower. Upon the execution of such Designated
Borrower Joinder Agreement by the Company, such Applicant Borrower and the
Administrative Agent and the satisfaction of the conditions applicable to
extensions of credit set forth in the Designated Borrower Joinder Agreement,
such Applicant Borrower shall be a Designated Borrower and permitted to receive
Loans hereunder, on the terms and conditions set forth herein and therein, and
such Applicant Borrower otherwise shall be a Borrower for all purposes of this
Agreement. The parties hereto acknowledge and agree that prior to any Designated
Borrower becoming entitled to utilize the credit facility provided for in this
Agreement the Administrative Agent and the Lenders shall have received such
supporting resolutions, incumbency certificates, opinions of counsel and other
documents or information, in form, content and scope reasonably satisfactory to
the Administrative Agent, as may be required by the Administrative Agent in its
reasonable discretion.


(c) The Obligations of the Domestic Borrowers shall be joint and several in
nature. The Obligations of each of the Designated Borrowers that is a Foreign
Subsidiary shall be several in nature.


(d)     Each Subsidiary of the Company that is or becomes a “Designated
Borrower” pursuant to this Section 2.14 hereby irrevocably appoints the Company
as its agent for all purposes relevant to this Agreement and each of the other
Loan Documents, including (i) the giving and receipt of notices, (ii) the
execution and delivery of all documents, instruments and certificates
contemplated herein and all modifications hereto, and (iii) the receipt of the
proceeds of any Loans made by the Lenders, to any such Designated Borrower
hereunder (notwithstanding anything herein to the contrary, upon request of the
Company, any Designated Borrower may receive the proceeds of any Loans made to
it by the Lenders). Any acknowledgment, consent, direction, certification or
other action which might otherwise be valid or effective only if given or taken
by all Borrowers, or by each Borrower acting singly, shall be valid and
effective if given or taken only by the Company, whether or not any such other
Borrower joins therein. Any notice, demand, consent, acknowledgement, direction,
certification or other communication delivered to the Company in accordance with
the terms of this Agreement shall be deemed to have been delivered to each
Designated Borrower; provided that if such communication is directed to a
specific Designated Borrower, it shall indicate to which Designated Borrower it
is directed.


(e)    The Company is not required to cause any Subsidiary to become a party to
this Agreement as a Designated Borrower and no Designated Borrower that is a
Foreign Subsidiary shall be required to guarantee the Obligations. The Company
may from time to time, upon not less than 10 Business Days’ notice from the
Company to the Administrative Agent (or such shorter period as may be agreed by
the Administrative Agent in its sole discretion), terminate a Designated
Borrower’s status as such, provided that there are no outstanding Loans or L/C
Obligations payable by such Designated Borrower, or other amounts payable by
such Designated Borrower on account of any Credit Extensions made to it, as of
the effective date of such termination. The Administrative Agent will promptly
notify the Lenders of any such termination of a Designated Borrower’s status.


2.15    Cash Collateral.


(a)    Certain Credit Support Events. If (i) the L/C Issuer has honored any full
or partial drawing request under any Letter of Credit and such drawing has
resulted in an L/C Borrowing, (ii) as of the Letter of Credit Expiration Date,
any L/C Obligation for any reason remains outstanding, (iii) the applicable

52

--------------------------------------------------------------------------------



Borrower shall be required to provide Cash Collateral pursuant to Section
2.05(b) or 9.02(c) or (iv) there shall exist a Defaulting Lender, the applicable
Borrower shall immediately (in the case of clause (iii) above) or within one
Business Day (in all other cases) following any request by the Administrative
Agent or the L/C Issuer provide Cash Collateral in an amount not less than the
applicable Minimum Collateral Amount (determined in the case of Cash Collateral
provided pursuant to clause (iv) above, after giving effect to Section 2.16(b)
and any Cash Collateral provided by the Defaulting Lender).


(b)    Grant of Security Interest. Each Borrower, and to the extent provided by
any Defaulting Lender, such Defaulting Lender, hereby grants to (and subjects to
the control of) the Administrative Agent, for the benefit of the Administrative
Agent, the L/C Issuer and the Lenders, and agrees to maintain, a first priority
security interest in all such cash, deposit accounts and all balances therein,
and all other property so provided as collateral pursuant hereto, and in all
proceeds of the foregoing, all as security for the obligations to which such
Cash Collateral may be applied pursuant to Section 2.15(c). If at any time the
Administrative Agent determines that Cash Collateral is subject to any right or
claim of any Person other than the Administrative Agent or the L/C Issuer as
herein provided (other than Liens permitted under Section 7.08(a) or 7.08(h)),
or that the total amount of such Cash Collateral is less than the Minimum
Collateral Amount, the applicable Borrower or the relevant Defaulting Lender
will, promptly upon demand by the Administrative Agent (which demand shall
include a reasonably detailed accounting of the amount so demanded), pay or
provide to the Administrative Agent additional Cash Collateral in an amount
sufficient to eliminate such deficiency. All Cash Collateral (other than credit
support not constituting funds subject to deposit) shall be maintained in one or
more Controlled Accounts at Bank of America. The applicable Borrower or the
relevant Defaulting Lender shall pay promptly on demand therefor from time to
time all customary account opening, activity and other administrative fees and
charges in connection with the maintenance and disbursement of Cash Collateral.


(c)    Application. Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under any of this Section 2.15 or Sections
2.03, 2.05, 2.16 or 9.02 in respect of Letters of Credit shall be held and
applied to the satisfaction of the specific L/C Obligations, obligations to fund
participations therein (including, as to Cash Collateral provided by a
Defaulting Lender, any interest accrued on such obligation) and other
obligations for which the Cash Collateral was so provided, prior to any other
application of such property as may otherwise be provided for herein.


(d)    Release. Cash Collateral (or the appropriate portion thereof) provided to
reduce Fronting Exposure or to secure other obligations shall be released
promptly following (i) the elimination of the applicable Fronting Exposure or
other obligations giving rise thereto (including by the termination of
Defaulting Lender status of the applicable Lender (or, as appropriate, its
assignee following compliance with Section 11.06(b)(vi))) or (ii) the good faith
determination by the Administrative Agent and, to the extent the Cash Collateral
was provided for the benefit of the L/C Issuer, the L/C Issuer that there exists
excess Cash Collateral; provided, however, (x) any such release shall be without
prejudice to, and any disbursement or other transfer of Cash Collateral shall be
and remain subject to, any other Lien conferred under the Loan Documents and the
other applicable provisions of the Loan Documents, and (y) the Person providing
Cash Collateral and the L/C Issuer may agree that Cash Collateral shall not be
released but instead held to support future anticipated Fronting Exposure or
other obligations.



53

--------------------------------------------------------------------------------



2.16    Defaulting Lenders.


(a)    Adjustments. Notwithstanding anything to the contrary contained in this
Agreement or any other Loan Document, if any Lender becomes a Defaulting Lender,
then, until such time as that Lender is no longer a Defaulting Lender, to the
extent permitted by applicable Law:


(i)    Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of “Required Lenders” and Section
11.01.


(ii)    Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article IX or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 11.08 shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, to the payment on a pro rata basis of any amounts owing
by such Defaulting Lender to the L/C Issuer or Swing Line Lender hereunder;
third, to Cash Collateralize the L/C Issuer’s Fronting Exposure with respect to
such Defaulting Lender in accordance with Section 2.15; fourth, as the Company
may request (so long as no Default or Event of Default exists), to the funding
of any Loan in respect of which such Defaulting Lender has failed to fund its
portion thereof as required by this Agreement, as determined by the
Administrative Agent; fifth, if so determined by the Administrative Agent and
the Company, to be held in a deposit account and released pro rata in order to
(x) satisfy such Defaulting Lender’s potential future funding obligations with
respect to Loans under this Agreement and (y) Cash Collateralize the L/C
Issuer’s future Fronting Exposure with respect to such Defaulting Lender with
respect to future Letters of Credit issued under this Agreement, in accordance
with Section 2.15; sixth, to the payment of any amounts owing to the Lenders,
the L/C Issuer or Swing Line Lender as a result of any judgment of a court of
competent jurisdiction obtained by any Lender, the L/C Issuer or the Swing Line
Lender against such Defaulting Lender as a result of such Defaulting Lender’s
breach of its obligations under this Agreement; seventh, so long as no Default
or Event of Default exists, to the payment of any amounts owing to the Borrowers
as a result of any judgment of a court of competent jurisdiction obtained by any
Borrower against such Defaulting Lender as a result of such Defaulting Lender’s
breach of its obligations under this Agreement; and eighth, to such Defaulting
Lender or as otherwise directed by a court of competent jurisdiction; provided
that if (x) such payment is a payment of the principal amount of any Loans or
L/C Borrowings in respect of which such Defaulting Lender has not fully funded
its appropriate share, and (y) such Loans were made or the related Letters of
Credit were issued at a time when the conditions set forth in Section 5.02 were
satisfied or waived, such payment shall be applied solely to pay the Loans of,
and L/C Obligations owed to, all Non-Defaulting Lenders on a pro rata basis
prior to being applied to the payment of any Loans of, or L/C Obligations owed
to, such Defaulting Lender until such time as all Loans and funded and unfunded
participations in L/C Obligations and Swing Line Loans are held by the Lenders
pro rata in accordance with the Commitments hereunder without giving effect to
Section 2.16(b). Any payments, prepayments or other amounts paid or payable to a
Defaulting Lender that are applied (or held) to pay amounts owed by a Defaulting
Lender or to post Cash Collateral pursuant to this Section 2.16(a)(ii) shall be
deemed paid to and redirected by such Defaulting Lender, and each Lender
irrevocably consents hereto.


(iii)    Certain Fees.



54

--------------------------------------------------------------------------------



(A)    No Defaulting Lender shall be entitled to receive any fee payable under
Section 2.09(a) for any period during which that Lender is a Defaulting Lender
(and the Borrowers shall not be required to pay any such fee that otherwise
would have been required to have been paid to that Defaulting Lender).


(B)    Each Defaulting Lender shall be entitled to receive Letter of Credit Fees
for any period during which that Lender is a Defaulting Lender only to the
extent allocable to its Pro Rata Share of the stated amount of Letters of Credit
for which it has provided Cash Collateral pursuant to Section 2.15.


(C)    With respect to any Letter of Credit Fee not required to be paid to any
Defaulting Lender pursuant to clause (B) above, the Borrowers shall (x) pay to
each Non-Defaulting Lender that portion of any such fee otherwise payable to
such Defaulting Lender with respect to such Defaulting Lender’s participation in
L/C Obligations that has been reallocated to such Non-Defaulting Lender pursuant
to clause (b) below, (y) pay to the L/C Issuer the amount of any such fee
otherwise payable to such Defaulting Lender to the extent allocable to such L/C
Issuer’s Fronting Exposure to such Defaulting Lender, and (z) not be required to
pay the remaining amount of any such fee.


(b)    Reallocation of Pro Rata Shares to Reduce Fronting Exposure. All or any
part of such Defaulting Lender’s participation in L/C Obligations and Swing Line
Loans shall be reallocated among the Non-Defaulting Lenders in accordance with
their respective Pro Rata Shares (calculated without regard to such Defaulting
Lender’s Commitment) but only to the extent that (x) the conditions set forth in
Section 5.02 are satisfied at the time of such reallocation (and, unless the
Company shall have otherwise notified the Administrative Agent at such time, the
Borrowers shall be deemed to have represented and warranted that such conditions
are satisfied at such time), and (y) such reallocation does not cause the
portion of the Total Revolving Outstandings of any Non-Defaulting Lender to
exceed such Non-Defaulting Lender’s Commitment. No reallocation hereunder shall
constitute a waiver or release of any claim of any party hereunder against a
Defaulting Lender arising from that Lender having become a Defaulting Lender,
including any claim of a Non-Defaulting Lender as a result of such
Non-Defaulting Lender’s increased exposure following such reallocation.


(c)    Cash Collateral, Repayment of Swing Line Loans. If the reallocation
described in clause (b) above cannot, or can only partially, be effected, the
Borrowers shall, without prejudice to any right or remedy available to it
hereunder or under applicable Law, (x) first, prepay Swing Line Loans in an
amount equal to the Swing Line Lenders’ Fronting Exposure and (y) second, Cash
Collateralize the L/C Issuers’ Fronting Exposure in accordance with the
procedures set forth in Section 2.15.


(d)    Defaulting Lender Cure. The Administrative Agent agrees to promptly
notify the Company upon the Administrative Agent’s actual knowledge of any
Lender becoming a Defaulting Lender and the Administrative Agent’s actual
knowledge of the occurrence of any Lender ceasing to be a Defaulting Lender. If
the Company, the Administrative Agent, the Swing Line Lender and the L/C Issuer
agree in writing that a Lender is no longer a Defaulting Lender, the
Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein (which may include arrangements with respect to any Cash Collateral),
that Lender will, to the extent applicable, purchase at par that portion of
outstanding Loans of the other Lenders or take such other actions as the
Administrative Agent may determine to be necessary to cause the Loans and funded
and unfunded participations in Letters of Credit and Swing Line Loans to be held
on a pro rata basis by the Lenders in accordance with their Pro Rata Shares
(without giving effect to Section 2.16(b) as to such Lender), whereupon

55

--------------------------------------------------------------------------------



such Lender will cease to be a Defaulting Lender; provided that no adjustments
will be made retroactively with respect to fees accrued or payments made by or
on behalf of the Borrowers while that Lender was a Defaulting Lender; and
provided, further, that except to the extent otherwise expressly agreed by the
affected parties, no change hereunder from Defaulting Lender to Lender will
constitute a waiver or release of any claim of any party hereunder arising from
that Lender having been a Defaulting Lender.


ARTICLE III


TAXES, YIELD PROTECTION AND ILLEGALITY


3.01    Taxes.


(a)    Payments Free of Taxes; Obligation to Withhold; Payments on Account of
Taxes.


(i)     Any and all payments by or on account of any obligation of any Loan
Party under any Loan Document shall be made without deduction or withholding for
any Taxes, except as required by applicable Laws. If any applicable Laws (as
determined in the good faith discretion of the Administrative Agent) require the
deduction or withholding of any Tax from any such payment by the Administrative
Agent or a Loan Party, then the Administrative Agent or such Loan Party shall be
entitled to make such deduction or withholding, upon the basis of the
information and documentation to be delivered pursuant to subsection (e) below.


(ii)    If any Loan Party or the Administrative Agent shall be required by the
Internal Revenue Code to withhold or deduct any Taxes, including both United
States Federal backup withholding and withholding taxes, from any payment, then
(A) the Administrative Agent shall withhold or make such deductions as are
determined by the Administrative Agent to be required based upon the information
and documentation it has received pursuant to subsection (e) below, (B) the
Administrative Agent shall timely pay the full amount withheld or deducted to
the relevant Governmental Authority in accordance with the Internal Revenue
Code, and (C) to the extent that the withholding or deduction is made on account
of Indemnified Taxes, the sum payable by the applicable Loan Party shall be
increased as necessary so that after any required withholding or the making of
all required deductions (including deductions applicable to additional sums
payable under this Section 3.01) the applicable Recipient receives an amount
equal to the sum it would have received had no such withholding or deduction
been made.


(iii)    If any Loan Party or the Administrative Agent shall be required by any
applicable Laws other than the Internal Revenue Code to withhold or deduct any
Taxes from any payment, then (A) such Loan Party or the Administrative Agent, as
required by such Laws, shall withhold or make such deductions as are determined
by it to be required based upon the information and documentation it has
received pursuant to subsection (e) below, (B) such Loan Party or the
Administrative Agent, to the extent required by such Laws, shall timely pay the
full amount withheld or deducted to the relevant Governmental Authority in
accordance with such Laws, and (C) to the extent that the withholding or
deduction is made on account of Indemnified Taxes, the sum payable by the
applicable Loan Party shall be increased as necessary so that after any required
withholding or the making of all required deductions (including deductions
applicable to additional sums payable under this Section 3.01) the applicable
Recipient receives an amount equal to the sum it would have received had no such
withholding or deduction been made.


(b)    Payment of Other Taxes by the Loan Parties. Without limiting the
provisions of subsection (a) above, the Loan Parties shall timely pay to the
relevant Governmental Authority in accordance with

56

--------------------------------------------------------------------------------



applicable Laws, or at the option of the Administrative Agent timely reimburse
it for the payment of, any Other Taxes.


(c)    Tax Indemnifications. (i) Without duplication of amounts paid pursuant to
Section 3.01(a), each of the Loan Parties shall, and does hereby, jointly and
severally indemnify each Recipient, and shall make payment in respect thereof
within ten Business Days after written demand therefor, for the full amount of
any Indemnified Taxes (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this Section 3.01) payable or paid by such
Recipient or required to be withheld or deducted from a payment to such
Recipient, and any penalties, interest and reasonable expenses arising therefrom
or with respect thereto (other than penalties, interest and expenses
attributable to gross negligence or willful misconduct of the Recipient),
whether or not such Indemnified Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to the Company by a Lender or the L/C
Issuer (with a copy to the Administrative Agent), or by the Administrative Agent
on its own behalf or on behalf of a Lender or the L/C Issuer, shall be
conclusive absent demonstrable error. Each of the Loan Parties shall, and does
hereby, jointly and severally indemnify the Administrative Agent, and shall make
payment in respect thereof within ten Business Days after demand therefor, for
any amount which a Lender or the L/C Issuer (other than a Lender or L/C Issuer
that is also serving as the Administrative Agent at such time) for any reason
fails to pay to the Administrative Agent as required pursuant to Section
3.01(c)(ii) below.


(ii)    Each Lender and the L/C Issuer shall, and does hereby, severally
indemnify, and shall make payment in respect thereof within 10 days after demand
therefor, (x) the Administrative Agent against any Indemnified Taxes
attributable to such Lender or the L/C Issuer (but only to the extent that any
Loan Party has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Loan Parties to do
so), (y) the Administrative Agent and the Loan Parties, as applicable, against
any Taxes attributable to such Lender’s failure to comply with the provisions of
Section 11.06(d) relating to the maintenance of a Participant Register and (z)
the Administrative Agent and the Loan Parties, as applicable, against any
Excluded Taxes attributable to such Lender or the L/C Issuer, in each case, that
are payable or paid by the Administrative Agent or a Loan Party in connection
with any Loan Document, and any reasonable expenses arising therefrom or with
respect thereto, whether or not such Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to any Lender by the Administrative Agent
or any Loan Party shall be conclusive absent demonstrable error. Each Lender and
the L/C Issuer hereby authorizes the Administrative Agent to set off and apply
any and all amounts at any time owing to such Lender or the L/C Issuer, as the
case may be, under this Agreement or any other Loan Document against any amount
due to the Administrative Agent under this clause (ii).


(d)    Evidence of Payments. Upon request by any Loan Party or the
Administrative Agent, as the case may be, after any payment of Taxes by such
Loan Party or by the Administrative Agent to a Governmental Authority as
provided in this Section 3.01, such Loan Party shall deliver to the
Administrative Agent or the Administrative Agent shall deliver to such Loan
Party, as the case may be, the original or a certified copy of a receipt issued
by such Governmental Authority evidencing such payment, a copy of any return
required by Laws to report such payment or other evidence of such payment
reasonably satisfactory to such Loan Party or the Administrative Agent, as the
case may be.


(e)    Status of Lenders; Tax Documentation.



57

--------------------------------------------------------------------------------



(i)     Any Lender and, to the extent the L/C Issuer is not also a Lender under
this Agreement, the L/C Issuer that is entitled to an exemption from or
reduction of withholding Tax with respect to payments made under any Loan
Document shall deliver to the Company and the Administrative Agent, at the time
or times reasonably requested by the Company or the Administrative Agent, such
properly completed and executed documentation reasonably requested by the
Company or the Administrative Agent as will permit such payments to be made
without withholding or at a reduced rate of withholding. In addition, any Lender
and, to the extent the L/C Issuer is not also a Lender under this Agreement, the
L/C Issuer, if reasonably requested by the Company or the Administrative Agent,
shall deliver such other documentation prescribed by applicable law or
reasonably requested by the Company or the Administrative Agent as will enable
the Company or the Administrative Agent to determine whether or not such Lender
or the L/C Issuer, as applicable, is subject to backup withholding or
information reporting requirements. Notwithstanding anything to the contrary in
the preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in Section
3.01(e)(ii)(A), 3.01(e)(ii)(B) and 3.01(e)(ii)(D) below) shall not be required
if in the Lender’s or the L/C Issuer’s reasonable judgment such completion,
execution or submission would subject such Lender or the L/C Issuer, as
applicable, to any material unreimbursed cost or expense or would materially
prejudice the legal or commercial position of such Lender or the L/C Issuer, as
applicable.


(ii)    Without limiting the generality of the foregoing, in the event that a
Borrower is a U.S. Person,


(A)    any Lender and, to the extent the L/C Issuer is not also a Lender under
this Agreement, the L/C Issuer that is a U.S. Person shall deliver to such
Borrower and the Administrative Agent on or prior to the date on which such
Lender becomes a Lender under this Agreement (and from time to time thereafter
upon the reasonable request of such Borrower or the Administrative Agent), duly
completed and executed originals of IRS Form W-9 certifying that such Lender is
exempt from U.S. federal backup withholding tax;


(B)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to such Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of such Borrower or the Administrative
Agent), whichever of the following is applicable:


(1)    in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, duly completed and executed originals of IRS
Form W-8BEN or W-8BEN-E, as applicable, establishing an exemption from, or
reduction of, U.S. federal withholding Tax pursuant to the “interest” article of
such tax treaty and (y) with respect to any other applicable payments under any
Loan Document, duly completed and executed originals of IRS Form W-8BEN or
W-8BEN-E, as applicable, establishing an exemption from, or reduction of, U.S.
federal withholding Tax pursuant to the “business profits” or “other income”
article of such tax treaty;


(2)    executed originals of IRS Form W-8ECI;



58

--------------------------------------------------------------------------------



(3)    in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Internal Revenue Code, (x) a
certificate substantially in the form of Exhibit 3.01-A to the effect that such
Foreign Lender is not a “bank” within the meaning of Section 881(c)(3)(A) of the
Internal Revenue Code, a “10 percent shareholder” of such Borrower within the
meaning of Section 881(c)(3)(B) of the Internal Revenue Code, or a “controlled
foreign corporation” described in Section 881(c)(3)(C) of the Internal Revenue
Code (a “U.S. Tax Compliance Certificate”) and (y) duly completed and executed
originals of IRS Form W-8BEN or W-8BEN-E, as applicable; or


(4)    to the extent a Foreign Lender is not the beneficial owner, duly
completed and executed originals of IRS Form W-8IMY, accompanied by IRS Form
W-8ECI, IRS Form W-8BEN or W-8BEN-E, as applicable, a U.S. Tax Compliance
Certificate substantially in the form of Exhibit 3.01-B or Exhibit 3.01-C, IRS
Form W-9, and/or other certification documents from each beneficial owner, as
applicable; provided that if the Foreign Lender is a partnership and one or more
direct or indirect partners of such Foreign Lender are claiming the portfolio
interest exemption, such Foreign Lender may provide a U.S. Tax Compliance
Certificate substantially in the form of Exhibit 3.01-D on behalf of each such
direct and indirect partner;


(C)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to such Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of such Borrower or the Administrative
Agent), executed originals of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit such Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and


(D)    if a payment made to a Lender or the L/C Issuer under any Loan Document
would be subject to U.S. federal withholding Tax imposed by FATCA if such Lender
or the L/C Issuer were to fail to comply with the applicable reporting
requirements of FATCA (including those contained in Section 1471(b) or 1472(b)
of the Internal Revenue Code, as applicable), such Lender and, to the extent the
L/C Issuer is not also a Lender under this Agreement, the L/C Issuer shall
deliver to such Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by such
Borrower or the Administrative Agent such documentation prescribed by applicable
law (including as prescribed by Section 1471(b)(3)(C)(i) of the Internal Revenue
Code) and such additional documentation reasonably requested by such Borrower or
the Administrative Agent as may be necessary for such Borrower and the
Administrative Agent to comply with their obligations under FATCA and to
determine that such Lender or the L/C Issuer, as applicable, has complied with
such Lender’s or the L/C Issuer’s, as applicable, obligations under FATCA or to
determine the amount to deduct and withhold from such payment. Solely for
purposes of this clause (D), “FATCA” shall include any amendments made to FATCA
after the Closing Date.


(iii)    Each Lender and, to the extent the L/C Issuer is not also a Lender
under this Agreement, the L/C Issuer agrees that if any form or certification it
previously delivered pursuant

59

--------------------------------------------------------------------------------



to this Section 3.01 expires or becomes obsolete or inaccurate in any respect,
it shall update such form or certification or promptly notify the Company and
the Administrative Agent in writing of its legal inability to do so.


(f)    Treatment of Certain Refunds. Unless required by applicable Laws, at no
time shall the Administrative Agent have any obligation to file for or otherwise
pursue on behalf of a Lender or the L/C Issuer, or have any obligation to pay to
any Lender or the L/C Issuer, any refund (including any application or carryover
of such refund amount to reduce any amount otherwise payable to the refunding
Governmental Authority) of Taxes withheld or deducted from funds paid for the
account of such Lender or the L/C Issuer, as the case may be. If any Recipient
determines, in its sole discretion exercised in good faith, that it has received
a refund of any Taxes or Other Taxes as to which it has been indemnified by any
Loan Party or with respect to which any Loan Party has paid additional amounts
pursuant to this Section 3.01, it shall pay to the Loan Party an amount equal to
such refund (but only to the extent of indemnity payments made, or additional
amounts paid, by a Loan Party under this Section 3.01 with respect to the Taxes
or Other Taxes giving rise to such refund), net of all out-of-pocket expenses
(including Taxes) incurred by such Recipient, and without interest (other than
any interest paid by the relevant Governmental Authority with respect to such
refund), provided that the Loan Party, upon the request of the Recipient, agrees
to repay the amount paid over to the Loan Party (plus any penalties, interest or
other charges imposed by the relevant Governmental Authority) to the Recipient
in the event the Recipient is required to repay such refund to such Governmental
Authority. Notwithstanding anything to the contrary in this subsection, in no
event will the applicable Recipient be required to pay any amount to the Loan
Party pursuant to this subsection to the extent that the payment of such amount
would place the Recipient in a less favorable net after Tax position that such
Recipient would have been in if the indemnification payments or additional
amounts giving rise to such refund had never been paid. This subsection shall
not be construed to require any Recipient to make available its tax returns (or
any other information relating to its taxes that it deems confidential) to any
Loan Party or any other Person.


(g)    Survival. Each party’s obligations under this Section 3.01 shall survive
the resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender or the L/C Issuer, the termination of
the Aggregate Revolving Commitments and the repayment, satisfaction or discharge
of all other Obligations.


3.02    Illegality.


If any Lender determines that any Law has made it unlawful, or that any
Governmental Authority has asserted that it is unlawful, for any Lender or its
applicable Lending Office to make, maintain or fund Loans whose interest rate is
determined by reference to the Eurocurrency Base Rate (whether denominated in
Dollars or an Alternative Currency), or to determine or charge interest rates
based upon the Eurocurrency Base Rate, or any Governmental Authority has imposed
material restrictions on the authority of such Lender to purchase or sell, or to
take deposits of, Dollars or any Alternative Currency in the applicable
interbank market, then, on notice thereof by such Lender to the Company through
the Administrative Agent, (i) any obligation of such Lender to make or continue
Eurocurrency Rate Loans in the affected currency or currencies or, in the case
of Eurocurrency Rate Loans denominated in Dollars, to convert Base Rate Loans to
Eurocurrency Rate Loans shall be suspended and (ii) if such notice asserts the
illegality of such Lender making or maintaining Base Rate Loans the interest
rate on which is determined by reference to the Eurocurrency Base Rate component
of the Base Rate, the interest rate on which Base Rate Loans of such Lender,
shall, if necessary to avoid such illegality, be determined by the
Administrative Agent without reference to the Eurocurrency Base Rate component
of the Base Rate, in each case until such Lender notifies the Administrative
Agent and the Company that the circumstances giving rise to such determination
no longer

60

--------------------------------------------------------------------------------



exist (and each Lender hereby agrees to provide such notice promptly upon such
circumstances ceasing to exist). Upon receipt of such notice by the Company, (x)
the Borrowers shall, upon demand from such Lender (with a copy to the
Administrative Agent), prepay or, if applicable and such Loans are denominated
in Dollars, convert all Eurocurrency Rate Loans of such Lender to Base Rate
Loans (the interest rate on which Base Rate Loans of such Lender shall, if
necessary to avoid such illegality, be determined by the Administrative Agent
without reference to the Eurocurrency Base Rate component of the Base Rate),
either on the last day of the Interest Period therefor, if such Lender may
lawfully continue to maintain such Eurocurrency Rate Loans to such day, or
immediately, if such Lender may not lawfully continue to maintain such
Eurocurrency Rate Loans and (y) if such notice asserts the illegality of such
Lender determining or charging interest rates based upon the Eurocurrency Base
Rate, the Administrative Agent shall during the period of such suspension
compute the Base Rate applicable to such Lender without reference to the
Eurocurrency Base Rate component thereof until the Administrative Agent is
advised in writing by such Lender that it is no longer illegal for such Lender
to determine or charge interest rates based upon the Eurocurrency Base Rate (and
each Lender hereby agrees to provide notice to the Administrative Agent and the
Company when such illegality ceases to exist). Upon any such prepayment or
conversion, the Borrowers shall also pay accrued interest on the amount so
prepaid or converted.


Each Lender at its option may make any Credit Extension to any Borrower by
causing any domestic or foreign branch or Affiliate of such Lender (each a
“Designated Lender”) to make such Credit Extension (and in the case of an
Affiliate, the provisions of Sections 3.01 through 3.05 and 11.04 shall apply to
such Affiliate to the same extent as to such Lender); provided that any exercise
of such option shall not affect the obligation of the relevant Borrower to repay
such Credit Extension in accordance with the terms of this Agreement; provided,
however, if any Lender or any Designated Lender determines that any Law has made
it unlawful, or that any Governmental Authority has asserted that it is
unlawful, for any Lender or its applicable Designated Lender to perform its
obligations hereunder or to issue, make, maintain, fund or charge interest with
respect to any Credit Extension to any Designated Borrower who is organized
under the laws of a jurisdiction other than the United States, a State thereof
or the District of Columbia then, on notice thereof by such Lender to the
Company through the Administrative Agent, and until such notice by such Lender
is revoked (and each Lender hereby agrees to make such revocation when such
illegality ceases to exist), any obligation of such Lender to issue, make,
maintain, fund or charge interest with respect to any such Credit Extension
shall be suspended. Upon receipt of such notice, the Loan Parties shall, take
all reasonable actions requested by such Lender to mitigate or avoid such
illegality.


3.03    Inability to Determine Rates.


(a)    If in connection with any request for a Eurocurrency Rate Loan or a
conversion to or continuation thereof, (i) the Administrative Agent determines
that (A) deposits (whether in Dollars or an Alternative Currency) are not being
offered to banks in the applicable offshore interbank market for such currency
for the applicable amount and Interest Period of such Eurocurrency Rate Loan or
(B) adequate and reasonable means do not exist for determining the Eurocurrency
Base Rate for any requested Interest Period with respect to a proposed
Eurocurrency Rate Loan (whether denominated in Dollars or an Alternative
Currency) or in connection with an existing or proposed Base Rate Loan (in each
case with respect to clause (i), “Impacted Loans”), or (ii) the Administrative
Agent or the Required Lenders determine that for any reason the Eurocurrency
Base Rate for any requested Interest Period with respect to a proposed
Eurocurrency Rate Loan does not adequately and fairly reflect the cost to such
Lenders of funding such Loan, the Administrative Agent will promptly so notify
the Company and each Lender. Thereafter, (x) the obligation of the Lenders to
make or maintain Eurocurrency Rate Loans in the affected currency or currencies
shall be suspended (to the extent of the affected Eurocurrency Rate Loans or
Interest Periods) and (y) in the event of a determination described in the
preceding sentence with respect to the Eurocurrency Base Rate component

61

--------------------------------------------------------------------------------



of the Base Rate, the utilization of the Eurocurrency Base Rate component in
determining the Base Rate shall be suspended, in each case until the
Administrative Agent (upon the instruction of the Required Lenders, who hereby
agree to revoke such notice when the applicable circumstances no longer exist)
revokes such notice. Upon receipt of such notice, the applicable Borrower may
revoke any pending request for a Borrowing of, conversion to or continuation of
Eurocurrency Rate Loans in the affected currency or currencies or, failing that,
will be deemed to have converted such request into a request for a Borrowing of
Base Rate Loans in the amount specified therein.


(b)    Notwithstanding the foregoing, if the Administrative Agent has made the
determination described in clause (a)(i) of this Section, and the Company shall
so request, the Administrative Agent, the Lenders and the Company shall
negotiate in good faith to amend the definition of “Eurocurrency Base Rate” and
other applicable provisions to preserve the original intent thereof in light of
such change; provided that, until so amended, such Impacted Loans will be
handled as otherwise provided pursuant to the terms of this Section.


3.04    Increased Cost and Reduced Return; Capital Adequacy.


(a)    Increased Costs Generally. If any Change in Law shall:


(i)    impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any reserve requirement reflected in the Eurocurrency Rate)
or the L/C Issuer;


(ii)    subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (d) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto;


(iii)    [reserved]; or


(iv)    impose on any Lender or the L/C Issuer or the London interbank market
any other condition, cost or expense affecting this Agreement or Eurocurrency
Rate Loans made by such Lender or any Letter of Credit or participation therein;


and the result of any of the foregoing shall be to increase the cost to such
Lender of making, converting to, continuing or maintaining any Loan the interest
on which is determined by reference to the Eurocurrency Base Rate (or of
maintaining its obligation to make any such Loan), or to increase the cost to
such Lender or the L/C Issuer of participating in, issuing or maintaining any
Letter of Credit (or of maintaining its obligation to participate in or to issue
any Letter of Credit), or to reduce the amount of any sum received or receivable
by such Lender or the L/C Issuer hereunder (whether of principal, interest or
any other amount) then, within thirty days after receipt of the request of such
Lender or the L/C Issuer (accompanied by a certificate as contemplated by
Section 3.06(a)), the Borrowers will pay to such Lender or the L/C Issuer, as
the case may be, such additional amount or amounts as will compensate such
Lender or the L/C Issuer, as the case may be, for such additional costs incurred
or reduction suffered.


(b)    Capital Requirements. If any Lender or the L/C Issuer determines that any
Change in Law affecting such Lender or the L/C Issuer or any Lending Office of
such Lender or such Lender’s or the L/C Issuer’s holding company, if any,
regarding capital or liquidity requirements has had the effect of reducing the
rate of return on such Lender’s or the L/C Issuer’s capital or on the capital of
such Lender’s or the L/C

62

--------------------------------------------------------------------------------



Issuer’s holding company, if any, as a consequence of this Agreement, the
Commitments of such Lender or the Loans made by, or participations in Letters of
Credit or Swing Line Loans held by, such Lender, or the Letters of Credit issued
by the L/C Issuer, to a level below that which such Lender or the L/C Issuer or
such Lender’s or the L/C Issuer’s holding company could have achieved but for
such Change in Law (taking into consideration such Lender’s or the L/C Issuer’s
policies and the policies of such Lender’s or the L/C Issuer’s holding company
with respect to capital adequacy), then from time to time the Borrowers will pay
to such Lender or the L/C Issuer, as the case may be, within thirty days after
receipt of the request of such Lender or the L/C Issuer (accompanied by a
certificate as contemplated by Section 3.06(a)), such additional amount or
amounts as will compensate such Lender or the L/C Issuer or such Lender’s or the
L/C Issuer’s holding company for any such reduction suffered.


(c)    Failure or delay on the part of any Lender or the L/C Issuer to demand
compensation pursuant to the foregoing provisions of this Section shall not
constitute a waiver of such Lender’s or the L/C Issuer’s right to demand such
compensation, provided that the Borrowers shall not be required to compensate a
Lender or the L/C Issuer pursuant to the foregoing provisions of this Section
for any increased costs incurred or reductions suffered more than 120 days prior
to the date that such Lender or the L/C Issuer, as the case may be, demands
compensation pursuant to this Section 3.04 in respect of the Change in Law
giving rise to such increased costs or reductions (except that, if the Change in
Law giving rise to such increased costs or reductions is retroactive, then the
120 day period referred to above shall be extended to include the period of
retroactive effect thereof).


(d)    A Lender shall not be entitled to any compensation pursuant to this
Section 3.04 to the extent such Lender is not generally imposing such charges or
requesting such compensation from other similarly situated borrowers under
similar circumstances.


3.05    Compensation for Losses.


Within 30 days after written demand of any Lender (with a copy to the
Administrative Agent) from time to time, the Borrowers shall compensate such
Lender for and hold such Lender harmless from any loss, cost or expense incurred
by it as a result of:


(a)    any continuation, conversion, payment or prepayment of any Loan other
than a Base Rate Loan on a day other than the last day of the Interest Period
for such Loan (whether voluntary, mandatory, automatic, by reason of
acceleration, or otherwise);


(b)    any failure by a Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Loan other
than a Base Rate Loan on the date or in the amount notified by such Borrower;


(c)    any failure by a Borrower to make payment of any Loan or drawing under
any Letter of Credit (or interest due thereon) denominated in an Alternative
Currency on its scheduled due date or any payment thereof in a different
currency; or


(d)    any assignment of a Eurocurrency Rate Loan on a day other than the last
day of the Interest Period therefor as a result of a request by the Company
pursuant to Section 11.14;


including any foreign exchange losses and any loss or expense arising from the
liquidation or reemployment of funds obtained by it to maintain such Loan, from
fees payable to terminate the deposits from which such funds were obtained or
from the performance of any foreign exchange contract and excluding any loss of

63

--------------------------------------------------------------------------------



anticipated profits. The Borrowers shall also pay any customary administrative
fees charged by such Lender in connection with the foregoing.


For purposes of calculating amounts payable by the Borrowers to the Lenders
under this Section 3.05, each Lender shall be deemed to have funded each
Eurocurrency Rate Loan made by it at the Eurocurrency Base Rate used in
determining the Eurocurrency Rate for such Loan by a matching deposit or other
borrowing in the offshore interbank market for such currency for a comparable
amount and for a comparable period, whether or not such Eurocurrency Rate Loan
was in fact so funded.


3.06    Matters Applicable to all Requests for Compensation.


(a)    A certificate of the Administrative Agent, any Lender or the L/C Issuer
claiming compensation under this Article III and setting forth, in reasonable
detail, the basis of any loss, cost or expense and the additional amount or
amounts to be paid to it hereunder shall be conclusive in the absence of
demonstrable error. In determining such amount, the Administrative Agent, such
Lender or the L/C Issuer (i) may use reasonable averaging and attribution
methods and (ii) shall act in good faith (and not on an arbitrary or capricious
basis); provided that none of the Administrative Agent, such Lender or the L/C
Issuer, as applicable, shall be required to disclose any confidential or
proprietary information in connection therewith. Any claim for compensation
under this Article III must be accompanied by such certificate.


(b)    Each Lender may make any Credit Extension to a Borrower through any
Lending Office, provided that the exercise of this option shall not affect the
obligation of such Borrower to repay the Credit Extension in accordance with the
terms of this Agreement. If any Lender or the L/C Issuer requests compensation
under Section 3.04, or any Borrower is required to pay any Indemnified Taxes or
additional amounts to any Lender, the L/C Issuer, or any Governmental Authority
for the account of any Lender or the L/C Issuer pursuant to Section 3.01, or if
any Lender gives a notice pursuant to Section 3.02, then, at the request of the
Company, such Lender or the L/C Issuer, as applicable, shall use reasonable
efforts to designate a different Lending Office for funding or booking its Loans
hereunder or to assign its rights and obligations hereunder to another of its
offices, branches or affiliates, if, in the judgment of such Lender or the L/C
Issuer, as applicable, such designation or assignment (i) would eliminate or
reduce amounts payable pursuant to Section 3.01 or 3.04, as the case may be, in
the future, or eliminate the need for the notice pursuant to Section 3.02, as
applicable, and (ii) in each case, would not subject such Lender or the L/C
Issuer, as the case may be, to any unreimbursed cost or expense and would not
otherwise be disadvantageous to such Lender or the L/C Issuer, as the case may
be. The Borrowers hereby agree to pay all reasonable costs and expenses incurred
by any Lender or the L/C Issuer in connection with any such designation or
assignment.


(c)    Upon any Lender’s making a claim for compensation under Section 3.01 or
3.04, or giving a notice pursuant to Section 3.02, the Company may replace such
Lender in accordance with Section 11.14.




3.07    Survival.


All of the Loan Parties’ obligations under this Article III shall survive
termination of the Aggregate Revolving Commitments and repayment of all other
Obligations hereunder and resignation of the Administrative Agent.



64

--------------------------------------------------------------------------------



ARTICLE IV


GUARANTY


4.01    The Guaranty.


Each of the Guarantors hereby jointly and severally guarantees to each Lender,
each Affiliate of a Lender that enters into a Hedging Agreement or a Treasury
Management Agreement with a Loan Party, and the Administrative Agent and each of
the holders of the Obligations as hereinafter provided, as primary obligor and
not as surety, the prompt payment of the Obligations in full when due (whether
at stated maturity, as a mandatory prepayment, by acceleration, as a mandatory
cash collateralization or otherwise) strictly in accordance with the terms
thereof. The Guarantors hereby further agree that if any of the Obligations are
not paid in full when due (after giving effect to any grace or cure period)
(whether at stated maturity, as a mandatory prepayment, by acceleration, as a
mandatory cash collateralization or otherwise), the Guarantors will promptly,
jointly and severally, promptly pay the same, without any demand or notice, and
that in the case of any extension of time of payment or renewal of any of the
Obligations, the same will be promptly paid in full when due (whether at
extended maturity, as a mandatory prepayment, by acceleration, as a mandatory
cash collateralization or otherwise) in accordance with the terms of such
extension or renewal.


Notwithstanding any provision to the contrary contained herein or in any other
of the Loan Documents, Hedging Agreements or Treasury Management Agreements, the
obligations of each Guarantor (in its capacity as such) under this Agreement and
the other Loan Documents shall be limited to an aggregate amount equal to the
largest amount that would not render such obligations subject to avoidance under
applicable Debtor Relief Laws or any comparable provisions of any applicable
Law.


4.02    Obligations Unconditional.


The obligations of the Guarantors under Section 4.01 are joint and several,
absolute and unconditional, irrespective of the value, genuineness, validity,
regularity or enforceability of any of the Loan Documents, Hedging Agreements or
Treasury Management Agreements, or any other agreement or instrument referred to
therein, or any substitution, release, impairment or exchange of any other
guarantee of or security for any of the Obligations, and, to the fullest extent
permitted by applicable Law, irrespective of any other circumstance whatsoever
which might otherwise constitute a legal or equitable discharge or defense of a
surety or guarantor, it being the intent of this Section 4.02 that the
obligations of the Guarantors hereunder shall be absolute and unconditional
under any and all circumstances. Each Guarantor agrees that such Guarantor shall
have no right of subrogation, indemnity, reimbursement or contribution against
the Borrowers or any other Guarantor for amounts paid under this Article IV
until such time as the Obligations (other than contingent obligations that
survive termination of this Agreement) have been paid in full and the
Commitments have expired or terminated. Without limiting the generality of the
foregoing, it is agreed that, to the fullest extent permitted by Law, the
occurrence of any one or more of the following shall not alter or impair the
liability of any Guarantor hereunder, which shall remain absolute and
unconditional as described above:


(a)    at any time or from time to time, without notice to any Guarantor, the
time for any performance of or compliance with any of the Obligations shall be
extended, or such performance or compliance shall be waived;


(b)    any of the acts mentioned in any of the provisions of any of the Loan
Documents, any Hedging Agreement or Treasury Management Agreement between any
Loan Party and any Lender, or any Affiliate of a Lender, or any other agreement
or instrument referred to in the Loan

65

--------------------------------------------------------------------------------



Documents, such Hedging Agreements or such Treasury Management Agreements shall
be done or omitted;


(c)    the maturity of any of the Obligations shall be accelerated, or any of
the Obligations shall be modified, supplemented or amended in any respect, or
any right under any of the Loan Documents, any Hedging Agreement or Treasury
Management Agreement between any Loan Party and any Lender, or any Affiliate of
a Lender, or any other agreement or instrument referred to in the Loan
Documents, such Hedging Agreements or such Treasury Management Agreements shall
be waived or any other guarantee of any of the Obligations or any security
therefor shall be released, impaired or exchanged in whole or in part or
otherwise dealt with (except to the extent such Guarantor has been expressly
released in writing from its obligations under this Guaranty by the requisite
Lenders in accordance with the express terms of this Agreement);


(d)    any Lien granted to, or in favor of, the Administrative Agent or any
holder of Obligations as security for any of the Obligations shall fail to
attach or be perfected; or


(e)    any of the Obligations shall be determined to be void or voidable
(including, without limitation, for the benefit of any creditor of any
Guarantor) or shall be subordinated to the claims of any Person (including,
without limitation, any creditor of any Guarantor).


With respect to its obligations hereunder, each Guarantor hereby expressly
waives diligence, presentment, demand of payment, protest and all notices
whatsoever (other than any notice any Guarantor has the express right to receive
under any Loan Document), and any requirement that the Administrative Agent or
any holder of the Obligations exhaust any right, power or remedy or proceed
against any Person under any of the Loan Documents, any Hedging Agreement or any
Treasury Management Agreement between any Loan Party and any Lender, or any
Affiliate of a Lender, or any other agreement or instrument referred to in the
Loan Documents, such Hedging Agreements or such Treasury Management Agreements,
or against any other Person under any other guarantee of, or security for, any
of the Obligations.






4.03    Reinstatement.


The obligations of the Guarantors under this Article IV shall be automatically
reinstated if and to the extent that for any reason any payment by or on behalf
of any Person in respect of the Obligations is rescinded or must be otherwise
restored by any holder of any of the Obligations, whether as a result of any
Debtor Relief Law or otherwise, and each Guarantor agrees that it will indemnify
the Administrative Agent and each holder of the Obligations on demand for all
reasonable costs and expenses (including, without limitation, the reasonable and
documented fees, charges and disbursements of counsel) incurred by the
Administrative Agent or such holder of the Obligations in connection with such
rescission or restoration, including any such costs and expenses incurred in
defending against any claim alleging that such payment constituted a preference,
fraudulent transfer or similar payment under any Debtor Relief Law.


4.04    Certain Additional Waivers.


Each Guarantor agrees that such Guarantor shall have no right of recourse to
security for the Obligations, except through the exercise of rights of
subrogation pursuant to Section 4.02 and through the exercise of rights of
contribution pursuant to Section 4.06.



66

--------------------------------------------------------------------------------



4.05    Remedies.


The Guarantors agree that, to the fullest extent permitted by Law, as between
the Guarantors, on the one hand, and the holders of the Obligations, on the
other hand, the Obligations may be declared to be forthwith due and payable as
provided in Section 9.02 (and shall be deemed to have become automatically due
and payable in the circumstances provided in said Section 9.02) for purposes of
Section 4.01 notwithstanding any stay, injunction or other prohibition
preventing such declaration (or preventing the Obligations from becoming
automatically due and payable) as against any other Person and that, in the
event of such declaration (or the Obligations being deemed to have become
automatically due and payable), the Obligations (whether or not due and payable
by any other Person) shall forthwith become due and payable by the Guarantors
for purposes of Section 4.01.


4.06    Rights of Contribution.


The Guarantors agree among themselves that, in connection with payments made
hereunder, each Guarantor shall have contribution rights against the other
Guarantors as permitted under applicable Law. Such contribution rights shall be
subordinate and subject in right of payment to the obligations of such
Guarantors under the Loan Documents and no Guarantor shall exercise such rights
of contribution until all Obligations (other than contingent obligations that
survive the termination of this Agreement) have been paid in full and the
Commitments have terminated.


4.07    Guarantee of Payment; Continuing Guarantee.


(a)    The guarantee in this Article IV is a guaranty of payment and not of
collection, is a continuing guarantee, and shall apply to all Obligations
whenever arising.


(b)    Notwithstanding anything to the contrary in this Agreement, a Guarantor
shall automatically be released from its obligations hereunder and its Guaranty
shall be automatically released upon (i) such Subsidiary becoming an Excluded
Subsidiary and receipt by the Administrative Agent of written notice thereof
from the Company, (ii) the dissolution, liquidation or winding up of such
Subsidiary as permitted hereunder or (iii) the consummation of any transaction
permitted hereunder as a result of which such Guarantor ceases to be a
Subsidiary. In connection with any such release, the Administrative Agent shall
execute and deliver to any such Guarantor, at such Guarantor’s expense, all
documents that such Guarantor shall reasonably request to evidence termination
or release.


4.08    Keepwell.


Each Loan Party that is a Qualified ECP Guarantor at the time the Guaranty in
this Article IV by any Loan Party that is not then an “eligible contract
participant” under the Commodity Exchange Act (a “Specified Loan Party”) or the
grant of a security interest under the Loan Documents by any such Specified Loan
Party, in either case, becomes effective with respect to any Swap Obligation,
hereby jointly and severally, absolutely, unconditionally and irrevocably
undertakes to provide such funds or other support to each Specified Loan Party
with respect to such Swap Obligation as may be needed by such Specified Loan
Party from time to time to honor all of its obligations under the Loan Documents
in respect of such Swap Obligation (but, in each case, only up to the maximum
amount of such liability that can be hereby incurred without rendering such
Qualified ECP Guarantor’s obligations and undertakings under this Article IV
voidable under applicable Debtor Relief Laws, and not for any greater amount).
The obligations and undertakings of each Qualified ECP Guarantor under this
Section shall remain in full force and effect until the Obligations have been
paid and performed in full. Each Loan Party intends this Section to constitute,

67

--------------------------------------------------------------------------------



and this Section shall be deemed to constitute, a “keepwell, support, or other
agreement” for the benefit of each Specified Loan Party for all purposes of the
Commodity Exchange Act.


ARTICLE V


CONDITIONS PRECEDENT TO CREDIT EXTENSIONS


5.01    Conditions of Initial Credit Extension.


The obligation of each Lender to make its initial Credit Extension hereunder is
subject to satisfaction of the following conditions precedent:


(a)    Loan Documents. Receipt by the Administrative Agent of executed
counterparts of this Agreement and the other Loan Documents, each properly
executed by a Responsible Officer of the signing Loan Party and, in the case of
this Agreement, by each Lender.


(b)    Opinions of Counsel. Receipt by the Administrative Agent of favorable
opinions of legal counsel to the Loan Parties, addressed to the Administrative
Agent and each Lender, dated as of the Closing Date, and in form and substance
reasonably satisfactory to the Administrative Agent.


(c)    No Material Adverse Change. There shall not have occurred a material
adverse change since July 31, 2015 in the business, assets, liabilities (actual
or contingent), operations or condition (financial or otherwise) of the Company
and its Subsidiaries, taken as a whole.


(d)    Litigation. There shall not exist any action, suit, investigation or
proceeding pending or threatened in writing against the Company or any of its
Subsidiaries in any court or before an arbitrator or Governmental Authority that
could reasonably be expected to have a Material Adverse Effect.


(e)    Organization Documents, Resolutions, Etc. Receipt by the Administrative
Agent of the following, each of which shall be originals or .pdf or facsimiles
(in each case, followed promptly by originals), in form and substance
satisfactory to the Administrative Agent and its legal counsel:


(i)    copies of the Organization Documents of each Loan Party certified to be
true and complete as of a recent date by the appropriate Governmental Authority
of the state or other jurisdiction of its incorporation or organization, where
applicable, and certified by a secretary or assistant secretary of such Loan
Party to be true and correct as of the Closing Date;


(ii)    copies of the consolidated articles of association of each Luxembourg
Loan Party, certified to be true and complete as of a recent date by a manager
or director (where applicable) of such Luxembourg Loan Party;


(iii)    such certificates of resolutions or other action, incumbency
certificates and/or other certificates of Responsible Officers, or the
equivalent with respect to any non‑U.S. jurisdiction (including, with respect to
a Luxembourg Loan Party, a true and complete copy of an extract from the
Luxembourg Companies Register dated no earlier than one (1) day before the
Closing Date, and a true and complete copy of a certificate of non-registration
of judgments (certificat de non-inscription d'une decision judiciaire ou
certificat négatif),

68

--------------------------------------------------------------------------------



issued by the Luxembourg Companies Register on the date of this agreement and
reflecting the situation of one day prior to the date of this agreement, stating
that such Luxembourg Loan Party incorporated in Luxembourg has not been declared
bankrupt (en faillite) and that it has not applied for general settlement or
composition with creditors (concordat préventif de faillite), controlled
management (gestion contrôlée) or reprieve from payment (sursis de paiement) or
such other proceedings listed at Article 13, items 2 to 11 and Article 14 of the
Luxembourg Act dated 19 December 2002 on the Register of Commerce and Companies,
on Accounting and on Annual Accounts of the Companies (as amended from time to
time)), of each Loan Party as the Administrative Agent may require evidencing
the identity, authority and capacity of each Responsible Officer thereof
authorized to act as a Responsible Officer in connection with this Agreement and
the other Loan Documents to which such Loan Party is a party and the approval by
the board of managers of a Luxembourg Loan Party for such Luxembourg Loan Party
to enter into this Agreement and the other Loan Documents to which it is a
party; and


(iv)    such documents and certifications as the Administrative Agent may
reasonably require to evidence that each Loan Party is duly organized or formed,
and is validly existing, in good standing (or similar status) and qualified to
engage in business in its state of organization or formation.


(f)    Closing Certificate. Receipt by the Administrative Agent of a certificate
signed by a Responsible Officer of the Company certifying that the conditions
specified in Sections 5.01(c) and (d) and Sections 5.02(a) and (b) have been
satisfied.


(g)    Termination of Existing Credit Agreement. Receipt by the Administrative
Agent of evidence reasonably satisfactory to the Administrative Agent that all
obligations (other than contingent obligations surviving the termination of the
Existing Credit Agreement) owing under the Existing Credit Agreement have been
repaid in full, all commitments thereunder have been terminated and all Liens
(if any) in connection therewith have been released.


(h)    Fees. Receipt by the Administrative Agent and the Lenders of any fees
required to be paid on or before the Closing Date.


(i)    Attorney Costs. Unless waived by the Administrative Agent, the Company
shall have paid all the reasonable fees, charges and disbursements of counsel of
the Administrative Agent to the extent invoices have been received at least one
Business Day in advance prior to the Closing Date, plus such additional amounts
of such fees, charges and disbursements of such counsel as shall constitute its
reasonable estimate of such fees, charges and disbursements of such counsel
incurred or to be incurred by it through the closing proceedings (provided that
such estimate shall not thereafter preclude a final settling of accounts between
the Company and the Administrative Agent).


Without limiting the generality of the provisions of Section 10.04, for purposes
of determining compliance with the conditions specified in this Section 5.01,
each Lender that has signed this Agreement shall be deemed to have consented to,
approved or accepted or to be satisfied with, each document or other matter
required thereunder to be consented to or approved by or acceptable or
satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Closing Date specifying its
objection thereto.


Lenders that are parties to the Existing Credit agreement (and which constitute
"Required Lenders" under and as defined in the Existing Credit Agreement) hereby
waive any advance notice requirement for

69

--------------------------------------------------------------------------------



terminating the commitments under the Existing Credit Agreement, and the
Borrowers and the applicable Lenders agree that the Existing Credit Agreement
and the commitments thereunder shall be terminated on the date hereof (except
for any provisions thereof which by their terms survive termination thereof).


5.02    Conditions to all Credit Extensions.


The obligation of each Lender to honor any Request for Credit Extension is
subject to the following conditions precedent:


(a)    The representations and warranties of the Loan Parties contained in
Article VI (excluding, except in the case of the Closing Date, the
representation and warranty contained in Section 6.05) or any other Loan
Document, or which are contained in any document furnished at any time under or
in connection herewith or therewith, shall be true and correct in all material
respects on and as of the date of such Credit Extension, except to the extent
that such representations and warranties specifically refer to an earlier date,
in which case they shall be true and correct in all material respects as of such
earlier date.


(b)    No Default shall exist, or would result from such proposed Credit
Extension.


(c)    The Administrative Agent and, if applicable, the L/C Issuer or the Swing
Line Lender shall have received a Request for Credit Extension in accordance
with the requirements hereof.


(d)    If the applicable Borrower is a Designated Borrower, such Borrower shall
have been designated as a Designated Borrower pursuant to Section 2.14.


(e)    In the case of a Credit Extension to be denominated in an Alternative
Currency, there shall not have occurred any change in national or international
financial, political or economic conditions or currency exchange rates or
exchange controls which in the reasonable opinion of the Administrative Agent,
the Required Lenders (in the case of any Loans to be denominated in an
Alternative Currency) or the L/C Issuer (in the case of any Letter of Credit to
be denominated in an Alternative Currency) would make it impracticable for such
Credit Extension to be denominated in the relevant Alternative Currency.


Each Request for Credit Extension (other than a Loan Notice requesting a
conversion of the Loans to another Type or a continuation of Eurocurrency Rate
Loans) submitted by a Borrower shall be deemed to be a representation and
warranty that the conditions specified in Sections 5.02(a) and (b) have been
satisfied on and as of the date of the applicable Credit Extension.


ARTICLE VI


REPRESENTATIONS AND WARRANTIES


To induce the Administrative Agent and the Lenders to enter into this Agreement
and to induce the Lenders to make Loans and issue or participate in Letters of
Credit hereunder, the Loan Parties represent and warrant to the Administrative
Agent and the Lenders that:


6.01    Organization, etc.


The Company is a corporation duly organized, validly existing and in good
standing (or equivalent status) under the Laws of the State of Wisconsin; each
Designated Borrower and Significant Subsidiary is

70

--------------------------------------------------------------------------------



duly organized, validly existing and in good standing (or equivalent status)
under the Laws of the jurisdiction of its organization; and the Company, each
Designated Borrower and each Significant Subsidiary is duly qualified to do
business in each jurisdiction where the nature of its business makes such
qualification necessary (except to the extent the failure to be so qualified or
in good standing could not reasonably be expected to have a Material Adverse
Effect) and has full power and authority to own its property and conduct its
business as presently conducted by it (except to the extent the failure to have
such authority could not reasonably be expected to have a Material Adverse
Effect).


6.02    Authorization; No Conflict.


The execution, delivery and performance by each Loan Party of each Loan Document
to which it is a party and the Credit Extensions hereunder (a) are within the
organizational powers of the Company and each Loan Party, (b) have been duly
authorized by all necessary organizational action on the part of such Loan Party
(including any necessary shareholder, partner or member action), (c) have
received all necessary governmental and other third-party approvals (if any
shall be required) the failure of which to obtain could reasonably be expected
to have a Material Adverse Effect, and (d) do not and will not (i) violate any
provision of Law or any order, decree or judgment of any court or other
Governmental Authority which is binding on the Company or any other Loan Party,
(ii) contravene or conflict with, or result in a breach of, any provision of the
Organization Documents of the Company or any other Loan Party or
(iii) contravene or conflict with, or result in a Lien under, any material
agreement, indenture, instrument or other document which is binding on the
Company or any other Loan Party.


6.03    Validity and Binding Nature.


Each Loan Document to which a Loan Party is a party is the legal, valid and
binding obligation of such Loan Party, enforceable against such Loan Party in
accordance with its terms, subject to Debtor Relief Laws and to general
principles of equity.


6.04    Financial Condition.


The Audited Financial Statements were prepared in accordance with GAAP and
present fairly in all material respects the consolidated financial condition of
the Company and its Subsidiaries as at such date and the results of their
operations for the period then ended, except as may be expressly noted therein.


6.05    No Material Adverse Change.


Since July 31, 2015, there has been no material adverse change in the financial
condition, operations, assets, business or properties of the Company and its
Subsidiaries taken as a whole.


6.06    Litigation.


No litigation (including derivative actions), arbitration proceeding, labor
controversy or governmental investigation or proceeding is pending or, to the
Company’s knowledge, threatened in writing against the Company or any
Significant Subsidiary which could reasonably be expected to (a) have a Material
Adverse Effect; (b) materially and adversely affect the ability of the Borrowers
or any Guarantor to perform its obligations under the Loan Documents; or
(c) materially and adversely affect the rights and remedies of the
Administrative Agent or the Lenders under the Loan Documents.



71

--------------------------------------------------------------------------------



6.07    Ownership of Properties.


Each of the Company and each Significant Subsidiary owns good and, in the case
of real property, indefeasible title to all of its properties and assets, real
and personal, tangible and intangible, of any nature whatsoever (including
patents, trademarks, trade names, service marks and copyrights), except for such
defects in title or interest that could not reasonably be expected to have a
Material Adverse Effect.


6.08    Subsidiaries.


As of the Closing Date, the Company has no Subsidiaries except those listed in
Schedule 6.08.


6.09    Pension Plans and Plan Assets.


(a)     During the twelve-consecutive-month period prior to the Closing Date or
the making of any Credit Extension hereunder, (i) no steps have been taken to
terminate any Pension Plan other than a “standard termination” in accordance
with Section 4041(b) of ERISA and (ii) no contribution failure has occurred with
respect to any Pension Plan sufficient to give rise to a Lien under Section
303(k) of ERISA. No condition exists or event or transaction has occurred with
respect to any Pension Plan which could reasonably be expected to have a
Material Adverse Effect.


(b)    All contributions (if any) have been made to any Multiemployer Pension
Plan that are required to be made by the Company or any other member of the
Controlled Group under the terms of the plan or of any collective bargaining
agreement or by applicable Law; neither the Company nor any member of the
Controlled Group has withdrawn or partially withdrawn from any Multiemployer
Pension Plan, incurred any material withdrawal liability with respect to any
such plan or received notice of any claim or demand for material withdrawal
liability or partial withdrawal liability from any such plan; and neither the
Company nor any member of the Controlled Group has received any notice that any
Multiemployer Pension Plan is in reorganization, that increased contributions
may be required to avoid a reduction in plan benefits or the imposition of any
excise tax, that any such plan is or has been funded at a rate less than that
required under Section 412 of the Internal Revenue Code, that any such plan is
or may be involuntarily terminated, or that any such plan is or may become
insolvent; except, in each case under this clause (b), to the extent that the
facts and circumstances causing such representation and warranty to be
inaccurate could not reasonably be expected to have a Material Adverse Effect.


(c)    Neither the Company nor any other Loan Party is an entity deemed to hold
Plan Assets.


6.10    Investment Company Act.


Neither the Company nor any Subsidiary is an “investment company” or a company
“controlled” by an “investment company”, within the meaning of the Investment
Company Act of 1940.


6.11    Regulation U.


No Borrower is engaged principally, or as one of its important activities, in
the business of extending credit for the purpose of purchasing or carrying
Margin Stock.





72

--------------------------------------------------------------------------------



6.12    Taxes.


Each of the Company and each Significant Subsidiary has filed all federal tax
returns and other tax returns and tax reports required by Law to have been filed
by it and has paid all taxes and governmental charges thereby shown to be owing,
except for any of the following: (i) any such taxes or charges which are being
diligently contested in good faith by appropriate action and for which adequate
reserves in accordance with GAAP shall have been set aside on its books and/or
(ii) where failure of which to file and/or pay (as the case may be) could not
reasonably be expected to have a Material Adverse Effect.


6.13    Environmental Matters.


The Company conducts, in the ordinary course of business (in a manner sufficient
to enable the Company to make the representation and warranty set forth in this
Section 6.13), a review of the effect of existing Environmental Laws (excluding
health, safety and land use matters) and existing Environmental Claims
(excluding health, safety and land use matters) on its and its Significant
Subsidiaries’ business, operation and properties, and as a result thereof, the
Company has reasonably concluded that, except for matters for which adequate
reserves are maintained, the aggregate effect of such Environmental Laws and
Environmental Claims, could not reasonably be expected to have a Material
Adverse Effect.


6.14    Information.


All information heretofore or contemporaneously herewith furnished in writing by
the Company or any Subsidiary to the Administrative Agent or any Lender pursuant
to this Agreement and the other Loan Documents hereby is, and all written
information hereafter furnished by or on behalf of the Company or any Subsidiary
to any Lender pursuant hereto, when taken as a whole, will be true and accurate
in every material respect on the date as of which such information is dated or
certified, and none of such information is or will be incomplete by omitting to
state any material fact necessary to make such information not materially
misleading in light of the circumstances under which made (it being recognized
by the Administrative Agent and the Lenders that (a) any projections and
forecasts provided by the Company or any Subsidiary are based on good faith
estimates and assumptions believed by the Company or such Subsidiary to be
reasonable as of the date of the applicable projections or assumptions and that
actual results during the period or periods covered by any such projections and
forecasts will likely differ from projected or forecasted results and (b) any
information provided by the Company or any Subsidiary with respect to any Person
or assets acquired or to be acquired by the Company or any Subsidiary shall, for
all periods prior to the date of such Acquisition, be limited to the knowledge
of the Company or the acquiring Subsidiary after reasonable inquiry).


6.15    No Default.


No Default has occurred and is continuing or would result from the consummation
of any transaction contemplated by this Agreement or any other Loan Document.


6.16    Designated Borrower Joinder Agreement.


For as long as any Subsidiary shall be a Borrower, the representations and
warranties of such Subsidiary in such Borrower’s Designated Borrower Joinder
Agreement are true and correct in all material respects as of the date such
representations and warranties are made or deemed to be made, except to the
extent such representations and warranties expressly relate to an earlier date
in which case they shall be true and correct in all material respects as of such
earlier date.





73

--------------------------------------------------------------------------------



6.17    OFAC.


None of the Loan Parties, nor any of their Subsidiaries, nor, to the knowledge
of the Loan Parties and their Subsidiaries, any director, officer, employee or
Affiliate thereof, nor, to the knowledge of the Loan Parties, any agent of the
Borrowers or any Subsidiary that will act as agent on behalf of the Borrowers or
such Subsidiary in connection with the credit facility established hereby, is an
individual or entity that is, or is owned or controlled by any individual or
entity that is (i) currently the subject or target of any Sanctions, (ii)
included on OFAC’s List of Specially Designated Nationals, HMT’s Consolidated
List of Financial Sanctions Targets and the Investment Ban List, or any similar
list enforced by any other relevant sanctions authority or (iii) located,
organized or resident in a Designated Jurisdiction.


6.18    Anti-Corruption Laws.


The Loan Parties and their Subsidiaries have conducted their businesses in
compliance in all material respects with the United States Foreign Corrupt
Practices Act of 1977, the UK Bribery Act 2010, and other similar
anti-corruption legislation in other jurisdictions and have instituted and
maintained policies and procedures designed to promote and achieve compliance
with such laws.


6.19    Luxembourg Specific Representations.


(a) Each Luxembourg Loan Party is in compliance with the Luxembourg Law of 31
May 1999 governing the domiciliation of companies (as amended from time to time
and all related regulations); (b) the head office (administration centrale), the
place of effective management (siège de direction effective) and (for the
purposes of the European Insolvency Regulation) the center of main interests
(centre des intérêts principaux) of each Luxembourg Loan Party in Luxembourg is
located at the place of its registered office (siège statutaire) in Luxembourg;
(c) no Luxembourg Loan Party has filed and, to the best of its knowledge, no
Person has filed a request with any competent court seeking that any Luxembourg
Loan Party, be declared subject to bankruptcy (faillite), general settlement or
composition with creditors (concordat préventif de faillite) controlled
management (gestion contrôlée), reprieve from payment (sursis de paiement),
judicial or voluntary liquidation (liquidation judiciaire ou volontaire), such
other proceedings listed at Article 13, items 2 to 11, 13 and Article 14 of the
Luxembourg Law of 19 December 2002 on the register of commerce and companies,
and the accounting and annual accounts of undertakings (as amended from time to
time), (and which include foreign court decision as to faillite, concordat or
analogous procedures according to the European Insolvency Regulation); and (d)
each Luxembourg Loan Party is not, and will not, as a result of its entry into
the Loan Documents or the performance of its obligations thereunder, be in a
state of cessation of payments (cessation des paiements), or be deemed to in a
such state, and has not, and will not, as a result of its entry into the Loan
Documents or the performance of its obligations thereunder, lose its
creditworthiness (ébranlement de crédit), or be deemed to have lost such
creditworthiness and is not aware, or may not reasonably be aware of such
circumstances.





74

--------------------------------------------------------------------------------



ARTICLE VII


COVENANTS


Until the expiration or termination of the Commitments and thereafter until all
Obligations of the Loan Parties hereunder and under the other Loan Documents
(other than any contingent indemnification or similar obligations not yet due
and payable) are paid in full and all Letters of Credit (other than any Letter
of Credit that has been Cash Collateralized or with respect to which other
arrangements satisfactory to the L/C Issuer have been made) have been
terminated, the Loan Parties agree that, unless at any time the Required Lenders
shall otherwise expressly consent in writing, they will:


7.01    Reports, Certificates and Other Information.


Furnish to the Administrative Agent (for delivery to the Lenders):


(a)    Audit Report. Promptly when available, and in any event not later than
the earlier of (i) five Business Days after the filing thereof with the SEC and
(ii) 105 days after the end of each Fiscal Year (commencing with the Fiscal Year
ending on or about July 31, 2015), a copy of the audited consolidated balance
sheet of the Company and its consolidated Subsidiaries for such Fiscal Year
together with audited consolidated statements of earnings and cash flows for
such Fiscal Year, accompanied by (x) the report of Deloitte & Touche LLP or
another nationally-recognized independent registered public accounting firm (the
“Independent Auditor”), which report shall (A) state that such consolidated
financial statements present fairly in all material respects the financial
position for the periods indicated in conformity with GAAP and (B) not be
qualified or limited because of a restricted or limited examination by the
Independent Auditor of any material portion of the Company’s or any Subsidiary’s
records; provided that if such report of the Independent Auditor is a combined
report (that is, one report containing an opinion on such consolidated financial
statements, an opinion on internal controls over financial reporting and an
opinion on management’s assessment of internal controls over financial
reporting), then such report may include a qualification or limitation relating
to the Company’s system of internal controls over financial reporting due to the
exclusion of any acquired business from the scope of management’s assessment of
internal controls over financial reporting to the extent such exclusion is
permitted under provisions published by the Public Company Accounting Oversight
Board, the SEC or another applicable Governmental Authority; and (y) a written
statement from such accountants to the effect that in making the examination
necessary for the signing of such annual audit report by such accountants, they
have not become aware of any Default that has occurred and is continuing or, if
they have become aware of any such event, describing it in reasonable detail.


(b)    Quarterly Reports. Promptly when available, and in any event not later
than (i) five Business Days after the filing thereof with the SEC and (ii) 45
days after the end of each Fiscal Quarter (except the last Fiscal Quarter of
each Fiscal Year), consolidated balance sheets of the Company and its
consolidated Subsidiaries as of the end of such Fiscal Quarter, together with a
consolidated statement of earnings for such Fiscal Quarter and consolidated
statements of earnings and cash flows for the period beginning with the first
day of such Fiscal Year and ending on the last day of such Fiscal Quarter,
certified by an Executive Officer as fairly presenting in all material respects,
in accordance with GAAP (subject to normal year-end audit adjustments and the
absence of footnotes), the consolidated financial position and results of
operations for the Company and its consolidated Subsidiaries for such periods.



75

--------------------------------------------------------------------------------



(c)    Compliance Certificates. Contemporaneously with the furnishing of a copy
of each annual audit report pursuant to Section 7.01(a) and of each set of
quarterly statements pursuant to Section 7.01(b), a duly completed Compliance
Certificate, with appropriate insertions, dated the date of such annual report
or such quarterly statements and signed by an Executive Officer, containing a
computation of each of the financial covenants set forth in Section 7.06, a
computation of the Consolidated Net Leverage Ratio and to the effect that such
officer has not become aware of any Default that has occurred and is continuing
or, if there is any such event, describing it and the steps, if any, being taken
to cure it.


(d)    Reports to SEC and to Shareholders. Except as otherwise provided in
Sections 7.01(a) and 7.01(b), within 15 days after the filing or sending
thereof, copies of all reports on Form 10-K, 10-Q or 8-K (including any
amendment thereto) of any Loan Party filed with the SEC (excluding exhibits
thereto, provided that the Company shall promptly deliver any such exhibit to
the Administrative Agent upon request therefor); copies of all registration
statements of any Loan Party filed with the SEC (other than on Form S-8); and
copies of all proxy statements or other communications made generally to
shareholders as a whole concerning material developments in the business of any
Loan Party.


(e)    Notice of Default, Litigation and ERISA Matters. Promptly upon any
Executive Officer becoming aware of any of the following, written notice
describing the same and the steps being taken by the Company or the Subsidiary
affected thereby with respect thereto:


(i)    the occurrence of a Default;


(ii)    any litigation, arbitration or governmental investigation or proceeding
not previously disclosed by the Company to the Lenders which involves an
uninsured claim and has been instituted, or, to the knowledge of the Company, is
threatened in writing against the Company or any Significant Subsidiary or to
which any of the properties of any thereof is subject which could reasonably be
expected to have a Material Adverse Effect;


(iii)    the institution of any steps by any member of the Controlled Group or
any other Person to terminate any Pension Plan other than a “standard
termination” in accordance with Section 4041(b) of ERISA, or the failure of any
member of the Controlled Group to make a required contribution to any Pension
Plan (if such failure is sufficient to give rise to a lien under Section 303(k)
of ERISA) or to any Multiemployer Pension Plan (in each case if such failure
could reasonably be expected to have a Material Adverse Effect), or the taking
of any action with respect to a Pension Plan which could reasonably be expected
to result in the requirement that the Company furnish a bond or other security
to the PBGC or such Pension Plan, or the occurrence of any event with respect to
any Pension Plan or Multiemployer Pension Plan which could reasonably be
expected to have a Material Adverse Effect, or any notice that any Multiemployer
Pension Plan is in reorganization, that material increased contributions may be
required to avoid a reduction in plan benefits or the imposition of an excise
tax, that any such plan is or has been funded at a rate less materially than
that required under Section 412 of the Internal Revenue Code, that any such plan
is or may be involuntarily terminated, or that any such plan is or may become
insolvent;


(iv)    any Loan Party becomes an entity deemed to hold Plan Assets; and



76

--------------------------------------------------------------------------------



(v)    any other event (including any violation of any Environmental Law or the
assertion of any Environmental Claim) which could reasonably be expected to have
a Material Adverse Effect.


(f)    Other Information. From time to time such other information concerning
the Company and its Subsidiaries (including material financial and management
reports submitted to the Company by independent auditors in connection with each
annual or interim audit made by such auditors of the books of the Company) as
the Administrative Agent or any Lender through the Administrative Agent may
reasonably request.


Documents required to be delivered pursuant to Section 7.01(a), 7.01(b) or
7.01(d) (to the extent any such documents are included in materials otherwise
filed with the SEC) may be delivered electronically and, if so delivered, shall
be deemed to have been delivered on the date (i) on which the Company posts such
documents, or provides a link thereto, on the Company’s website on the Internet
at the website address listed on Schedule 11.02 or publicly files such documents
with the SEC; or (ii) on which such documents are (A) available on the website
of the SEC at http://www.sec.gov or (B) posted on a Borrower’s behalf on an
Internet or intranet website, if any, to which each Lender and the
Administrative Agent have access (whether a commercial, third party website or
whether sponsored by the Administrative Agent); provided that in the case of
documents that are not available on http://www.sec.gov, the Company shall notify
(which may be by facsimile or electronic mail) the Administrative Agent (which
shall notify each Lender) of the posting of any such document and, promptly upon
request by the Administrative Agent, provide to the Administrative Agent by
electronic mail an electronic version (i.e., a soft copy) of any such document
specifically requested by the Administrative Agent. The Administrative Agent
shall have no obligation to request the delivery or to maintain copies of the
documents referred to above, and in any event shall have no responsibility to
monitor compliance by the Company with any such request for delivery, and each
Lender shall be solely responsible for requesting delivery to it or maintaining
its copies of such documents.


The Company hereby acknowledges that (a) the Administrative Agent and/or the
Lead Arranger may, but shall not be obligated to, make available to the Lenders
and the L/C Issuer materials and/or information provided by or on behalf of the
Company hereunder (collectively, “Borrower Materials”) by posting the Borrower
Materials on Debt Domain, IntraLinks, Syndtrak or another similar electronic
system (the “Platform”) and (b) certain of the Lenders (each a “Public Lender”)
may have personnel who do not wish to receive material non-public information
with respect to the Company or its Affiliates, or the respective securities of
any of the foregoing, and who may be engaged in investment and other
market-related activities with respect to such Persons’ securities. The Company
hereby agrees that (w) all Borrower Materials that are to be made available to
Public Lenders shall be clearly and conspicuously marked “PUBLIC” which, at a
minimum, shall mean that the word “PUBLIC” shall appear prominently on the first
page thereof; (x) by marking Borrower Materials “PUBLIC,” the Company shall be
deemed to have authorized the Administrative Agent, the Lead Arranger, the L/C
Issuer and the Lenders to treat such Borrower Materials as not containing any
material non-public information with respect to the Company or its securities
for purposes of United States federal and state securities laws (provided,
however, that to the extent any Borrower Materials constitute Information, they
shall be treated as set forth in Section 11.07); (y) all Borrower Materials
marked “PUBLIC” are permitted to be made available through a portion of the
Platform designated “Public Side Information;” and (z) the Administrative Agent
and the Lead Arranger shall be entitled to treat any Borrower Materials that are
not marked “PUBLIC” as being suitable only for posting on, and shall only post
such Borrower Materials on, a portion of the Platform not

77

--------------------------------------------------------------------------------



designated as “Public Side Information.” Notwithstanding the foregoing, the
Company shall be under no obligation to mark any Borrower Materials “PUBLIC.”


7.02    Books, Records and Inspections.


(a) Keep, and cause each Significant Subsidiary to keep, its books and records
in conformity with GAAP; (b) permit, and cause each Significant Subsidiary and
each Domestic Subsidiary (other than Excluded Subsidiaries) to permit, the
Administrative Agent (which may be accompanied by any Lender) or any
representative thereof at any reasonable time during normal business hours and
with reasonable prior notice to inspect the properties and operations of the
Company and of such Subsidiary; and (c) permit, and cause each Significant
Subsidiary and each Domestic Subsidiary (other than Excluded Subsidiaries) to
permit, at any reasonable time during normal business hours and with reasonable
notice (or at any time without notice if an Event of Default exists), the
Administrative Agent (which may be accompanied by any Lender) or any
representative thereof to visit any or all of its offices, to discuss its
financial matters with its officers and its independent auditors (and the
Company hereby authorizes such independent auditors to discuss such financial
matters with the Administrative Agent (which may be accompanied by any Lender)
or any representative thereof, provided that the Company shall have the right to
be present at any such discussions so long as no Event of Default exists), to
examine (and photocopy extracts from) any of its books or other financial or
operating records, provided that, unless an Event of Default exists, (i) the
Administrative Agent and the Lenders shall be limited in the aggregate to two
visits and inspections per Fiscal Year (it being understood that the
Administrative Agent may conduct such on-site visits and inspections when an
Event of Default does not exist and may be accompanied by any Lender) and (ii)
the costs and expenses associated with any visit or inspection made pursuant to
clause (b) or (c) shall be for the account of the Administrative Agent (or, if
acting upon the request of or accompanied by any Lender, such Lender).


7.03    Insurance.


Maintain, and cause each Significant Subsidiary to maintain, with responsible
insurance companies, such insurance as may be required by any Law or
governmental regulation or court decree or order applicable to it and such other
insurance, to such extent and against such hazards and liabilities, as is
customarily maintained by companies similarly situated; and, upon request of the
Administrative Agent or any Lender through the Administrative Agent, furnish to
the Administrative Agent or the Administrative Agent for delivery to such Lender
a certificate setting forth in reasonable detail the nature and extent of all
insurance maintained by the Company, the Significant Subsidiaries and the
Domestic Subsidiaries (other than Excluded Subsidiaries); provided that
self-insurance of risks and in amounts customary in the industry of the Company
and its Subsidiaries shall be permitted.


7.04    Compliance with Laws; Payment of Taxes.


(a)    Comply, and cause each Significant Subsidiary to comply, with all
applicable Laws (including Environmental Laws and ERISA), rules, regulations,
decrees, orders, judgments, licenses and permits, except to the extent the
failure to comply therewith, either individually or in the aggregate with all
other such failures, could not reasonably be expected to have a Material Adverse
Effect.


(b)     Pay, and cause each Significant Subsidiary to pay all taxes and
governmental charges against it or any of its property, except such taxes that
are not overdue by more than 60 days and such taxes the failure of which to pay,
either individually or in the aggregate with all other such failures, could not
reasonably be expected to have a Material Adverse Effect; provided that the
foregoing shall not require the Company

78

--------------------------------------------------------------------------------



or any Subsidiary to pay any such tax or charge so long as it shall contest the
validity thereof in good faith by appropriate action and shall set aside on its
books adequate reserves with respect thereto.


7.05    Maintenance of Existence, etc.


Maintain and preserve, and (subject to Section 7.09) cause each Significant
Subsidiary to maintain and preserve, (a) its existence and good standing (or
equivalent status) in the jurisdiction of its formation and (b) its
qualification and good standing (or equivalent status) as a foreign entity in
each jurisdiction where the nature of its business makes such qualification
necessary (except in those instances in which the failure to be qualified or in
good standing (or equivalent status) could not reasonably be expected to have a
Material Adverse Effect).


7.06    Financial Covenants.


(a)    Consolidated Leverage Ratio. Not permit the Consolidated Leverage Ratio
as of the last day of any Computation Period to exceed 3.25 to 1.0; provided,
however, that in connection with any individual Permitted Acquisition (or any
series of Permitted Acquisitions occurring in any four Fiscal Quarter period)
for which the aggregate purchase consideration equals or exceeds $100,000,000,
the maximum Consolidated Leverage Ratio, with prior notice to the Administrative
Agent, shall increase to 3.50 to 1.0 for the three consecutive Fiscal Quarter
period beginning with, if an individual Permitted Acquisition, the quarter in
which such Permitted Acquisition occurs, or, if a series of Permitted
Acquisitions, the quarter in which the last Permitted Acquisition occurs, so
long as (i) the Company is in compliance on a pro forma basis with this Section
7.06(a) at such 3.50 to 1.0 level after giving effect to such Permitted
Acquisition and (ii) after any such Permitted Acquisition that results in an
increase to the 3.50 to 1.0 level, the Consolidated Leverage Ratio permitted
under this Section 7.06(a) shall decrease to 3.25 to 1.0 for at least one Fiscal
Quarter before becoming eligible to again increase to 3.50 to 1.0 for a new
period of three consecutive Fiscal Quarters (with the understanding that any
Permitted Acquisition occurring during such Fiscal Quarter would be required to
comply with the 3.25 to 1.0 ratio).


(b)    Consolidated Interest Coverage Ratio. Not permit the Consolidated
Interest Coverage Ratio as of the last day of any Computation Period to be less
than 3.00 to 1.0.


7.07    Limitations on Debt.


Not, and not permit any Significant Subsidiary or any Securitization Subsidiary
to, create, incur, assume or suffer to exist any Debt, except:


(a)    Debt arising under the Loan Documents;


(b)    Debt incurred to finance the acquisition, construction or improvement of
any fixed or capital asset (including (i) obligations under Capital Leases and
(ii) Debt assumed in connection with the acquisition of any such asset or
secured by a Lien on such asset prior to the acquisition thereof (and not
incurred in contemplation of such acquisition); provided that (x) such Debt is
incurred prior to or substantially concurrently with such acquisition or not
later than 45 days following the completion of such construction or improvement,
as the case may be, (y) such Debt does not exceed the cost of such asset as of
the date of such acquisition or completion of construction thereof or of such
improvement on the date of completion thereof, as the case may be, and (z) the
aggregate outstanding principal amount of all Debt described in this clause (b)
does not at the time of incurrence of any such Debt exceed the greater of
(A) $50,000,000 and (B) 5% of the consolidated tangible

79

--------------------------------------------------------------------------------



assets of the Company and its Subsidiaries as of the last day of the Fiscal
Quarter most recently ended for which financial statements have been delivered
pursuant to Section 7.01(a) or 7.01(b);


(c)    Debt secured by Liens permitted by Section 7.08(c), 7.08(f) or 7.08(t);


(d)    Debt (or any undrawn commitment therefor) existing on the Closing Date
and listed in Schedule 7.07;


(e)    refinancings, extensions or renewals of any of the foregoing Debt to the
extent the principal amount thereof is not increased (including extensions,
renewals or replacements of guarantees in respect of such Debt as so refinanced,
extended or renewed);


(f)    Subordinated Debt;


(g)    Hedging Obligations incurred in the ordinary course of business for bona
fide hedging purposes and not for speculation and Debt in respect of overdraft
facilities, employee credit card programs, netting services, automatic clearing
house arrangements and other cash management and similar arrangements, in each
case in the ordinary course of business;


(h)    Debt of a Person acquired in connection with a Permitted Acquisition that
was not incurred in contemplation thereof;


(i)    Debt of the Company or a Significant Subsidiary as an account party in
respect of trade and standby letters of credit;


(j)    Debt arising under surety, custom and similar bonds in the ordinary
course of business consistent with past practice;


(k)    Securitization Obligations in an aggregate outstanding amount not
exceeding at the time of incurrence of any such Securitization Obligations the
greater of (i) $100,000,000 and (ii) 10% of the consolidated tangible assets of
the Company and its Subsidiaries as of the last day of the Fiscal Quarter most
recently ended for which financial statements have been delivered pursuant to
Section 7.01(a) or 7.01(b); provided, that the aggregate outstanding amount of
all Securitization Obligations of the Domestic Borrowers and the Domestic
Subsidiaries of the Company shall not exceed $35,000,000 at any time.


(l)    Debt under the Existing Credit Agreement, so long such Debt is repaid
concurrently with the making of the initial Credit Extensions hereunder;


(m)    Debt arising under any Note Purchase Agreement or any Senior Note (and
renewals, refinancings and extensions thereof) and, subject to Section 7.16, any
guarantee of the foregoing;


(n)    Suretyship Liabilities of the Company with respect to Debt permitted
hereunder (but subject to any limitations otherwise applicable to the Company to
incur such Debt directly);


(o)     Debt of a Foreign Subsidiary other than a Loan Party;


(p)    Debt arising from the honoring by a bank or other financial institution
of a check, draft or similar instrument inadvertently (except in the case of
daylight overdrafts) drawn against insufficient funds in the ordinary course of
business;

80

--------------------------------------------------------------------------------





(q)    Suretyship Liabilities of any Loan Party or any Subsidiary with respect
to (i) recourse obligations resulting from endorsement of negotiable instruments
for collection in the ordinary course of business and (ii) workers' compensation
and similar obligations of the Loan Parties and their Subsidiaries incurred in
the ordinary course of business; and


(r)    other unsecured Debt and, subject to Section 7.17, any guaranty thereof;
and


(s)    to the extent constituting Debt, Investments permitted under Section
7.17;


provided that, at the time of incurrence of Debt described in clause (m), clause
(o) or clause (r) after the Closing Date, (i) the Company is in pro forma
compliance with the covenants set forth in Section 7.06 and (ii) no Default
shall exist or result from the incurrence of such Debt.


7.08    Liens.


Not, and not permit any Significant Subsidiary or any Securitization Subsidiary
to, create or permit to exist any Lien on any of its real or personal
properties, assets or rights of whatsoever nature (whether now owned or
hereafter acquired), except:


(a)    Liens for taxes or other governmental charges not at the time delinquent
for more than 90 days or thereafter payable without penalty or being contested
in good faith by appropriate action and, in each case, for which it maintains
adequate reserves;


(b)    Liens arising in the ordinary course of business (such as (i) Liens of
carriers, warehousemen, mechanics and materialmen and other similar Liens
imposed by Law, (ii) Liens incurred in connection with worker’s compensation,
unemployment compensation and other types of social security (excluding Liens
arising under ERISA) or in connection with surety bonds, bids, performance bonds
and similar obligations, (iii) Liens deemed to exist in connection with
investments in repurchase agreements not prohibited by this Agreement) for sums
not overdue for a period of more than 30 days or, if more than 30 days overdue,
being contested in good faith by appropriate action and not involving borrowed
money, and, in each case, for which it maintains adequate reserves;


(c)    Liens identified in Schedule 7.08 and any refinancing, renewal, extension
or replacement of any such Lien (to the extent the aggregate principal amount of
the Debt or other obligation secured thereby is not increased and so long as the
scope of the property subject to such Lien is not increased);


(d)    attachments, appeal bonds, judgments and other similar Liens arising in
connection with court proceedings, for an aggregate amount (with all other Liens
existing pursuant to this clause (d)) at the time of incurrence not exceeding
the greater of (i) $25,000,000 and (ii) 2.5% of the consolidated tangible assets
of the Company and its Subsidiaries as of the last day of the Fiscal Quarter
most recently ended for which financial statements have been delivered pursuant
to Section 7.01(a) or 7.01(b), provided the execution or other enforcement of
such Liens is effectively stayed and the claims secured thereby are being
actively contested in good faith and by appropriate action;


(e)    (i) zoning, building, entitlement and other land use regulations with
which the normal operation of the business of the Company and its Subsidiaries
complies; (ii) any zoning or

81

--------------------------------------------------------------------------------



similar Law or right reserved to or vested in any Governmental Authority to
control or regulate the use of real property; and (iii) easements, rights of
way, restrictions, minor defects or irregularities in title and other similar
Liens, in each of the foregoing cases that is not interfering in any material
respect with the ordinary conduct of the business of the Company, any
Significant Subsidiary or any Domestic Subsidiary (other than Excluded
Subsidiaries);


(f)    Liens on property of a Person immediately prior to its being consolidated
with or merged into the Company or a Subsidiary or otherwise becoming a
Subsidiary and Liens on assets existing at the time of acquisition (by merger or
otherwise) of such property by the Company or a Subsidiary and on proceeds
thereof, and in each case not created in contemplation thereof or of such Person
becoming a Subsidiary, provided that such Liens do not extend to or cover
additional types of assets, and, in each case, any refinancing, renewal,
extension or replacement of any such Lien (to the extent the aggregate principal
amount of the Debt or other obligation secured thereby is not increased and so
long as the scope of the property subject to such Lien is not increased);


(g)    Liens securing Debt permitted by Section 7.07(b) (including, without
limitation, Liens of sellers of goods arising under Article 2 of the Uniform
Commercial Code or similar provisions of applicable Law) or any refinancing,
renewal, extension or replacement thereof (to the extent the aggregate principal
amount of such Debt is not increased); provided that such Lien attaches solely
to the property so acquired, constructed or improved in such transaction
(provided that individual financings under Section 7.07(b) provided by one
Person (or an Affiliate thereof) may be cross-collateralized to other financings
provided by such Person and its Affiliates that are permitted by
Section 7.07(b));


(h)    Liens arising solely by virtue of any statutory or common law provision
relating to banker’s liens, rights of set-off or similar rights and remedies as
to deposit accounts or other funds maintained with a creditor depository
institution (including, without limitation, Liens of a collecting bank arising
under Section 4-210 of the Uniform Commercial Code on items in the course of
collection) and/or Liens arising in the ordinary course of business with respect
to deposit accounts relating to intercompany cash pooling, interest set-off
and/or sweeping arrangements; provided that (i) such deposit account is not a
dedicated cash collateral account and is not subject to restrictions against
access by the Company or the applicable Subsidiary in excess of those set forth
by regulations promulgated by the FRB and (ii) such deposit account is not
intended by the Company or the applicable Subsidiary to provide collateral to
such depository institution;


(i)    Liens securing Securitization Obligations;


(j)    (i) Liens arising under any Loan Document, (ii) Liens in favor of any
Loan Party, (iii) Liens on the assets of any non-Loan Party in favor of the
Company or any of its Subsidiaries, (iv) Liens on the assets of any Foreign
Subsidiary in favor of any other Foreign Subsidiary; and (v) Liens on the assets
of any Subsidiary that is not a Loan Party in connection with an Investment
permitted pursuant Section 7.17(d);


(k)    any interest of title of a lessor under leases permitted by this
Agreement;


(l)    Liens arising out of conditional sale, title retention, consignment or
similar arrangements for the sale of goods (including Liens arising under
Section 2-507 of the Uniform Commercial Code) entered into by the Company or any
Subsidiary in the ordinary course of business;



82

--------------------------------------------------------------------------------



(m)    Liens in favor of customs or revenue authorities arising as a matter of
law to secure payment of customs duties in connection with the importation of
goods;


(n)    security given to a public utility or any Governmental Authority when
required by such public utility or Governmental Authority in connection with
operations of a Loan Party of Subsidiary in the ordinary course of business;


(o)    receipt of progress payments and advances from customers in the ordinary
course of business to the extent the same create Liens on the related inventory
and proceeds thereof;


(p)    pledges and deposits in the ordinary course of business securing
liability for reimbursement or indemnification obligations of insurance carriers
providing property, casualty or liability insurance to the Company or any of its
Subsidiaries;


(q)    any interest or title of an owner of equipment or inventory on loan or
consignment to the Company or any of its Subsidiaries and Liens arising from
precautionary UCC financing statement filings (or equivalent filings,
registrations or agreements in foreign jurisdictions) made in respect of
operating leases entered into by the Company or any Subsidiary in the ordinary
course of business;
 
(r)    Liens created or deemed to exist in connection with any sale, transfer,
conveyance or other disposition of accounts receivable not prohibited by this
Agreement, but only to the extent that any such Lien relates to the applicable
accounts receivable actually sold, transferred conveyed or otherwise disposed
of;


(s)    leases, subleases, licenses or sublicenses (including, in the case of
licenses and sublicenses, of intellectual property) granted to others in the
ordinary course of business which do not materially interfere with the ordinary
conduct of the business of the Company or any Subsidiary and do not secure any
Debt; and


(t)    other Liens so long as, at the time of incurrence of the obligations
secured by such Lien, the aggregate amount of all obligations secured by Liens
incurred pursuant to this clause (t) shall not exceed the greater of (i)
$35,000,000 and (ii) 3.5% of the consolidated tangible assets of the Company and
its Subsidiaries as of the last day of the Fiscal Quarter most recently ended
for which financial statements have been delivered pursuant to Section 7.01(a)
or 7.01(b); provided that no Lien permitted under this clause (t) may secure any
obligations under any Note Purchase Agreement.


Any Lien permitted above on any property may extend to the identifiable proceeds
of such property.


7.09    Fundamental Changes, Consolidations, Sales.


Not, and not permit any Significant Subsidiary to, be a party to any merger or
consolidation, or sell, transfer, convey or lease any of its assets, or sell or
assign with or without recourse any receivables, except for:


(a)    any such merger or consolidation, sale, transfer, conveyance, lease or
assignment (i) of or by any Guarantor or any Borrower into, with or to the
Company, another Loan Party or any other wholly-owned Subsidiary (provided that
(x) if the Company is a party to such transaction, the Company shall be the
survivor, (y) if a Borrower (other than the Company) is party to such
transaction,

83

--------------------------------------------------------------------------------



either such Borrower or another Borrower shall be the survivor and (z) if a
Guarantor is a party to such transaction, either such Guarantor or another Loan
Party shall be the survivor), (ii) of or by any Foreign Subsidiary into, with or
to any other Foreign Subsidiary (provided that if a Borrower is party to such
transaction, either such Borrower or another Borrower shall be the survivor) or
(iii) of or by any Subsidiary that is not a Loan Party into, with or to any
other Subsidiary or the Company;


(b)    transactions permitted by Section 7.17;


(c)    dispositions of accounts receivable, lease receivables, other financial
assets and other rights and related assets pursuant to a Permitted
Securitization or any factoring transaction;


(d)    dispositions of inventory, worn-out, obsolete or surplus equipment and
equipment that is no longer used or useful in the conduct of business of the
Company and its Subsidiaries, in each case, in the ordinary course of business
and cash, Cash Equivalents and marketable securities in the ordinary course of
business;


(e)    dispositions of accounts receivable with extended terms and dispositions
of defaulted accounts receivable without credit recourse in transactions that do
not constitute securitizations, in each case in the ordinary course of business
consistent with past practice of the Company and/or any of its Subsidiaries;


(f)    sales and dispositions of assets (including Capital Stock of
Subsidiaries) purchased in connection with (and as a direct result of) a
Permitted Acquisition;


(g)    dispositions of property in the ordinary course of business to the extent
that (i) such property is exchanged for credit against the purchase price of
similar replacement equipment or other revenue-producing property or (ii) the
proceeds of such disposition are promptly applied to the purchase price of such
replacement or other revenue-producing property;


(h)    dispositions of property to the Company or any Subsidiary; provided, that
if the transferor of such Property is a Loan Party (i) the transferee thereof
must be a Loan Party (other than a Foreign Loan Party) or (ii) to the extent
such transaction constitutes an Investment, such transaction is permitted under
Section 7.17;


(i)    to the extent constituting a disposition, Investments permitted under
Section 7.17(n); and


(j)    other sales and dispositions of assets so long as no Default exists or
would exist immediately after giving effect thereto; provided that the aggregate
fair market value of all property disposed of by the Loan Parties pursuant to
this clause (j) shall not exceed 25% of consolidated tangible assets of the
Company and its Subsidiaries as of the last day of the Fiscal Quarter most
recently ended for which financial statements have been delivered pursuant to
Section 7.01(b) or 7.01(b).


For the avoidance of doubt, the granting of a Lien to secure the repayment of
Debt or other obligations shall not, in and of itself, constitute a conveyance
or transfer of assets pursuant to this Section 7.09.


Notwithstanding the foregoing, prior to the disposition (including by way of a
merger or consolidation), dissolution, liquidation or winding up of any
Subsidiary that is a Designated Borrower, the Company shall

84

--------------------------------------------------------------------------------



terminate such Subsidiary’s status as a Designated Borrower in accordance with
Section 2.14(e) and any Loans or other outstanding Obligations of such
Subsidiary shall be assumed by the Company.


7.10    Use of Proceeds.


Use the proceeds of the Credit Extensions solely (i) to refinance the Existing
Credit Agreement in full, (ii) to finance Permitted Acquisitions and (iii) for
capital expenditures, working capital and other general corporate purposes, and
not use the proceeds of the Loans, directly or indirectly, to purchase or carry
Margin Stock.


7.11    Further Assurances.


Take, execute and deliver, and cause each applicable Subsidiary to take, execute
and deliver, any and all such further acts and agreements as the Administrative
Agent or the Required Lenders may reasonably request from time to time in order
to ensure that the Obligations are guaranteed pursuant to Article IV by the
Company and, to the extent required under Section 7.16, the applicable
Subsidiaries; and deliver, or cause the applicable Guarantor to deliver, to the
Administrative Agent such documents as the Administrative Agent (or the Required
Lenders acting through the Administrative Agent) may reasonably request
(including opinions of counsel) to confirm that the Guaranty pursuant to Article
IV is the legal, valid and binding obligation of each Guarantor.


7.12    Transactions with Affiliates.


Not enter into, or cause, suffer or permit to exist any transaction, arrangement
or contract with any of its other Affiliates (other than another Loan Party or
another Subsidiary or a Person that becomes a Subsidiary as a result of such
transaction, arrangement or contract) which is on terms, taken as a whole, which
are less favorable than are obtainable from any Person which is not one of its
Affiliates under comparable circumstances, provided that this Section 7.12 shall
not prohibit:


(a)    capital contributions and dividends and other distributions with respect
to the Capital Stock of the Company or such Loan Party;


(b)    any employment or severance agreement and any amendment thereto entered
into by the Company or any other Loan Party in the ordinary course of business;


(c)    the payment of reasonable directors’ fees and benefits;


(d)    the provision of officers’ and directors’ indemnification and insurance
in the ordinary course of business to the extent permitted by applicable Law;


(e)    non-interest bearing (or below-market interest-bearing) intercompany
loans or other advances in the ordinary course of business and consistent with
past practice;


(f)    the payment of employee salaries, bonuses and employee benefits in the
ordinary course of business;


(g)    sales or leases of goods to Affiliates in the ordinary course of business
for less than fair market value, but for not less than cost;


(h)    [reserved;]

85

--------------------------------------------------------------------------------





(i)
transactions effected as part of a Permitted Securitization; or



(j)    any transaction permitted under Section 7.07 (provided that no Loan Party
may forgive Debt owing to it by an Affiliate that is not a Loan Party), 7.09 or
7.17.


7.13    Employee Benefit Plans.


Maintain, and cause each Significant Subsidiary to maintain, each Pension Plan
in compliance with all applicable requirements of Law and regulations, except to
the extent non-compliance could not reasonably be expected to have a Material
Adverse Effect.


7.14    Environmental Laws.


Conduct, and cause each Significant Subsidiary to conduct, its operations and
keep and maintain its property in compliance with all Environmental Laws, except
to the extent non-compliance could not reasonably be expected to have a Material
Adverse Effect.


7.15    Business Activities.


Not, and not permit any Significant Subsidiary to, engage in any line of
business other than the same or similar lines of business engaged in by the
Company and its Significant Subsidiaries as of the Closing Date and reasonable
extensions thereof.


7.16    Non-Guarantor Domestic Subsidiaries.


(a)          Not later than the date that is sixty (60) days after the end of
each Fiscal Quarter (or such later date as agreed by the Administrative Agent in
its sole discretion), take all steps necessary to cause each Domestic Subsidiary
(other than Excluded Subsidiaries) that was not a Guarantor as of the end of
such Fiscal Quarter to become a party to this Agreement as a Guarantor.  Without
limiting the foregoing, the Company will cause any Subsidiary that guarantees,
or that is required by the terms of any Note Purchase Agreement or any Senior
Note to guarantee, Debt in respect of any Note Purchase Agreement and/or any
Senior Note to be a Guarantor. 


(b)          Notwithstanding the foregoing Section 7.16(a), Brady Mexico Holding
LLC, Brady Precision Converting, LLC, Brady Investment Co. and PDMX, Inc. shall
not be required to become Guarantors on the Closing Date; provided that if any
such Subsidiary has not been released from its obligation to guarantee the Debt
in respect of the Note Purchase Agreements and/or the Senior Notes by the date
that is 120 days after the Closing Date (or such later date as agreed by the
Administrative Agent in its sole discretion), such Subsidiary shall be required
to become a Guarantor in accordance with Section 7.16(a).


7.17    Investments.


Not, and not permit any Significant Subsidiary to, make any Investments, except:


(a)    Investments held in the form of cash or Cash Equivalents;


(b)    Investments existing or committed to as of the Closing Date and set forth
in Schedule 7.17 (and any modification, replacement, renewal or extension
thereof, to the extent that the amount

86

--------------------------------------------------------------------------------



of the original Investment is not increased except by the terms of such
Investment or as otherwise permitted under this Section 7.17);


(c)    Investments in any Person that is a Loan Party prior to giving effect to
such Investment;


(d)    Investments by any Subsidiary that is not a Loan Party in any other
Subsidiary;


(e)    Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business and other advances, prepayments and credits to
suppliers in the ordinary course of business, and Investments (including debt
obligations) received in connection with bankruptcy or reorganization of
suppliers, customers and other account debtors (or received in satisfaction or
partial satisfaction thereof from financially troubled account debtors) to the
extent reasonably necessary to prevent or limit loss and in full or partial
settlement of delinquent obligations of, and other disputes with, customers,
suppliers and other account debtors arising in the ordinary course of business;


(f)    loans and advances to officers, directors and employees of the Company or
any Subsidiary in connection with travel, entertainment, relocation and
analogous ordinary business purposes and advances of payroll payments to
employees in the ordinary course of business;


(g)    Suretyship Liabilities permitted by Section 7.07;


(h)    Permitted Acquisitions;


(i)    promissory notes and other noncash consideration received from
credit-worthy obligors in connection with dispositions permitted under Section
7.09;


(j)    Investments in non-qualified employee benefit plans, including deferred
compensation plans;


(k)    Investments in partnerships, joint ventures and any other non-Wholly
Owned Subsidiary where the aggregate amount of such Investments (excluding any
such Investment existing or committed for on the Closing Date and listed on
Schedule 7.17) outstanding at any one time does not exceed the greater of (i)
$50,000,000 and (ii) 5% of consolidated tangible assets of the Company and its
Subsidiaries as of the last day of the Fiscal Quarter most recently ended for
which financial statements have been delivered pursuant to Section 7.01(a) or
7.01(b); provided that no Loan Party may become a general partner in any
partnership;


(l)    Investments by a Loan Party in a Subsidiary that is not a Loan Party for
purposes of funding a Permitted Acquisition so long as the sum of (i)
unrestricted cash of the Company and its Domestic Subsidiaries plus (ii)
unutilized availability under the Aggregate Revolving Commitments is at least
$175,000,000;


(m)    any Investment made by a Loan Party in a Subsidiary that is not a Loan
Party with cash proceeds received from distributions from Subsidiaries that are
not Loan Parties to the extent such Investment is made within 15 days of the
receipt of such cash proceeds;


(n)    Investments consisting of the transfer of Capital Stock or Debt (other
than Obligations) of a Foreign Subsidiary to the Company or any other Subsidiary
of the Company;

87

--------------------------------------------------------------------------------



provided that Debt of a Foreign Subsidiary shall not be transferred to a Loan
Party unless such Loan Party would be permitted to incur such Debt pursuant to
Section 7.07;


(o)    any endorsement of a check or other medium of payment for deposit or
collection through normal banking channels or any similar transaction in the
normal course of business;


(p)    [reserved]; and


(q)    Investments of a nature not contemplated in the foregoing clauses,
provided that at the time such Investment is made, the aggregate amount of all
Investments outstanding at any one time pursuant to this clause (q) shall not
exceed the greater of (x) $50,000,000 and (y) 5% of consolidated tangible assets
of the Company and its Significant Subsidiaries as of the last day of the Fiscal
Quarter most recently ended for which financial statements have been delivered
pursuant to Section 7.01(a) or 7.01(b).


7.18    Burdensome Agreements.


Not, and not permit any Significant Subsidiary (other than an Excluded
Subsidiary) to, enter into, or permit to exist, any written Contractual
Obligation that encumbers or restricts the ability of any such Person to (i) pay
dividends or make any other distributions to any Loan Party on its Capital Stock
or with respect to any other interest or participation in, or measured by, its
profits or (ii) repay any loans or advances owed to any Loan Party, except for
(1) this Agreement and the other Loan Documents, (2) the Note Purchase
Agreements, (3) restrictions and conditions imposed by Law, (4) customary
restrictions and conditions contained in any agreement relating to the sale or
other disposition of any property permitted under Section 7.09 pending the
consummation of such sale or other disposition, and/or (5) Contractual
Obligations which (A) (i)(x) exist on the Closing Date and (to the extent not
otherwise permitted by this Section 7.18) are listed on Schedule 7.18 hereto and
(y) to the extent Contractual Obligations permitted by clause (x) are set forth
in an agreement evidencing Debt, are set forth in any agreement evidencing any
permitted renewal, extension or refinancing of such Debt so long as such
renewal, extension or refinancing does not expand the scope of such Contractual
Obligation, (ii) are binding on a Subsidiary at the time such Subsidiary first
becomes a Subsidiary, so long as such Contractual Obligations were not entered
into in contemplation of such Person becoming a Subsidiary, (B) are customary
provisions in joint venture agreements and other similar agreements applicable
to joint ventures permitted under Section 7.17 and applicable solely to such
joint venture entered into in the ordinary course of business or (C) are set
forth in the agreements governing any Permitted Securitization with respect to
any Securitization Subsidiary.


7.19    Organization Documents.


Not amend, modify or change its Organization Documents in a manner materially
adverse to the Lenders.


7.20    Sanctions.


Not directly or, to the knowledge of the Loan Parties, indirectly, use any
Credit Extension or the proceeds of any Credit Extension, or lend, contribute or
otherwise make available such Credit Extension or the proceeds of any Credit
Extension to any Person, to fund any activities of or business with any Person,
or in any Designated Jurisdiction, that, at the time of such funding, is the
subject of Sanctions, or in any other manner that will result in a violation of
Sanctions.





88

--------------------------------------------------------------------------------



7.21    Anti-Corruption Laws.


(a)    Conduct its businesses in compliance in all material respects with the
United States Foreign Corrupt Practices Act of 1977, the UK Bribery Act 2010 and
other similar anti-corruption legislation in other jurisdictions and maintain
policies and procedures designed to promote and achieve compliance with such
laws.


(b)    Not directly or, to the knowledge of the Loan Parties, indirectly use the
proceeds of any Credit Extension for any purpose which would breach the United
States Foreign Corrupt Practices Act of 1977, the UK Bribery Act 2010 or other
similar anti-corruption legislation in other jurisdictions.


ARTICLE VIII


[RESERVED]


    
ARTICLE IX


EVENTS OF DEFAULT AND REMEDIES


9.01    Events of Default.


Each of the following shall constitute an Event of Default under this Agreement:


(a)    Non-Payment of the Loans, etc. Default in the payment when due of the
principal of any Loan or any reimbursement obligation with respect to any Letter
of Credit; default, and continuance thereof for five days, in the payment when
due of any interest or fee; or default, and continuance thereof for ten days, in
the payment when due of any other amount payable by the Loan Parties hereunder
or under any other Loan Document.


(b)    Non-Payment of Other Debt, etc. (i) Any default shall occur under the
terms applicable to any Debt of the Company or any Significant Subsidiary (other
than Debt hereunder and intercompany Debt) in an aggregate principal amount (for
all such Debt so affected) exceeding $25,000,000 and such default shall (x)
consist of the failure to pay such Debt when due (subject to any applicable
grace period), whether by acceleration or otherwise, or (y) accelerate the
maturity of such Debt or permit the holder or holders thereof, or any trustee or
agent for such holder or holders, to cause such Debt to become due and payable
prior to its expressed maturity; or (ii) any event shall occur with respect to
any Securitization Obligations that results in, or permits the holder or holders
of such obligations, or any trustee or agent for such holder or holders, to
require, the replacement or resignation of the servicer with respect thereto and
the appointment of a new servicer other than the Company or any Subsidiary.


(c)    Bankruptcy, Insolvency, etc. The Company or any Significant Subsidiary
becomes insolvent or generally fails to pay, or admits in writing its general
inability or refusal to pay, debts as they become due; or the Company or any
Significant Subsidiary applies for, consents to, or acquiesces in the
appointment of a trustee, receiver or other custodian for the Company or any
Significant Subsidiary or any substantial part of the property thereof, or makes
a general assignment for the benefit of creditors; or, in the absence of such
application, consent or acquiescence, a trustee, receiver or other custodian is
appointed for the Company or such Significant Subsidiary or for any substantial
part of the property thereof and is not discharged within 60 days; or any
bankruptcy,

89

--------------------------------------------------------------------------------



reorganization, debt arrangement, or other case or proceeding under any Debtor
Relief Law, or any dissolution or liquidation proceeding (except the voluntary
dissolution, not under any Debtor Relief Law, of a Significant Subsidiary), is
commenced in respect of the Company or any Significant Subsidiary, and if such
case or proceeding is not commenced by the Company or any Significant
Subsidiary, an order for relief is entered therein, or such case or proceeding
is consented to or acquiesced in by the Company or such Significant Subsidiary
or remains for 60 days undismissed.


(d)    Non-Compliance with Provisions of this Agreement. (i) Failure by the
Company to comply with or to perform any covenant set forth in
Sections 7.01(e)(i), 7.05 (with respect to the Borrowers), 7.06 through 7.09,
7.12, 7.16, 7.17, 7.18, 7.20 or 7.21; (ii) failure by the Company to comply with
or to perform any covenant set forth in Sections 7.01(a), 7.01(b), 7.01(c),
7.01(e) (to the extent not covered by clause (i) above), 7.05 (to the extent not
covered by clause (i) above), 7.10 or 7.11 and continuance of such failure for
ten days after an Executive Officer obtains actual knowledge; or (iii) failure
by the Company to comply with or to perform any other provision of this
Agreement (and not constituting an Event of Default under any of the other
provisions of this Section 9.01) and continuance of such failure for 30 days
after written notice thereof to the Company from the Administrative Agent or any
Lender (acting through the Administrative Agent).


(e)    Representations and Warranties. Any representation or warranty made by a
Loan Party under any Loan Document is breached or is false or misleading in any
material respect when made or deemed made, or any schedule, certificate,
financial statement, report, notice or other writing furnished by a Loan Party
to the Administrative Agent or any Lender pursuant hereto is false or misleading
in any material respect on the date as of which the facts therein set forth are
stated or certified.


(f)    Pension Plans and Plan Assets. (i) Institution of any steps by the
Company or any Subsidiary or any other Person to terminate a Pension Plan if as
a result of such termination the Company or any Subsidiary could reasonably be
expected to be required to make a contribution to such Pension Plan, or could
reasonably be expected to incur a liability or obligation to such Pension Plan,
in excess of $25,000,000; (ii) a contribution failure occurs with respect to any
Pension Plan sufficient to give rise to a Lien securing a material amount under
section 303(k) of ERISA; (iii) there shall occur any withdrawal or partial
withdrawal from a Multiemployer Pension Plan and the withdrawal liability
(without unaccrued interest) to Multiemployer Pension Plans as a result of such
withdrawal (including any outstanding withdrawal liability that the Company and
the Controlled Group have incurred on the date of such withdrawal) exceeds
$25,000,000; or (iv) any Loan Party becomes an entity deemed to hold Plan
Assets, and in each case, under this clause (f), such event or circumstance
results in a Material Adverse Effect.


(g)    Judgments. (i) Final judgments which exceed an aggregate of $25,000,000
(net of insurance proceeds in the event a solvent insurer has acknowledged in
writing its obligation to satisfy such judgment) shall be rendered against the
Company or any Subsidiary or (ii) any one or more non-monetary final judgments
shall be rendered against the Company or any Subsidiary that have, or could
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect, in each case shall not have been paid, discharged or vacated or
had execution thereof stayed pending appeal within 60 days after entry or filing
of such judgments.


(h)    Invalidity of Loan Documents. Any Loan Document, at any time after its
execution and delivery and for any reason other than as expressly permitted
hereunder or thereunder, in accordance with its terms or satisfaction in full of
all the Obligations (other than any contingent

90

--------------------------------------------------------------------------------



obligation that is not due and payable), ceases to be in full force and effect
with respect to any Loan Party party thereto (other than in accordance with its
terms); or any Loan Party (or any other Person acting on behalf thereof)
contests in any manner the validity or enforceability of any Loan Document to
which it is a party; or any Loan Party denies that it has any or further
liability or obligation under, or purports to revoke, terminate or rescind, any
Loan Document other than in accordance with its terms.


(i)    Change in Control. (i) Any Person or group of Persons (within the meaning
of Section 13 or 14 of the Securities Exchange Act of 1934) (excluding (w) any
employee benefit plan of the Company or any of its Subsidiaries, (x) any person
or entity acting in its capacity as trustee, agent or other fiduciary or
administrator of any such plan and (y) Elizabeth Brady, William Brady and their
descendants or any trusts established for them or their descendants, and the W.
H. Brady Foundation, Inc.) shall acquire beneficial ownership (within the
meaning of Rule 13d-3 promulgated under such Act) of one-third (1/3) or more of
the outstanding shares of common stock of the Company entitled to vote for
members of the board of directors or equivalent governing body of the Company on
a fully diluted basis; (ii) during any 12-month period, individuals who at the
beginning of such period constituted the Company’s board of directors (together
with any new directors whose election by the Company’s board of directors or
whose nomination for election by the Company’s shareholders was approved by a
vote of at least two-thirds of the directors who either were directors at
beginning of such period or whose election or nomination was previously so
approved) cease for any reason to constitute a majority of the board of
directors of the Company; or (iii) the Company fails to own (directly or
indirectly) 100% of the outstanding Capital Stock of any Designated Borrower.


9.02    Remedies Upon Event of Default.
    
If any Event of Default occurs and is continuing, the Administrative Agent
shall, at the request of, or may, with the consent of, the Required Lenders,
take any or all of the following actions:


(a)    declare the commitment of each Lender to make Loans and any obligation of
the L/C Issuer to make L/C Credit Extensions to be terminated, whereupon such
commitments and obligation shall be terminated;


(b)    declare the unpaid principal amount of all outstanding Loans, all
interest accrued and unpaid thereon, and all other amounts owing or payable
hereunder or under any other Loan Document to be immediately due and payable,
without presentment, demand, protest or other notice of any kind, all of which
are hereby expressly waived by the Borrowers;


(c)    require that the Borrowers Cash Collateralize the L/C Obligations (in an
amount equal to the Minimum Collateral Amount with respect thereto); and


(d)    exercise on behalf of itself, the Lenders and the L/C Issuer all rights
and remedies available to it, the Lenders and the L/C Issuer under the Loan
Documents or applicable Law or equity;


provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to any Borrower under the Bankruptcy Code of the
United States, the obligation of each Lender to make Loans and any obligation of
the L/C Issuer to make L/C Credit Extensions shall automatically terminate, the
unpaid principal amount of all outstanding Loans and all interest and other
amounts as aforesaid shall automatically become due and payable, and the
obligation of the Borrowers to Cash Collateralize the L/C

91

--------------------------------------------------------------------------------



Obligations as aforesaid shall automatically become effective, in each case
without further act of the Administrative Agent or any Lender.


9.03    Application of Funds.


After the exercise of remedies provided for in Section 9.02 (or after the Loans
have automatically become immediately due and payable and the L/C Obligations
have automatically been required to be Cash Collateralized as set forth in the
proviso to Section 9.02), any amounts received on account of the Obligations
shall, subject to the provisions of Section 2.15 and 2.16, be applied by the
Administrative Agent in the following order:


First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including the reasonable and documented
fees, charges and disbursements of counsel to the Administrative Agent and
amounts payable under Article III) payable to the Administrative Agent in its
capacity as such;


Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest and Letter of
Credit Fees) payable to the Lenders and the L/C Issuer (including the reasonable
and documented fees, charges and disbursements of counsel due and owing pursuant
to the terms of this Agreement and amounts payable under Article III), ratably
among them in proportion to the respective amounts described in this clause
Second payable to them;


Third, to payment of that portion of the Obligations constituting accrued and
unpaid Letter of Credit Fees and interest on the Loans and L/C Borrowings and
fees, premiums and scheduled periodic payments, and any interest accrued
thereon, due under any Hedging Agreement between any Loan Party and any Lender,
or any Affiliate of a Lender, ratably among the Lenders (and, in the case of
such Hedging Agreements, Affiliates of Lenders) and the L/C Issuer in proportion
to the respective amounts described in this clause Third held by them;


Fourth, to (a) payment of that portion of the Obligations constituting unpaid
principal of the Loans and L/C Borrowings, (b) payment of breakage, termination
or other payments, and any interest accrued thereon, due under any Hedging
Agreement between any Loan Party and any Lender, or any Affiliate of a Lender,
(c) payments of amounts due under any Treasury Management Agreement between any
Loan Party and any Lender, or any Affiliate of a Lender and (d) Cash
Collateralize that portion of L/C Obligations comprised of the aggregate undrawn
amount of Letters of Credit, ratably among the Lenders (and, in the case of such
Hedging Agreements, Affiliates of Lenders) and the L/C Issuer in proportion to
the respective amounts described in this clause Fourth held by them; and


Last, the balance, if any, after all of the Obligations (other than contingent
obligations not yet due and payable) have been paid in full, to the Borrowers or
as otherwise required by Law.


Subject to Sections 2.03(c) and 2.15, amounts used to Cash Collateralize the
aggregate undrawn amount of Letters of Credit pursuant to clause Fourth above
shall be applied to satisfy drawings under such Letters of Credit as they occur.
If any amount remains on deposit as Cash Collateral after all Letters of Credit
have either been fully drawn or expired, such remaining amount shall be applied
to the other Obligations, if any, in the order set forth above.


Notwithstanding the foregoing, Obligations arising under any Hedging Agreement
or Treasury Management Agreement between any Loan Party and any Hedge Bank or
Treasury Management Bank, as applicable, shall be excluded from the application
described above if the Administrative Agent has not

92

--------------------------------------------------------------------------------



received a written notice regarding such obligations, together with such
supporting documentation as the Administrative Agent may request, from the
applicable Lender or Affiliate of a Lender, as the case may be. Each Affiliate
of a Lender not a party to this Agreement that has given the notice contemplated
by the preceding sentence shall, by such notice, be deemed to have acknowledged
and accepted the appointment of the Administrative Agent pursuant to the terms
of Article X for itself and its Affiliates as if a “Lender” party hereto.


Excluded Swap Obligations with respect to any Loan Party shall not be paid with
amounts received from such Loan Party or such Loan Party’s assets, but
appropriate adjustments shall be made with respect to payments from other Loan
Parties to preserve the allocation to Obligations otherwise set forth above in
this Section.




ARTICLE X


ADMINISTRATIVE AGENT


10.01    Appointment and Authority.


Each of the Lenders and the L/C Issuer hereby irrevocably appoints Bank of
America to act on its behalf as the Administrative Agent hereunder and under the
other Loan Documents and authorizes the Administrative Agent to take such
actions on its behalf and to exercise such powers as are delegated to the
Administrative Agent by the terms hereof or thereof, together with such actions
and powers as are reasonably incidental thereto. Except with respect to Sections
10.03, 10.04, 10.05 and 10.06, the provisions of this Article are solely for the
benefit of the Administrative Agent, the Lenders and the L/C Issuer, and no Loan
Party shall have rights as a third party beneficiary of any of such provisions.
It is understood and agreed that the use of the term “agent” herein or in any
other Loan Documents (or any other similar term) with reference to the
Administrative Agent is not intended to connote any fiduciary or other implied
(or express) obligations arising under agency doctrine of any applicable Law.
Instead such term is used as a matter of market custom, and is intended to
create or reflect only an administrative relationship between contracting
parties.


10.02    Rights as a Lender.


The Person serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent and the term
“Lender” or “Lenders” shall, unless otherwise expressly indicated or unless the
context otherwise requires, include the Person serving as the Administrative
Agent hereunder in its individual capacity. Such Person and its Affiliates may
accept deposits from, lend money to, own securities of, act as the financial
advisor or in any other advisory capacity for and generally engage in any kind
of business with any Loan Party or any Subsidiary or other Affiliate thereof as
if such Person were not the Administrative Agent hereunder and without any duty
to account therefor to the Lenders or to provide notice to or consent of the
Lenders with respect thereto.


10.03    Exculpatory Provisions.


The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein and in the other Loan Documents, and its duties
hereunder shall be administrative in nature. Without limiting the generality of
the foregoing, the Administrative Agent:



93

--------------------------------------------------------------------------------



(a)    shall not be subject to any fiduciary or other implied duties, regardless
of whether a Default has occurred and is continuing;


(b)    shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable Law, including for the avoidance of
doubt any action that may be in violation of the automatic stay under any Debtor
Relief Law or that may effect a forfeiture, modification or termination of
property of a Defaulting Lender in violation of any Debtor Relief Law; and


(c)    shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to any Loan Party or any of its Affiliates
that is communicated to or obtained by the Person serving as the Administrative
Agent or any of its Affiliates in any capacity.


Neither the Administrative Agent nor any of its Related Parties shall be liable
for any action taken or not taken by the Administrative Agent under or in
connection with this Agreement or any other Loan Document or the transactions
contemplated hereby or thereby (i) with the consent or at the request of the
Required Lenders (or such other number or percentage of the Lenders as shall be
necessary, or as the Administrative Agent shall believe in good faith shall be
necessary, under the circumstances as provided in Sections 11.01 and 9.02) or
(ii) in the absence of its own gross negligence or willful misconduct as
determined by a court of competent jurisdiction by final and nonappealable
judgment. Any such action taken or failure to act pursuant to the foregoing
shall be binding on all Lenders. The Administrative Agent shall be deemed not to
have knowledge of any Default unless and until notice describing such Default is
given in writing to the Administrative Agent by the Company, a Lender or the L/C
Issuer.


Neither the Administrative Agent nor any of its Related Parties have any duty or
obligation to any Lender or participant or any other Person to ascertain or
inquire into (i) any statement, warranty or representation made in or in
connection with this Agreement or any other Loan Document, (ii) the contents of
any certificate, report or other document delivered hereunder or thereunder or
in connection herewith or therewith, (iii) the performance or observance of any
of the covenants, agreements or other terms or conditions set forth herein or
therein or the occurrence of any Default, (iv) the validity, enforceability,
effectiveness or genuineness of this Agreement, any other Loan Document or any
other agreement, instrument or document or (v) the satisfaction of any condition
set forth in Article V or elsewhere herein, other than to confirm receipt of
items expressly required to be delivered to the Administrative Agent.


The Administrative Agent shall be entitled to rely conclusively on a
representation of the assignee Lender or Participant in any document delivered
in connection with the Credit Agreement, including, without limitation, the
relevant Assignment and Assumption or participation agreement, as applicable,
that such assignee or purchaser is not a Disqualified Institution. The
Administrative Agent shall not be responsible or have any liability for, or have
any duty to ascertain, inquire into, monitor or enforce, compliance with the
provisions hereof relating to Disqualified Institutions. Without limiting the
generality of the foregoing, the Administrative Agent shall not (x) be obligated
to ascertain, monitor or inquire as to whether any Lender or Participant or
prospective Lender or Participant is a Disqualified Institution or (y) have any
liability with

94

--------------------------------------------------------------------------------



respect to or arising out of any assignment or participation of Loans, or
disclosure of confidential information, to any Disqualified Institution.




10.04    Reliance by Administrative Agent.


The Administrative Agent shall be entitled to rely upon, and shall be fully
protected in relying and shall not incur any liability for relying upon, any
notice, request, certificate, communication, consent, statement, instrument,
document or other writing (including any electronic message, Internet or
intranet website posting or other distribution) believed in good faith by it to
be genuine and to have been signed, sent or otherwise authenticated by the
proper Person. The Administrative Agent also may rely upon any statement made to
it orally or by telephone and believed in good faith by it to have been made by
the proper Person, and shall be fully protected in relying and shall not incur
any liability for relying thereon. In determining compliance with any condition
hereunder to the making of a Loan, or the issuance, extension, renewal or
increase of a Letter of Credit, that by its terms must be fulfilled to the
satisfaction of a Lender or the L/C Issuer, the Administrative Agent may presume
that such condition is satisfactory to such Lender or the L/C Issuer unless the
Administrative Agent shall have received notice to the contrary from such Lender
or the L/C Issuer prior to the making of such Loan or the issuance, extension,
renewal or increase of such Letter of Credit. The Administrative Agent may
consult with legal counsel (who may be counsel for the Loan Parties),
independent accountants and other experts selected by it, and shall not be
liable for any action taken or not taken by it in accordance with the advice of
any such counsel, accountants or experts.


10.05    Delegation of Duties.


The Administrative Agent may perform any and all of its duties and exercise its
rights and powers hereunder or under any other Loan Document by or through any
one or more sub‑agents appointed by the Administrative Agent. The Administrative
Agent and any such sub‑agent may perform any and all of its duties and exercise
its rights and powers by or through their respective Related Parties. The
exculpatory provisions of this Article shall apply to any such sub‑agent and to
the Related Parties of the Administrative Agent and any such sub‑agent, and
shall apply to their respective activities in connection with the syndication of
the credit facilities provided for herein as well as activities as
Administrative Agent. The Administrative Agent shall not be responsible for the
negligence or misconduct of any sub-agents except to the extent that a court of
competent jurisdiction determines in a final and nonappealable judgment that the
Administrative Agent acted with gross negligence or willful misconduct in the
selection of such sub-agents.


10.06    Resignation of Administrative Agent.


(a)    The Administrative Agent may at any time give notice of its resignation
to the Lenders, the L/C Issuer and the Company. Upon receipt of any such notice
of resignation, the Required Lenders shall have the right, with the consent of
the Company so long as no Event of Default exists (such consent of the Company
not to be unreasonably withheld or delayed), to appoint a successor, which shall
be a bank with an office in the United States, or an Affiliate of any such bank
with an office in the United States. If no such successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within 30 days after the retiring Administrative Agent gives notice of its
resignation (or such earlier day as shall be agreed by the Required Lenders)
(the “Resignation Effective Date”), then the retiring Administrative Agent may
(but shall not be obligated to) on behalf of the Lenders and the L/C Issuer,
with the consent of the Company so long as no Event of Default exists (such
consent of the Company not to be unreasonably withheld or delayed), appoint a
successor Administrative Agent meeting the qualifications set forth above.

95

--------------------------------------------------------------------------------



Whether or not a successor has been appointed, such resignation shall become
effective in accordance with such notice on the Resignation Effective Date.


(b)    If the Person serving as Administrative Agent is a Defaulting Lender
pursuant to clause (d) of the definition thereof, the Required Lenders may, to
the extent permitted by applicable Law and with the consent of the Company so
long as no Event of Default exists (such consent of the Company not to be
unreasonably withheld or delayed), by notice in writing to the Company and such
Person remove such Person as Administrative Agent and, with the consent of the
Company so long as no Event of Default exists (such consent of the Company not
to be unreasonably withheld or delayed), appoint a successor. If no such
successor shall have been so appointed by the Required Lenders and shall have
accepted such appointment within 30 days (or such earlier day as shall be agreed
by the Required Lenders) (the “Removal Effective Date”), then such removal shall
nonetheless become effective in accordance with such notice on the Removal
Effective Date.


(c)    With effect from the Resignation Effective Date or the Removal Effective
Date (as applicable) (i) the retiring or removed Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents (except that in the case of any collateral security held by the
Administrative Agent on behalf of the Lenders or the L/C Issuer under any of the
Loan Documents, the retiring or removed Administrative Agent shall continue to
hold such collateral security until such time as a successor Administrative
Agent is appointed) and (ii) except for any indemnity payments or other amounts
then owed to the retiring or removed Administrative Agent, all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender and the L/C
Issuer directly, until such time, if any, as the Required Lenders appoint a
successor Administrative Agent as provided for above in this Section. Upon the
acceptance of a successor’s appointment as Administrative Agent hereunder, such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring (or removed) Administrative Agent (other
than as provided in Section 3.01(g) and other than any rights to indemnity
payments or other amounts owed to the retiring or removed Administrative Agent
as of the Resignation Effective Date or the Removal Effective Date, as
applicable), and the retiring or removed Administrative Agent shall be
discharged from all of its duties and obligations hereunder or under the other
Loan Documents (if not already discharged therefrom as provided above in this
Section). The fees payable by the Company to a successor Administrative Agent
shall be the same as those payable to its predecessor unless otherwise agreed
between the Company and such successor. After the retiring or removed
Administrative Agent’s resignation or removal hereunder and under the other Loan
Documents, the provisions of this Article and Section 11.04 shall continue in
effect for the benefit of such retiring or removed Administrative Agent, its
sub-agents and their respective Related Parties in respect of any actions taken
or omitted to be taken by any of them while the retiring or removed
Administrative Agent was acting as Administrative Agent.


(d)    Any resignation by Bank of America as Administrative Agent pursuant to
this Section shall also, on the Resignation Effective Date, effect its
resignation as L/C Issuer and Swing Line Lender. If Bank of America so resigns
as an L/C Issuer, it shall retain all the rights, powers, privileges and duties
of the L/C Issuer hereunder with respect to all Letters of Credit outstanding as
of the effective date of its resignation as L/C Issuer and all L/C Obligations
with respect thereto, including the right to require the Lenders to make Base
Rate Loans or fund risk participations in Unreimbursed Amounts pursuant to
Section 2.03(c). If Bank of America so resigns as Swing Line Lender, it shall
retain all the rights of the Swing Line Lender provided for hereunder with
respect to Swing Line Loans made by it and outstanding as of the effective date
of such resignation, including the right to require the Lenders to make Base
Rate Loans or fund risk participations in outstanding Swing Line Loans pursuant
to Section 2.04(c). Upon the appointment by the Company of a successor L/C
Issuer or Swing Line Lender hereunder (which successor shall in all cases be a
Lender other

96

--------------------------------------------------------------------------------



than a Defaulting Lender), (i) such successor shall succeed to and become vested
with all of the rights, powers, privileges and duties of the retiring L/C Issuer
or Swing Line Lender, as applicable, (ii) the retiring L/C Issuer and Swing Line
Lender, as applicable, shall be discharged from all of their respective duties
and obligations hereunder or under the other Loan Documents and (iii) the
successor L/C Issuer shall issue letters of credit in substitution for the
Letters of Credit, if any, outstanding at the time of such succession or make
other arrangements satisfactory to the retiring L/C Issuer to effectively assume
the obligations of the retiring L/C Issuer with respect to such Letters of
Credit.


10.07    Non-Reliance on Administrative Agent and Other Lenders.


Each Lender and the L/C Issuer acknowledges that it has, independently and
without reliance upon the Administrative Agent or any other Lender or any of
their Related Parties and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender and the L/C Issuer also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.


10.08    No Other Duties; Etc.


Anything herein to the contrary notwithstanding, none of the bookrunners,
arrangers, syndication agents, documentation agents or co-agents shall have any
powers, duties or responsibilities under this Agreement or any of the other Loan
Documents, except in its capacity, as applicable, as the Administrative Agent, a
Lender or the L/C Issuer hereunder.


10.09    Administrative Agent May File Proofs of Claim.


In case of the pendency of any proceeding under any Debtor Relief Law or any
other judicial proceeding relative to any Loan Party, the Administrative Agent
(irrespective of whether the principal of any Loan or L/C Obligation shall then
be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made any demand on
any Borrower) shall be entitled and empowered, by intervention in such
proceeding or otherwise:


(a)    to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the L/C
Issuer and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, the L/C
Issuer and the Administrative Agent and their respective agents and counsel and
all other amounts due the Lenders, the L/C Issuer and the Administrative Agent
under Sections 2.03(h) and 2.03(i), 2.09 and 11.04) allowed in such judicial
proceeding; and


(b)    to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;


and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the L/C Issuer to make such payments to the Administrative Agent
and, in the event the Administrative Agent shall consent to the making of such
payments directly to the Lenders and the L/C Issuer, to pay to the
Administrative Agent any amount due for the

97

--------------------------------------------------------------------------------



reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 2.09 and 11.04.


Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or the L/C
Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or the L/C Issuer to
authorize the Administrative Agent to vote in respect of the claim of any Lender
or the L/C Issuer in any such proceeding.


10.10    Guaranty Matters.


The Lenders and the L/C Issuer irrevocably authorize the Administrative Agent,
at its option and in its discretion, to release any Guarantor from its
obligations under the Guaranty if such Person ceases to be a Subsidiary as a
result of a transaction permitted hereunder. Upon request by the Administrative
Agent at any time, the Required Lenders will confirm in writing the
Administrative Agent’s authority to release any Guarantor from its obligations
under the Guaranty, pursuant to this Section 10.10.


10.11    Treasury Management Agreements and Hedge Agreements.


No Treasury Management Bank or Hedge Bank that obtains the benefit of Section
9.03 or the Guaranty by virtue of the provisions hereof shall have any right to
notice of any action or to consent to, direct or object to any action hereunder
or under any other Loan Document or otherwise in respect of the provisions
hereof or of the Guaranty other than in its capacity as a Lender and, in such
case, only to the extent expressly provided in the Loan Documents.
Notwithstanding any other provision of this Article X to the contrary, the
Administrative Agent shall not be required to verify the payment of, or that
other satisfactory arrangements have been made with respect to, Obligations
arising under Treasury Management Agreements and Hedge Agreements with Treasury
Management Banks or Hedge Banks, as applicable, except to the extent expressly
provided herein and unless the Administrative Agent has received a written
notice of such Obligations, together with such supporting documentation as the
Administrative Agent may request, from the applicable Treasury Management Bank
or Hedge Bank, as the case may be. The Administrative Agent shall not be
required to verify the payment of, or that other satisfactory arrangements have
been made with respect to, Obligations arising under Treasury Management
Agreements and Hedge Agreements in the case of the Maturity Date.


ARTICLE XI


MISCELLANEOUS


11.01    Amendments, Etc.


No amendment or waiver of any provision of this Agreement or any other Loan
Document, and no consent to any departure by the Borrowers or any other Loan
Party therefrom, shall be effective unless in writing signed by the Required
Lenders (or by the Administrative Agent at the written request or direction of
the Required Lenders) and the Loan Parties party thereto and acknowledged by the
Administrative Agent, and each such waiver or consent shall be effective only in
the specific instance and for the specific purpose for which given; provided,
however, that


(a) no such amendment, waiver or consent shall:


(i)    extend or increase the Commitment of any Lender (or reinstate any
Commitment terminated pursuant to Section 9.02) without the written consent of
such

98

--------------------------------------------------------------------------------



Lender (it being understood and agreed that a waiver of any condition precedent
set forth in Section 5.02 or of any Default or a mandatory reduction in
Commitments is not considered an extension or increase in Commitments of any
Lender);


(ii)    postpone any date fixed by this Agreement or any other Loan Document for
any payment of principal (excluding mandatory prepayments), interest, fees or
other amounts due to the Lenders (or any of them) or any scheduled reduction of
the Aggregate Revolving Commitments hereunder or under any other Loan Document
without the written consent of each Lender entitled to receive such payment or
whose Commitment is being so reduced;


(iii)    reduce the principal of, or the rate of interest specified herein on,
any Loan or L/C Borrowing, or (subject to clause (i) of the final proviso to
this Section 11.01) any fees or other amounts payable hereunder or under any
other Loan Document without the written consent of each Lender entitled to
receive such amount; provided, however, that only the consent of the Required
Lenders shall be necessary (A) to amend the definition of “Default Rate” or to
waive any obligation of the Borrowers to pay interest or Letter of Credit Fees
at the Default Rate or (B) to amend any financial covenant hereunder (or any
defined term used therein) even if the effect of such amendment would be to
reduce the rate of interest on any Loan or L/C Borrowing or to reduce any fee
payable hereunder;


(iv)    change Section 9.03 in a manner that would alter the pro rata sharing of
payments required thereby without the written consent of each Lender directly
affected thereby;


(v)    amend Section 1.07 or the definition of “Alternative Currency” without
the written consent of each Lender;


(vi)    change any provision of this Section or the definition of “Required
Lenders” without the written consent of each Lender directly affected thereby;
or


(vii)    release the Company or, except in connection with a transaction or
series of transactions not prohibited by this Agreement, any other Borrower or
all or substantially all of the Guarantors, from its or their obligations under
the Loan Documents without the written consent of each Lender directly affected
thereby except to the extent the release of any Guarantor is permitted pursuant
to Section 10.10;


(b)    unless also signed by the L/C Issuer, no amendment, waiver or consent
shall affect the rights or duties of the L/C Issuer under this Agreement or any
Issuer Document relating to any Letter of Credit issued or to be issued by it;


(c)    unless also signed by the Swing Line Lender, no amendment, waiver or
consent shall affect the rights or duties of the Swing Line Lender under this
Agreement; and


(d)    unless also signed by the Administrative Agent, no amendment, waiver or
consent shall affect the rights or duties of the Administrative Agent under this
Agreement or any other Loan Document;


and, provided further, that, notwithstanding anything to the contrary herein,
(i) the Fee Letter may be amended, or rights or privileges thereunder waived, in
a writing executed only by the parties thereto; (ii) each Lender

99

--------------------------------------------------------------------------------



is entitled to vote as such Lender sees fit on any bankruptcy reorganization
plan that affects the Loans, and each Lender acknowledges that the provisions of
Section 1126(c) of the Bankruptcy Code of the United States supersedes the
unanimous consent provisions set forth herein; (iii) the Required Lenders shall
determine whether or not to allow a Loan Party to use cash collateral in the
context of a bankruptcy or insolvency proceeding and such determination shall be
binding on all of the Lenders; and (iv) no Defaulting Lender shall have any
right to approve or disapprove any amendment, waiver or consent hereunder (and
any amendment, waiver or consent which by its terms requires the consent of all
Lenders or each affected Lender may be effected with the consent of the
applicable Lenders other than the Defaulting Lenders), except that (x) the
Commitment of such Defaulting Lender may not be increased or extended without
the consent of such Lender and (y) any waiver, amendment or modification
requiring the consent of all Lenders or each affected Lender that by its terms
affects such Defaulting Lender disproportionately adversely relative to other
affected Lenders (other than any disproportionate impact because of the relative
size of such Lender's Commitments) shall require the consent of such Defaulting
Lender.


Notwithstanding any provision of this Agreement or any other Loan Document to
the contrary, (A) this Agreement or any other Loan Document may be amended by an
agreement in writing entered into by the Company and the Administrative Agent to
cure any ambiguity, omission, defect or inconsistency, or to comply with local
law or advice of local counsel, so long as, in each case, the Lenders shall have
received at least five Business Days’ prior written notice thereof and the
Administrative Agent shall not have received, within five Business Days of the
date of such notice to the Lenders, a written notice from the Required Lenders
stating that the Required Lenders object to such amendment; and (B) as to any
amendment, amendment and restatement or other modification otherwise approved in
accordance with this Section 11.01, it shall not be necessary to obtain the
consent or approval of any Lender that, upon giving effect to such amendment,
amendment and restatement or other modification, would have no Commitment or
outstanding Loans so long as such Lender receives payment in full of the
principal of and interest accrued on each Loan made by, and all other amounts
owing to, such Lender or accrued for the account of such Lender under this
Agreement and the other Loan Documents at the time such amendment, amendment and
restatement or other modification becomes effective.


Notwithstanding anything to the contrary contained herein, in order to implement
any additional Commitments in accordance with Section 2.01(b), this Agreement
may be amended for such purpose (but solely to the extent necessary to implement
such additional Commitments in accordance with Section 2.01(b)) by the Company,
the other Loan Parties, the Administrative Agent and the relevant Lenders
providing such additional Commitments.






11.02    Notices; Effectiveness; Electronic Communications.


(a)    Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by facsimile as follows, and all
notices and other communications expressly permitted hereunder to be given by
telephone shall be made to the applicable telephone number, as follows:


(i)    if to a Loan Party, the Administrative Agent, the L/C Issuer or the Swing
Line Lender, to the address, facsimile number, electronic mail address or
telephone number specified for such Person on Schedule 11.02; and

100

--------------------------------------------------------------------------------





(ii)    if to any other Lender, to the address, facsimile number, electronic
mail address or telephone number specified in its Administrative Questionnaire
(including, as appropriate, notices delivered solely to the Person designated by
a Lender on its Administrative Questionnaire then in effect for the delivery of
notices that may contain material non-public information relating to the
Company).


Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by facsimile shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next Business Day for the recipient). Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).


(b)    Electronic Communications. Notices and other communications to the
Lenders and the L/C Issuer hereunder may be delivered or furnished by electronic
communication (including e‑mail, FpML messaging and Internet or intranet
websites) pursuant to procedures approved by the Administrative Agent, provided
that the foregoing shall not apply to notices to any Lender or the L/C Issuer
pursuant to Article II if such Lender or the L/C Issuer, as applicable, has
notified the Administrative Agent that it is incapable of receiving notices
under such Article by electronic communication. The Administrative Agent, the
Swing Line Lender, the L/C Issuer or the Company (on behalf of itself and the
other Loan Parties) may each, in its discretion, agree to accept notices and
other communications to it hereunder by electronic communications pursuant to
procedures approved by it, provided that approval of such procedures may be
limited to particular notices or communications.


Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement) and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient at its e-mail address as described in the foregoing
clause (i) of notification that such notice or communication is available and
identifying the website address therefor (except as otherwise provided in the
penultimate paragraph of Section 7.01); provided that, for both clauses (i) and
(ii), if such notice, e-mail or other communication is not sent during the
normal business hours of the recipient, such notice, e-mail or communication
shall be deemed to have been sent at the opening of business on the next
business day for the recipient.


(c)    The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE
AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF
THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to any Borrower, any Lender, the L/C Issuer
or any other Person for losses, claims, damages, liabilities or expenses of any
kind (whether in tort, contract or otherwise) arising out of any Borrower’s or
the Administrative Agent’s transmission of Borrower

101

--------------------------------------------------------------------------------



Materials or notices through the Platform, any other electronic platform or
electronic messaging service, or through the Internet, except to the extent that
such losses, claims, damages, liabilities or expenses are determined to have
resulted from the gross negligence or willful misconduct of such Agent Party;
provided, however, that in no event as to the foregoing in this paragraph (c)
shall any Agent Party have any liability to any Borrower, any Lender, the L/C
Issuer or any other Person for indirect, special, incidental, consequential or
punitive damages (as opposed to direct or actual damages).


(d)    Change of Address, Etc. Each of the Loan Parties, the Administrative
Agent, the L/C Issuer and the Swing Line Lender may change its address,
facsimile or telephone number for notices and other communications hereunder by
notice to the other parties hereto. Each other Lender may change its address,
facsimile or telephone number for notices and other communications hereunder by
notice to the Company, the Administrative Agent, the L/C Issuer and the Swing
Line Lender. In addition, each Lender agrees to notify the Administrative Agent
from time to time to ensure that the Administrative Agent has on record (i) an
effective address, contact name, telephone number, facsimile number and
electronic mail address to which notices and other communications may be sent
and (ii) accurate wire instructions for such Lender. Furthermore, each Public
Lender agrees to cause at least one individual at or on behalf of such Public
Lender to at all times have selected the “Private Side Information” or similar
designation on the content declaration screen of the Platform in order to enable
such Public Lender or its delegate, in accordance with such Public Lender’s
compliance procedures and applicable Law, including United States federal and
state securities Laws, to make reference to Borrower Materials that are not made
available through the “Public Side Information” portion of the Platform and that
may contain material non-public information with respect to the Borrower or its
securities for purposes of United States federal or state securities laws.


(e)    Reliance by Administrative Agent, L/C Issuer and Lenders. The
Administrative Agent, the L/C Issuer and the Lenders shall be entitled to rely
and act upon any notices (including telephonic or electronic Loan Notices,
Letter of Credit Applications and Swing Line Loan Notices) purportedly given by
or on behalf of any Loan Party even if (i) such notices were not made in a
manner specified herein, were incomplete or were not preceded or followed by any
other form of notice specified herein, or (ii) the terms thereof, as understood
by the recipient, varied from any confirmation thereof. The Loan Parties shall
indemnify the Administrative Agent, the L/C Issuer, each Lender and the Related
Parties of each of them from all losses, costs, expenses and liabilities
resulting from the reliance by such Person on each notice purportedly given by
or on behalf of a Loan Party, other than such losses, costs, expenses and
liabilities resulting from such Person’s bad faith, gross negligence or willful
misconduct. All telephonic notices to and other telephonic communications with
the Administrative Agent may be recorded by the Administrative Agent, and each
of the parties hereto hereby consents to such recording.


11.03    No Waiver; Cumulative Remedies; Enforcement.


No failure by any Lender, the L/C Issuer or the Administrative Agent to
exercise, and no delay by any such Person in exercising, any right, remedy,
power or privilege hereunder or under any other Loan Document shall operate as a
waiver thereof; nor shall any single or partial exercise of any right, remedy,
power or privilege hereunder or under any other Loan Document (including the
imposition of the Default Rate) preclude any other or further exercise thereof
or the exercise of any other right, remedy, power or privilege. The rights,
remedies, powers and privileges herein provided, and provided under each other
Loan Document, are cumulative and not exclusive of any rights, remedies, powers
and privileges provided by Law.


Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan

102

--------------------------------------------------------------------------------



Parties or any of them shall be vested exclusively in, and all actions and
proceedings at Law in connection with such enforcement shall be instituted and
maintained exclusively by, the Administrative Agent in accordance with Section
9.02 for the benefit of all the Lenders and the L/C Issuer; provided, however,
that the foregoing shall not prohibit (a) the Administrative Agent from
exercising on its own behalf the rights and remedies that inure to its benefit
(solely in its capacity as Administrative Agent) hereunder and under the other
Loan Documents, (b) the L/C Issuer or the Swing Line Lender from exercising the
rights and remedies that inure to its benefit (solely in its capacity as L/C
Issuer or Swing Line Lender, as the case may be) hereunder and under the other
Loan Documents, (c) any Lender from exercising set-off rights in accordance with
Section 11.08 (subject to the terms of Section 2.13), or (d) any Lender from
filing proofs of claim or appearing and filing pleadings on its own behalf
during the pendency of a proceeding relative to any Loan Party under any Debtor
Relief Law; and provided, further, that if at any time there is no Person acting
as Administrative Agent hereunder and under the other Loan Documents, then (i)
the Required Lenders shall have the rights otherwise ascribed to the
Administrative Agent pursuant to Section 9.02 and (ii) in addition to the
matters set forth in clauses (b), (c) and (d) of the preceding proviso and
subject to Section 2.13, any Lender may, with the consent of the Required
Lenders, enforce any rights and remedies available to it and as authorized by
the Required Lenders.


11.04    Expenses; Indemnity; Damage Waiver.


(a)    Costs and Expenses. The Loan Parties shall pay (i) all reasonable and
documented out‑of‑pocket expenses incurred by the Administrative Agent and its
Affiliates (but limited, in the case of legal fees and expenses, to the
reasonable and documented fees, charges and disbursements of one outside counsel
for the Administrative Agent and its Affiliates taken as a whole and, if
necessary, one local counsel to the Administrative Agent and its Affiliates in
any relevant jurisdiction taken as a whole), in connection with the syndication
of the credit facilities provided for herein, the preparation, negotiation,
execution, delivery and administration of this Agreement and the other Loan
Documents or any amendments, modifications or waivers of the provisions hereof
or thereof (whether or not the transactions contemplated hereby or thereby shall
be consummated), (ii) all reasonable out‑of‑pocket expenses incurred by the L/C
Issuer in connection with the issuance, amendment, renewal or extension of any
Letter of Credit or any demand for payment thereunder and (iii) all
out‑of‑pocket expenses incurred by the Administrative Agent, any Lender or the
L/C Issuer (but limited, in the case of legal fees and expenses, to the
reasonable and documented fees, charges and disbursements of one counsel to the
Administrative Agent, the Lenders and the L/C Issuer taken as a whole and, if
reasonably necessary, a single local counsel for the Administrative Agent, the
Lenders and the L/C Issuer taken as a whole in each relevant jurisdiction, and
solely in the case of a conflict of interest, one additional counsel in each
relevant jurisdiction to the affected Lender and/or L/C Issuer similarly
situated taken as a whole) in connection with the enforcement or protection of
their respective rights (A) in connection with this Agreement and the other Loan
Documents, including their respective rights under this Section, or (B) in
connection with the Loans made or Letters of Credit issued hereunder, including
all such out‑of‑pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans or Letters of Credit. Without limiting the
provisions of Section 3.01(c), this Section 11.04(a) shall not apply with
respect to Taxes.


(b)    Indemnification by the Loan Parties. The Loan Parties shall indemnify the
Administrative Agent (and any sub-agent thereof), each Lender and the L/C
Issuer, and each Related Party of any of the foregoing Persons (each such Person
being called an “Indemnitee”) against, and hold each Indemnitee harmless from,
any and all losses, claims, damages, liabilities and related expenses (but
limited, in the case of legal fees and expenses, to the reasonable and
documented out-of-pocket fees, disbursements and other charges of one counsel to
the Indemnitees taken as a whole and, if reasonably necessary, a single local
counsel for the Indemnitees taken as a whole in each relevant jurisdiction, and
solely in the case of a conflict of

103

--------------------------------------------------------------------------------



interest, one additional counsel in each relevant jurisdiction to the affected
Indemnitees similarly situated taken as a whole), incurred by any Indemnitee or
asserted against any Indemnitee by any Person (including any Loan Party) other
than such Indemnitee and its Related Parties arising out of, in connection with,
or as a result of (i) the execution or delivery of this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby or thereby, the
performance by the parties hereto of their respective obligations hereunder or
thereunder or the consummation of the transactions contemplated hereby or
thereby, or, in the case of the Administrative Agent (and any sub-agent thereof)
and its Related Parties only, the administration of this Agreement and the other
Loan Documents (including in respect of any matters addressed in Section 3.01),
(ii) any Loan or Letter of Credit or the use or proposed use of the proceeds
therefrom (including any refusal by the L/C Issuer to honor a demand for payment
under a Letter of Credit if the documents presented in connection with such
demand do not strictly comply with the terms of such Letter of Credit),
(iii) any actual or alleged presence or release of Hazardous Substances on or
from any property owned or operated by a Loan Party or any of its Subsidiaries,
or any Environmental Claims related in any way to a Loan Party or any of its
Subsidiaries, or (iv) any actual or prospective claim, litigation, investigation
or proceeding relating to any of the foregoing, whether based on contract, tort
or any other theory, whether brought by a third party or by any Loan Party, and
regardless of whether any Indemnitee is a party thereto; provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, claims, damages, liabilities or related expenses (x) are determined by a
court of competent jurisdiction by final and nonappealable judgment (or a
settlement that expressly addresses indemnification) to have resulted from the
gross negligence or willful misconduct of such Indemnitee, (y) result from a
claim brought by any Borrower or any other Loan Party against an Indemnitee for
a breach in bad faith of such Indemnitee’s obligations hereunder or under any
other Loan Document, if such Borrower or such Loan Party has obtained a final
and nonappealable judgment (or a settlement that expressly addresses
indemnification) in its favor on such claim as determined by a court of
competent jurisdiction or (z) arise solely from claims of any Indemnitee against
one or more other Indemnities that do not involve or have not resulted from (A)
an act or omission of an Indemnitee in its capacity as Administrative Agent,
Lender, L/C Issuer, arranger or bookrunner or (B) an act or omission (or an
alleged act or omission) by any Loan Party or any Subsidiary. Without limiting
the provisions of Section 3.01(c), this Section 11.04(b) shall not apply with
respect to Taxes other than any Taxes that represent losses, claims, damages,
etc. arising from any non-Tax claim.


(c)    Reimbursement by Lenders. To the extent that the Loan Parties for any
reason fail to pay any amount required under subsection (a) or (b) of this
Section to be paid by them to the Administrative Agent (or any sub-agent
thereof), the L/C Issuer, the Swing Line Lender or any Related Party of any of
the foregoing, each Lender severally agrees to pay to the Administrative Agent
(or any such sub-agent), the L/C Issuer, the Swing Line Lender or such Related
Party, as the case may be, such Lender’s pro rata share (determined as of the
time that the applicable unreimbursed expense or indemnity payment is sought
based on each Lender’s share of the Total Revolving Outstandings of all Lenders
at such time) of such unpaid amount (including any such unpaid amount in respect
of a claim asserted by such Lender), such payment to be made severally among
them based on such Lenders’ Pro Rata Share (determined as of the time that the
applicable unreimbursed expense or indemnity payment is sought), provided,
further that, the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent (or any such sub-agent), the L/C Issuer or the
Swing Line Lender in its capacity as such, or against any Related Party of any
of the foregoing acting for the Administrative Agent (or any such sub-agent),
the L/C Issuer or the Swing Line Lender in connection with such capacity. The
obligations of the Lenders under this subsection (c) are subject to the
provisions of Section 2.12(d).


(d)    Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable Law, no Loan Party shall assert, and each Loan Party hereby waives,
and acknowledges that, to the actual knowledge of any Executive Officer of the
Loan Parties, no other Person shall have, any claim against any Indemnitee,

104

--------------------------------------------------------------------------------



on any theory of liability, for special, indirect, consequential or punitive
damages (as opposed to direct or actual damages) arising out of, in connection
with, or as a result of, this Agreement, any other Loan Document or any
agreement or instrument contemplated hereby, the transactions contemplated
hereby or thereby, any Loan or Letter of Credit or the use of the proceeds
thereof. No Indemnitee shall be liable for any damages arising from the use by
unintended recipients of any information or other materials distributed to such
unintended recipients by such Indemnitee through telecommunications, electronic
or other information transmission systems in connection with this Agreement or
the other Loan Documents or the transactions contemplated hereby or thereby
other than for direct or actual damages resulting from the gross negligence or
willful misconduct of such Indemnitee (or from any such Person's material breach
in bad faith of such Person's obligations under any Loan Documents) as
determined by a final and nonappealable judgment of a court of competent
jurisdiction (or a settlement that expressly addresses indemnification).


(e)    Payments. All amounts due under this Section shall be payable not later
than ten Business Days after demand therefor setting forth in reasonable detail
the basis therefor.


(f)    Survival. The agreements in this Section and the indemnity provisions of
Section 11.02(e) shall survive the resignation of the Administrative Agent, the
L/C Issuer and the Swing Line Lender, the replacement of any Lender, the
termination of the Commitments and the repayment, satisfaction or discharge of
all the other Obligations.


11.05    Payments Set Aside.


To the extent that any payment by or on behalf of any Loan Party is made to the
Administrative Agent, the L/C Issuer or any Lender, or the Administrative Agent,
the L/C Issuer or any Lender exercises its right of set-off, and such payment or
the proceeds of such set-off or any part thereof is subsequently invalidated,
declared to be fraudulent or preferential, set aside or required (including
pursuant to any settlement entered into by the Administrative Agent, the L/C
Issuer or such Lender in its discretion) to be repaid to a trustee, receiver or
any other party, in connection with any proceeding under any Debtor Relief Law
or otherwise, then (a) to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such set-off had
not occurred, and (b) each Lender and the L/C Issuer severally agrees to pay to
the Administrative Agent upon demand its applicable share (without duplication)
of any amount so recovered from or repaid by the Administrative Agent, plus
interest thereon from the date of such demand to the date such payment is made
at a rate per annum equal to the applicable Overnight Rate from time to time in
effect, in the applicable currency of such recovery or payment. The obligations
of the Lenders and the L/C Issuer under clause (b) of the preceding sentence
shall survive the payment in full of the Obligations and the termination of this
Agreement.


11.06    Successors and Assigns.


(a)    The provisions of this Agreement and the other Loan Documents shall be
binding upon and inure to the benefit of the parties hereto and thereto and
their respective successors and assigns permitted hereby, except that neither
the Company nor any Designated Borrower may assign or otherwise transfer any of
its rights or obligations hereunder or thereunder without the prior written
consent of the Administrative Agent and each Lender and no Lender may assign or
otherwise transfer any of its rights or obligations hereunder except (i) to an
assignee in accordance with the provisions of subsection (b) of this Section,
(ii) by way of participation in accordance with the provisions of subsection (d)
of this Section or (iii) by way of pledge or assignment of a security interest
subject to the restrictions of subsection (f) of this Section (and any other
attempted assignment or transfer by any party hereto shall be null and void).
Nothing in this

105

--------------------------------------------------------------------------------



Agreement, expressed or implied, shall be construed to confer upon any Person
(other than the parties hereto, their respective successors and assigns
permitted hereby, Participants to the extent provided in subsection (d) of this
Section and, to the extent expressly contemplated hereby, the Related Parties of
each of the Administrative Agent, the L/C Issuer and the Lenders) any legal or
equitable right, remedy or claim under or by reason of this Agreement.


(b)    Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
and the other Loan Documents (including all or a portion of its Commitment and
the Loans (including for purposes of this subsection (b), participations in L/C
Obligations and in Swing Line Loans) at the time owing to it); provided that any
such assignment shall be subject to the following conditions:


(i)    Minimum Amounts.


(A)    in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment and the related Loans at the time owing to it or
contemporaneous assignments to related Approved Funds that equal at least the
amount specified in subsection (b)(i)(B) of this Section in the aggregate or in
the case of an assignment to a Lender, an Affiliate of a Lender or an Approved
Fund, no minimum amount need be assigned; and


(B)    in any case not described in subsection (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date, shall not be less than $5,000,000 unless each of the Administrative Agent
and, so long as no Event of Default has occurred and is continuing, the Company
otherwise consents (each such consent not to be unreasonably withheld or
delayed).


(ii)    Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s Loans and
Commitments, and rights and obligations with respect thereto, assigned, except
that this clause (ii) shall not apply to the Swing Line Lender’s rights and
obligations in respect of Swing Line Loans;


(iii)    Required Consents. No consent shall be required for any assignment
except to the extent required by subsection (b)(i)(B) of this Section and, in
addition:


(A)    the consent of the Company (such consent not to be unreasonably withheld
or delayed (it being understood, without limiting other factors that may be
reasonable, it shall be reasonable for the Company to consider the proposed
assignee’s right to require reimbursement under Article III)) shall be required
unless (1) in the case of an assignment to a Person that is (x) not a
Disqualified Institution, an Event of Default has occurred and is continuing at
the time of such assignment or (y) a Disqualified Institution, an Event of
Default under Section 9.01(a), 9.01(c) or Section 9.01(d) (solely as a result of
the failure to comply with Section 7.06) has occurred and is continuing at the
time of such assignment, or (2) such assignment is to a Lender, an Affiliate of
a Lender or an Approved Fund; provided, however, that with respect to any
assignment that does not require the Company's consent hereunder, the assignor
shall nevertheless provide written notice to the Company thereof

106

--------------------------------------------------------------------------------



prior to, or promptly after, such assignment (it being understood that failure
by such assignor to provide such notice shall not limit the effectiveness of
such assignment);


(B)    the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required for assignments in respect
of any Revolving Commitment if such assignment is to a Person that is not a
Lender with a Commitment in respect of the Commitment subject to such
assignment, an Affiliate of such Lender or an Approved Fund with respect to such
Lender; and


(C)    the consent of the L/C Issuer (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment that increases the
obligation of the assignee to participate in exposure under one or more Letters
of Credit (whether or not then outstanding); and


(D)    the consent of the Swing Line Lender (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment in respect of
Revolving Loans and Revolving Commitments.


(iv)    Assignment and Assumption. The parties to each assignment shall execute
and deliver to the Administrative Agent an Assignment and Assumption, together
with a processing and recordation fee in the amount of $3,500; provided,
however, that the Administrative Agent may, in its sole discretion, elect to
waive such processing and recordation fee in the case of any assignment. The
assignee, if it shall not be a Lender, shall deliver to the Administrative Agent
an Administrative Questionnaire.


(v)    No Assignment to Certain Persons. No such assignment shall be made to (A)
to the Company or any of the Company's Affiliates or Subsidiaries, (B) any
Defaulting Lender or any of its Subsidiaries, or any Person who, upon becoming a
Lender hereunder, would constitute any of the foregoing Persons described in
this clause (B) or (C) a natural Person.


(vi)    Certain Additional Payments. In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Company and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent, the L/C Issuer
or any Lender hereunder (and interest accrued thereon) and (y) acquire (and fund
as appropriate) its full pro rata share of all Loans and participations in
Letters of Credit and Swing Line Loans in accordance with its Pro Rata Share.
Notwithstanding the foregoing, in the event that any assignment of rights and
obligations of any Defaulting Lender hereunder shall become effective under
applicable Law without compliance with the provisions of this paragraph, then
the assignee of such interest shall be deemed to be a Defaulting Lender for all
purposes of this Agreement until such compliance occurs.


(vii)    No Assignment Resulting in Additional Indemnified Taxes. No such
assignment shall be made to any Person that, through its Lending Offices, is not
capable of lending the applicable Alternative Currencies to the relevant
Borrowers without the imposition of any additional Taxes for

107

--------------------------------------------------------------------------------



which the Loan Parties are required to indemnify the Administrative Agent and
the Lenders pursuant to Section 3.01.


Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05 and 11.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment); provided, that except to the extent otherwise expressly agreed by
the affected parties, no assignment by a Defaulting Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender
having been a Defaulting Lender. Upon request, the Borrowers (at their expense)
shall execute and deliver Notes to the assignee Lender and the assigning Lender
shall use commercially reasonable efforts to return its Note(s) to the Borrower
marked "paid in full" (or similar term). Any assignment or transfer by a Lender
of rights or obligations under this Agreement that does not comply with this
subsection shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
subsection (d) of this Section.


(c)    Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrowers (and such agency being solely for tax purposes), shall
maintain at the Administrative Agent’s Office a copy of each Assignment and
Assumption delivered to it (or the equivalent thereof in electronic form) and a
register for the recordation of the names and addresses of the Lenders, and the
Commitments of, and principal amounts (and stated interest) of the Loans and L/C
Obligations owing to, each Lender pursuant to the terms hereof from time to time
(the “Register”). The entries in the Register shall be conclusive absent
demonstrable error, and the Borrowers, the Administrative Agent and the Lenders
shall treat each Person whose name is recorded in the Register pursuant to the
terms hereof as a Lender hereunder for all purposes of this Agreement
notwithstanding notice to the contrary. The Register shall be available for
inspection by the Borrowers and any Lender at any reasonable time and from time
to time upon reasonable prior notice.


(d)    Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrowers or the Administrative Agent, sell participations to any
Person (other than a natural Person, a Defaulting Lender or the Borrowers or any
of the Borrowers’ Affiliates or Subsidiaries) (each, a “Participant”) in all or
a portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Loans (including such
Lender’s participations in L/C Obligations and/or Swing Line Loans) owing to
it); provided that (i) such Lender’s obligations under this Agreement shall
remain unchanged, (ii) such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations and (iii) the Borrowers,
the Administrative Agent, the Lenders and the L/C Issuer shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. For the avoidance of doubt, each Lender shall
be responsible for the indemnity under Section 11.04(c) without regard to the
existence of any participation.


Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver

108

--------------------------------------------------------------------------------



or other modification described in Section 11.01(a) that directly affects such
Participant (it being understood that (i) any vote to rescind any acceleration
made pursuant to Section 9.02 of amounts owing with respect to the Loans and
other Obligations and (ii) any modifications of the provisions relating to
amounts, timing or application of prepayments of Loans and other Obligations
shall not require the approval of such Participant). Subject to Section
11.06(f), the Borrowers agree that each Participant shall be entitled to the
benefits of Sections 3.01, 3.04 and 3.05 to the same extent (subject to the
requirements in those Sections, including timely delivery of forms pursuant to
Section 3.01) as if it were a Lender and had acquired its interest by assignment
pursuant to subsection (b) of this Section (it being understood that the
documentation required under Section 3.01(e) shall be delivered to the Lender
who sells the participation); provided that such Participant agrees to be
subject to the provisions of Sections 3.06 and 11.14 as if it were an assignee
under paragraph (b) of this Section. Each Lender that sells a participation
agrees, at the Borrowers' request and expense, to use reasonable efforts to
cooperate with the Borrowers to effectuate the provisions of Section 3.06 with
respect to any Participant. To the extent permitted by Law, each Participant
also shall be entitled to the benefits of Section 11.08 as though it were a
Lender; provided that such Participant agrees to be subject to Section 2.13 as
though it were a Lender. Each Lender that sells a participation shall, acting
solely for this purpose as an agent of the Borrowers, maintain a register on
which it enters the name and address of each Participant and the principal
amounts (and stated interest) of each Participant’s interest in the Loans or
other obligations under the Loan Documents (the “Participant Register”);
provided that no Lender shall have any obligation to disclose all or any portion
of the Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any commitments, loans,
letters of credit or its other obligations under any Loan Document) to any
Person except to the extent that such disclosure is necessary to establish that
such commitment, loan, letter of credit or other obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations. The
entries in the Participant Register shall be conclusive absent demonstrable
error, and such Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary. For the avoidance of
doubt, the Administrative Agent (in its capacity as Administrative Agent) shall
have no responsibility for maintaining a Participant Register.


(e)    Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note, if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank; provided
that no such pledge or assignment shall release such Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.


(f)    Limitation upon Participant Rights. A Participant that would be a Foreign
Lender if it were a Lender shall not be entitled to the benefits of Section 3.01
unless the Company is notified of the participation sold to such Participant and
such Participant agrees, for the benefit of the Borrowers, to comply with
Section 3.01(e) as though it were a Lender.


(g)    Resignation as L/C Issuer or Swing Line Lender after Assignment.
Notwithstanding anything to the contrary contained herein, if at any time Bank
of America assigns all of its Commitment and Loans pursuant to subsection (b)
above, Bank of America may, (i) upon thirty days’ notice to the Company and the
Lenders, resign as L/C Issuer and/or (ii) upon thirty days’ notice to the
Company, resign as Swing Line Lender. In the event of any such resignation as
L/C Issuer or Swing Line Lender, the Company shall be entitled to appoint from
among the Lenders a successor L/C Issuer or Swing Line Lender hereunder;
provided, however, that no failure by the Company to appoint any such successor
shall affect the resignation of Bank of America as L/C Issuer or Swing Line
Lender, as the case may be. If Bank of America resigns as L/C Issuer, it shall
retain all the rights, powers, privileges and duties of the L/C Issuer hereunder
with respect to all Letters of Credit outstanding as of the effective date of
its resignation as L/C Issuer and all L/C

109

--------------------------------------------------------------------------------



Obligations with respect thereto (including the right to require the Lenders to
make Base Rate Loans or fund risk participations in Unreimbursed Amounts
pursuant to Section 2.03(c)). If Bank of America resigns as Swing Line Lender,
it shall retain all the rights of the Swing Line Lender provided for hereunder
with respect to Swing Line Loans made by it and outstanding as of the effective
date of such resignation, including the right to require the Lenders to make
Base Rate Loans or fund risk participations in outstanding Swing Line Loans
pursuant to Section 2.04(c). Upon the appointment of a successor L/C Issuer
and/or Swing Line Lender, (1) such successor shall succeed to and become vested
with all of the rights, powers, privileges and duties of the retiring L/C Issuer
or Swing Line Lender, as the case may be, and (2) the successor L/C Issuer shall
issue letters of credit in substitution for the Letters of Credit, if any,
outstanding at the time of such succession or make other arrangements
satisfactory to Bank of America to effectively assume the obligations of Bank of
America with respect to such Letters of Credit.


(h)    Disqualified Institutions. No assignment or participation shall be made
to any Person that was a Disqualified Institution as of the date (the “Trade
Date”) on which the assigning Lender entered into an Assignment and Assumption
or participation agreement, as applicable, with such Person (unless the Company
has consented to such assignment to such entity (or unless such consent is not
required because an Event of Default has occurred under Section 9.01(a), 9.01(c)
or Section 9.01(d) (solely as a result of the failure to comply with Section
7.06)), in which case such entity will not be considered a Disqualified
Institution for the purpose of such assignment). For the avoidance of doubt,
with respect to any assignee that becomes a Disqualified Institution after the
applicable Trade Date (including as a result of the delivery of a notice
pursuant to the definition of “Disqualified Institution”), (i) such assignee
shall not retroactively be disqualified from becoming a Lender and (ii) the
execution by the Company of an Assignment and Assumption with respect to such
assignee will not by itself result in such assignee no longer being considered a
Disqualified Institution. Any assignment in violation of this Section 11.06(h)
shall not be void, but the provisions of the paragraphs below shall apply.


If any assignment or participation is made to any Disqualified Institution
without the Company’s prior written consent (if required), or if any Person
becomes a Disqualified Institution after the applicable Trade Date, the Company
may, at its sole expense and effort, upon notice to the applicable Disqualified
Institution and the Administrative Agent, (A) terminate any Revolving Commitment
of such Disqualified Institution and repay all obligations of the Borrowers
owing to such Disqualified Institution in connection with such Revolving
Commitment (provided, that, no such purchase or prepayment shall be made with
the proceeds of any Revolving Loans), plus accrued interest, accrued fees and
all other amounts (other than principal amounts) payable to it hereunder
(provided, that, no such purchase or prepayment shall be made with the proceeds
of any Revolving Loans) and/or (B) require such Disqualified Institutions to
assign, without recourse (in accordance with and subject to the restrictions
contained in Section 11.06), all of their respective interest, rights and
obligations under this Agreement to one or more Eligible Assignees at the
principal amount thereof, plus accrued interest, accrued fees and all other
amounts (other than principal amounts) payable to it hereunder.
Notwithstanding anything to the contrary contained in this Agreement,
Disqualified Institutions acquiring their interest in violation of this
Agreement (1) will not (x) have the right to receive information, reports or
other materials provided to the Lenders by the Borrowers, the Administrative
Agent or any other Lender, (y) attend or participate in meetings attended by the
Lenders and the Administrative Agent, or (z) access the Platform or any other
electronic site established for the Lenders or confidential communications from
counsel to or financial advisors of the Administrative Agent or the Lenders and
(2)(x) for purposes of any consent to any amendment, waiver or modification of,
or any action under, and for purpose of any direction to the Administrative
Agent or any Lender to undertake any action (or refrain from taking any action)
under this Agreement or any other Loan Document, each Disqualified Institution
will be deemed to

110

--------------------------------------------------------------------------------



have consented in the same proportion as the Lenders that are not Disqualified
Institutions consented to such matter, and (y) for purposes of voting on any
bankruptcy reorganization plan that affects the Loans, each Disqualified
Institution hereby agrees (I) not to vote on such plan, (II) if such
Disqualified Institution does vote on such plan notwithstanding the foregoing
clause (I), such vote will be deemed not to have been in good faith and shall be
“designated” pursuant to Section 1126(e) of the Bankruptcy Code of the United
States (or any similar provision of any other Debtor Relief Laws), and such vote
shall not be counted in determine whether the applicable class has accepted or
rejected such plan in accordance with Section 1126(c) of the Bankruptcy Code of
the United States (or any similar provision of any other Debtor Relief Laws),
and (III) not to contest any request by any party for a determination by the
Bankruptcy Court (or other applicable court of competent jurisdiction)
effectuating the foregoing clause (II).


11.07    Confidentiality.


Each of the Administrative Agent, the Lenders and the L/C Issuer agrees to
maintain the confidentiality of the Information (as defined below), except that
Information may be disclosed (a) to its Affiliates and to its Related Parties
(it being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
such Information confidential and that the Administrative Agent, the relevant
Lender or the L/C Issuer, as the case may be, shall be responsible to the Loan
Parties for any failure by such Person to maintain the confidentiality of the
Information), (b) to the extent required or requested by any regulatory
authority purporting to have jurisdiction over such Person or its Related
Parties (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process
(provided that, in the case of this clause (c) and the foregoing clause (b), (i)
the Administrative Agent, the Lenders or the L/C Issuer, as the case may be,
shall disclose only the information required and, to the extent permitted by
applicable law and regulation and practical under the circumstances, shall
notify the Company in writing prior to such disclosure and (ii) notwithstanding
anything to the contrary contained herein, the Administrative Agent, the Lenders
or the L/C Issuer, and their Affiliates may disclose Information, without notice
to the Company, to any governmental agency, regulatory authority or
self-regulatory authority (including bank and securities examiners) having or
claiming to have authority to regulate or oversee any aspect of such Person’s or
its Affiliate’s business in connection with the exercise of such authority or
claimed authority), (d) to any other party hereto, (e) in connection with the
exercise of any remedies hereunder or under any other Loan Document or any
action or proceeding relating to this Agreement or any other Loan Document or
the enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to (i)
any assignee of or Participant in, or any prospective assignee of or Participant
in, any of its rights and obligations under this Agreement or any Eligible
Assignee invited to become a Lender pursuant to Section 2.01(b) or (ii) any
actual or prospective party (or its Related Parties) to any swap derivative or
other transaction under which payments are to be made by reference to the Loan
Parties and their obligations, this Agreement or payments hereunder, (g) on a
confidential basis to (i) any rating agency in connection with rating any Loan
Party or its Subsidiaries or the credit facility provided hereunder or (ii) the
CUSIP Service Bureau or any similar agency in connection with the issuance and
monitoring of CUSIP numbers or other market identifiers with respect to the
credit facility provided hereunder, (h) to the extent such Information (x)
becomes publicly available other than as a result of a breach of this Section or
(y) becomes available to the Administrative Agent, any Lender, the L/C Issuer or
any of their respective Affiliates on a nonconfidential basis from a source
other than the Loan Parties so long as such source is not known by such Person
to be bound by a confidentiality agreement with any Loan Party or Subsidiary or
(i) with the consent of the Company. For purposes of this Section, “Information”
means all information received from a Loan Party or any Subsidiary relating to
the Loan Parties or any Subsidiary or any of their respective businesses, other
than any such information that is

111

--------------------------------------------------------------------------------



available to the Administrative Agent, any Lender or the L/C Issuer on a
nonconfidential basis prior to disclosure by such Loan Party or any Subsidiary.
Any Person required to maintain the confidentiality of Information as provided
in this Section shall be considered to have complied with its obligation to do
so if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.


Each of the Administrative Agent, the Lenders and the L/C Issuer acknowledges
that (a) the Information may include material non-public information concerning
the Company or a Subsidiary, as the case may be, (b) it has developed compliance
procedures regarding the use of material non-public information and (c) it will
handle such material non-public information in accordance with applicable Law,
including United States federal and state securities Laws.


11.08    Set-off.


If an Event of Default shall have occurred and be continuing, each Lender, the
L/C Issuer and each of their respective Affiliates is hereby authorized at any
time and from time to time, to the fullest extent permitted by applicable Law,
to set-off and apply any and all deposits (general or special, time or demand,
provisional or final, in whatever currency, but excluding deposits held in a
trustee, fiduciary, agency or similar capacity or otherwise for the benefit of a
third party) at any time held and other obligations (in whatever currency) at
any time owing by such Lender, the L/C Issuer or any such Affiliate to or for
the credit or the account of any Loan Party against any and all of the
obligations of such Loan Party now or hereafter existing under this Agreement or
any other Loan Document to such Lender or the L/C Issuer or their respective
Affiliates, irrespective of whether or not such Lender, the L/C Issuer or such
Affiliate shall have made any demand under this Agreement or any other Loan
Document and although such obligations of such Loan Party may be contingent or
unmatured or are owed to a branch or office or Affiliate of such Lender or the
L/C Issuer different from the branch or office or Affiliate holding such deposit
or obligated on such indebtedness; provided, that in the event that any
Defaulting Lender shall exercise any such right of set-off, (x) all amounts so
set-off shall be paid over immediately to the Administrative Agent for further
application in accordance with the provisions of Section 2.16 and, pending such
payment, shall be segregated by such Defaulting Lender from its other funds and
deemed held in trust for the benefit of the Administrative Agent, the L/C Issuer
and the Lenders, and (y) the Defaulting Lender shall provide promptly to the
Administrative Agent a statement describing in reasonable detail the Obligations
owing to such Defaulting Lender as to which it exercised such right of set-off.
The rights of each Lender, the L/C Issuer and their respective Affiliates under
this Section are in addition to other rights and remedies (including other
rights of set-off) that such Lender, the L/C Issuer or their respective
Affiliates may have. Each Lender and the L/C Issuer agrees to notify the Company
and the Administrative Agent promptly after any such set-off and application,
provided that the failure to give such notice shall not affect the validity of
such set-off and application.


11.09    Interest Rate Limitation.


Notwithstanding anything to the contrary contained in any Loan Document, the
interest paid or agreed to be paid under the Loan Documents shall not exceed the
maximum rate of non-usurious interest permitted by applicable Law (the “Maximum
Rate”). If the Administrative Agent or any Lender shall receive interest in an
amount that exceeds the Maximum Rate, the excess interest shall be applied to
the principal of the Loans or, if it exceeds such unpaid principal, refunded to
the Borrowers. In determining whether the interest contracted for, charged, or
received by the Administrative Agent or a Lender exceeds the Maximum Rate, such
Person may, to the extent permitted by applicable Law, (a) characterize any
payment that is not principal as an expense, fee, or premium rather than
interest, (b) exclude voluntary prepayments and the

112

--------------------------------------------------------------------------------



effects thereof, and (c) amortize, prorate, allocate, and spread in equal or
unequal parts the total amount of interest throughout the contemplated term of
the Obligations hereunder.


11.10    Counterparts.


This Agreement and each of the other Loan Documents may be executed in
counterparts (and by different parties hereto in different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract. Delivery of an executed counterpart of a
signature page of this Agreement by fax transmission or e-mail transmission
(e.g., “pdf” or “tif”) shall be effective as delivery of a manually executed
counterpart of this Agreement or such other Loan Document or certificate.
Without limiting the foregoing, to the extent a manually executed counterpart is
not specifically required to be delivered under the terms of any Loan Document,
upon the request of any party, such fax transmission or e-mail transmission
shall be promptly followed by such manually executed counterpart.


11.11    Integration; Effectiveness.


This Agreement, together with the other Loan Documents, comprises the complete
and integrated agreement of the parties on the subject matter hereof and thereof
and supersedes all prior agreements, written or oral, on such subject matter. In
the event of any conflict between the provisions of this Agreement and those of
any other Loan Document, the provisions of this Agreement shall control;
provided that the inclusion of supplemental rights or remedies in favor of the
Administrative Agent or the Lenders in any other Loan Document shall not be
deemed a conflict with this Agreement. Each Loan Document was drafted with the
joint participation of the respective parties thereto and shall be construed
neither against nor in favor of any party, but rather in accordance with the
fair meaning thereof.


Except as provided in Section 5.01, this Agreement shall become effective when
it shall have been executed by the Administrative Agent and when the
Administrative Agent shall have received counterparts hereof that, when taken
together, bear the signatures of each of the other parties hereto.


11.12    Survival of Representations and Warranties.


All representations and warranties made hereunder and in any other Loan Document
or other document delivered pursuant hereto or thereto or in connection herewith
or therewith shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Credit Extension, and shall continue in full
force and effect as long as any Loan or any other Obligation hereunder shall
remain unpaid or unsatisfied or any Letter of Credit shall remain outstanding.


11.13    Severability.


If any provision of this Agreement or the other Loan Documents is held to be
illegal, invalid or unenforceable, (a) the legality, validity and enforceability
of the remaining provisions of this Agreement and the other Loan Documents shall
not be affected or impaired thereby and (b) the parties shall endeavor in good
faith negotiations to replace the illegal, invalid or unenforceable provisions
with valid provisions the economic effect of which comes as close as possible to
that of the illegal, invalid or unenforceable provisions. The invalidity of a
provision in a particular jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction. Without limiting the
foregoing provisions of this Section 11.13, if and to the extent that the
enforceability of any provisions in this Agreement relating to Defaulting
Lenders shall

113

--------------------------------------------------------------------------------



be limited by Debtor Relief Laws, as determined in good faith by the
Administrative Agent, the L/C Issuer or the Swing Line Lender, as applicable,
then such provisions shall be deemed to be in effect only to the extent not so
limited.






11.14    Replacement of Lenders.


If the Company is entitled to replace a Lender pursuant to Section 3.06, or if
any Lender is a Defaulting Lender or a Non-Consenting Lender, or if any Lender
shall effectuate (or purport to effectuate) an assignment in violation of the
terms of Section 11.06, then the Company may, at its sole expense and effort,
upon notice to such Lender and the Administrative Agent, require such Lender to
assign and delegate, without recourse (in accordance with and subject to the
restrictions contained in, and consents required by, Section 11.06), all of its
interests, rights (other than its existing rights to payments pursuant to
Section 3.01 and 3.04) and obligations under this Agreement and the related Loan
Documents to an Eligible Assignee that shall assume such obligations (which
assignee may be another Lender, if a Lender accepts such assignment), provided
that:


(i)    the Company shall have paid (or caused to be paid) to the Administrative
Agent the assignment fee (if any) specified in Section 11.06(b);


(ii)    such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and L/C Advances, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder and under the other
Loan Documents (including any amounts under Section 3.05) from the assignee (to
the extent of such outstanding principal and accrued interest and fees) or the
applicable Borrower(s) (in the case of all other amounts);


(iii)    in the case of any such assignment resulting from a claim for
compensation under Section 3.04 or payments required to be made pursuant to
Section 3.01, such assignment will result in a reduction in such compensation or
payments thereafter;


(iv)    such assignment does not conflict with applicable Laws; and


(v)    in the case of any such assignment resulting from a Lender becoming a
Non-Consenting Lender, the applicable assignee shall have consented to the
applicable amendment, waiver or consent; provided that the failure by such
Non-Consenting Lender to execute and deliver an Assignment and Assumption shall
not impair the validity of the removal of such Non-Consenting Lender and the
mandatory assignment of such Non-Consenting Lender’s Commitments and outstanding
Loans and participations in L/C Obligations and Swing Line Loans pursuant to
this Section 11.14 shall nevertheless be effective without the execution by such
Non-Consenting Lender of an Assignment and Assumption.


A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Company to require such assignment and delegation
cease to apply.


11.15    Governing Law.


(a)    THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH,
the LAW OF THE STATE OF ILLINOIS applicable to agreements made and to

114

--------------------------------------------------------------------------------



be performed entirely within such State; PROVIDED THAT THE ADMINISTRATIVE Agent
AND EACH LENDER SHALL RETAIN ALL RIGHTS ARISING UNDER FEDERAL LAW.


(b)    ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT OR ANY
OTHER LOAN DOCUMENT MAY BE BROUGHT IN THE COURTS OF THE STATE OF ILLINOIS
SITTING IN CHICAGO, ILLINOIS OR OF THE UNITED STATES FOR THE NORTHERN DISTRICT
OF ILLINOIS (EASTERN DIVISION), AND BY EXECUTION AND DELIVERY OF THIS AGREEMENT,
EACH PARTY HERETO CONSENTS, FOR ITSELF AND IN RESPECT OF ITS PROPERTY, TO THE
NON-EXCLUSIVE JURISDICTION OF THOSE COURTS. EACH PARTY HERETO IRREVOCABLY WAIVES
ANY OBJECTION, INCLUDING ANY OBJECTION TO THE LAYING OF VENUE OR BASED ON THE
GROUNDS OF FORUM NON CONVENIENS, WHICH IT MAY NOW OR HEREAFTER HAVE TO THE
BRINGING OF ANY ACTION OR PROCEEDING IN SUCH JURISDICTION IN RESPECT OF ANY LOAN
DOCUMENT OR OTHER DOCUMENT RELATED THERETO. EACH PARTY HERETO WAIVES PERSONAL
SERVICE OF ANY SUMMONS, COMPLAINT OR OTHER PROCESS, WHICH MAY BE MADE BY ANY
OTHER MEANS PERMITTED BY THE LAW OF SUCH STATE.
11.16    Waiver of Right to Trial by Jury.


EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED
ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.


11.17    USA PATRIOT Act Notice.


Each Lender that is subject to the Act (as hereinafter defined) and the
Administrative Agent (for itself and not on behalf of any Lender) hereby
notifies the Borrowers that pursuant to the requirements of the USA PATRIOT Act
(Title III of Pub. L. 107-56 (signed into law October 26, 2001)) (the “Act”), it
is required to obtain, verify and record information that identifies the
Borrowers, which information includes the name and address of each Borrower and
other information that will allow such Lender or the Administrative Agent, as
applicable, to identify such Borrower in accordance with the Act. Each Borrower
shall, promptly following a request by the Administrative Agent or any Lender,
provide all documentation and other information that the Administrative Agent or
such Lender requests in order to comply with its ongoing obligations under
applicable “know your customer” and anti-money laundering rules and regulations,
including the Act.


11.18    Judgment Currency.


If, for the purposes of obtaining judgment in any court, it is necessary to
convert a sum due hereunder or any other Loan Document in one currency into
another currency, the rate of exchange used shall be that at which in accordance
with normal banking procedures the Administrative Agent could purchase the first
currency with such other currency on the Business Day preceding that on which
final judgment is given.

115

--------------------------------------------------------------------------------



The obligation of the Borrowers in respect of any such sum due from them to the
Administrative Agent or the Lenders hereunder or under the other Loan Documents
shall, notwithstanding any judgment in a currency (the “Judgment Currency”)
other than that in which such sum is denominated in accordance with the
applicable provisions of this Agreement (the “Agreement Currency”), be
discharged only to the extent that on the Business Day following receipt by the
Administrative Agent of any sum adjudged to be so due in the Judgment Currency,
the Administrative Agent may in accordance with normal banking procedures
purchase the Agreement Currency with the Judgment Currency. If the amount of the
Agreement Currency so purchased is less than the sum originally due to the
Administrative Agent from the Borrowers in the Agreement Currency, the Borrowers
agree, as a separate obligation and notwithstanding any such judgment, to
indemnify the Administrative Agent or the Person to whom such obligation was
owing against such loss. If the amount of the Agreement Currency so purchased is
greater than the sum originally due to the Administrative Agent in such
currency, the Administrative Agent agrees to return the amount of any excess to
the Borrowers (or to any other Person who may be entitled thereto under
applicable Law).




11.19    Concerning Joint and Several Liability of the Domestic Borrowers.


(a)    Each Domestic Borrower is accepting joint and several liability under
this Section 11.19 in consideration of the financial accommodation to be
provided by the Lenders under this Agreement, for the mutual benefit, directly
and indirectly, of each Domestic Borrower and in consideration of the
undertakings of each Domestic Borrower to accept joint and several liability for
the Obligations of each of the other Domestic Borrowers.


(b)    Each Domestic Borrower jointly and severally hereby irrevocably and
unconditionally accepts, not merely as a surety but also as a co-debtor, joint
and several liability with the other Domestic Borrowers with respect to the
payment and performance of all of the Obligations arising under this Agreement
and the other Loan Documents, it being the intention of the parties hereto that
all the Obligations shall be the joint and several obligations of each of the
Domestic Borrowers without preferences or distinction among them.


(c)    If and to the extent that a Domestic Borrower shall fail to make any
payment with respect to any of the Obligations hereunder as and when due or to
perform any of such obligations in accordance with the terms thereof, then in
each such event, the other Domestic Borrowers will make such payment with
respect to, or perform, such obligation.


(d)    The obligations of each Domestic Borrower under the provisions of this
Section 11.19 constitute full recourse obligations of such Domestic Borrower,
enforceable against it to the full extent of its properties and assets,
irrespective of the validity, regularity or enforceability of this Agreement or
any other circumstances whatsoever.


(e)    Except as otherwise expressly provided herein, each Domestic Borrower
hereby waives notice of acceptance of its joint and several liability, notice of
occurrence of any Default (except to the extent notice is expressly required to
be given pursuant to the terms of this Agreement), or of any demand for any
payment under this Agreement, notice of any action at any time taken or omitted
by the Administrative Agent or the Lenders under or in respect of any of the
Obligations hereunder, any requirement of diligence and, generally, all demands,
notices and other formalities of every kind in connection with this Agreement
(other than, in each case, any notice any Domestic Borrower has the express
right to receive under the Loan Documents). Each Domestic Borrower hereby
assents to, and waives notice of (other than, in each case, any notice any
Domestic Borrower has the express right to receive under the Loan Documents),
any extension

116

--------------------------------------------------------------------------------



or postponement of the time for the payment of any of the Obligations hereunder
of the Domestic Borrowers, the acceptance of any partial payment thereon, any
waiver, consent or other action or acquiescence by the Lenders at any time or
times in respect of any default by any other Domestic Borrower in the
performance or satisfaction of any term, covenant, condition or provision of
this Agreement, any and all other indulgences whatsoever by the Lenders in
respect of any of the Obligations hereunder of the other Domestic Borrowers, and
the taking, addition, substitution or release, in whole or in part, at any time
or times, of any security for any of such Obligations or the addition,
substitution or release, in whole or in part, of any other Domestic Borrower.
Without limiting the generality of the foregoing, each Domestic Borrower assents
to any other action or delay in acting or any failure to act without the other
Borrowers on the part of the Administrative Agent or the Lenders, including,
without limitation, any failure strictly or diligently to assert any right or to
pursue any remedy or to comply fully with applicable laws or regulations
thereunder which might, but for the provisions of this Section 11.19, afford
grounds for terminating, discharging or relieving such Domestic Borrower, in
whole or in part, from any of its obligations under this Section 11.19, it being
the intention of each Domestic Borrower that, so long as any of the Obligations
hereunder of the other Domestic Borrowers remain unsatisfied, the obligations of
such Domestic Borrower under this Section 11.19 shall not be discharged except
by performance and then only to the extent of such performance. The obligations
of each Domestic Borrower under this Section 11.19 shall not be diminished or
rendered unenforceable by any winding up, reorganization, arrangement,
liquidation, reconstruction or similar proceeding with respect to any
reconstruction or similar proceeding with respect to any Loan Party or the
Lenders. The joint and several liability of the Domestic Borrowers under this
Section 11.19 shall continue in full force and effect notwithstanding any
absorption, merger, amalgamation or any other change whatsoever in the name,
membership, constitution or place of formation of any Loan Party or the Lenders.


(f)    The provisions of this Section 11.19 are made for the benefit of the
Administrative Agent and the Lenders and their respective successors and
assigns, and may be enforced by any such Person from time to time against any of
the Domestic Borrowers as often as occasion therefore may arise and without
requirement on the part of any Lender first to marshal any of its claims or to
exercise any of its rights against any other Loan Party or to exhaust any
remedies available to it against any other Loan Party or to resort to any other
source or means of obtaining payment of any of the Obligations or to elect any
other remedy. The provisions of this Section 11.19 shall remain in effect until
all the Obligations hereunder shall have been paid in full or otherwise fully
satisfied. If at any time, any payment, or any part thereof, made in respect of
any of the Obligations, is rescinded or must otherwise be restored or returned
by the Lenders upon the insolvency, bankruptcy or reorganization of any of the
Loan Parties, or otherwise, the provisions of this Section 11.19 will forthwith
be reinstated and in effect as though such payment had not been made.


(g)    Notwithstanding any provision to the contrary contained herein or in any
other of the Loan Documents or Hedging Agreements or Treasury Management
Agreements, the obligations of each Domestic Borrower under this Section 11.19
shall be limited to an aggregate amount equal to the largest amount that would
not render its obligations hereunder subject to avoidance under Section 548 of
the Bankruptcy Code of the United States or any comparable provisions of any
applicable Debtor Relief Law.


(h)    For purposes of clarification with respect to the Designated Borrowers
that are Foreign Subsidiaries, (i) the Obligations of such Designated Borrowers
are several and not joint and several and (ii) pursuant to Article IV, the
Company and the other Domestic Borrowers shall guarantee the Obligations of such
Designated Borrowers.



117

--------------------------------------------------------------------------------



11.20    Subordination of Intercompany Debt.


Each Loan Party agrees that all intercompany Debt among Loan Parties (the
“Intercompany Debt”) is subordinated in right of payment, to the prior payment
in full of all Obligations (other than contingent obligations not yet due and
payable). Notwithstanding any provision of this Agreement to the contrary,
provided that no Event of Default has occurred and is continuing, Loan Parties
may make and receive payments with respect to the Intercompany Debt to the
extent otherwise permitted by this Agreement; provided, that in the event of and
during the continuation of any Event of Default, no payment shall be made by or
on behalf of any Loan Party on account of any Intercompany Debt. In the event
that any Loan Party receives any payment of any Intercompany Debt at a time when
such payment is prohibited by this Section 11.20, such payment shall be held by
such Loan Party, in trust for the benefit of, and shall be paid forthwith over
and delivered, upon written request, to, the Administrative Agent.


11.21    No Advisory or Fiduciary Responsibility.


In connection with all aspects of each transaction contemplated hereby
(including in connection with any amendment, waiver or other modification hereof
or of any other Loan Document), each of the Loan Parties acknowledges and
agrees, and acknowledges its Affiliates’ understanding, that: (i) (A) the
arranging and other services regarding this Agreement provided by the
Administrative Agent, MLPFS and the Lenders are arm’s-length commercial
transactions between the Loan Parties and their respective Affiliates, on the
one hand, and the Administrative Agent, MLPFS and the Lenders, on the other
hand, (B) each of the Loan Parties has consulted its own legal, accounting,
regulatory and tax advisors to the extent it has deemed appropriate, and (C)
each of the Loan Parties is capable of evaluating, and understands and accepts,
the terms, risks and conditions of the transactions contemplated hereby and by
the other Loan Documents; (ii) (A) the Administrative Agent, MLPFS and the
Lenders each is and has been acting solely as a principal and, except as
expressly agreed in writing by the relevant parties, has not been, is not, and
will not be acting as an advisor, agent or fiduciary for the Loan Parties or any
of their respective Affiliates, or any other Person and (B) neither the
Administrative Agent, MLPFS nor any Lender has any obligation to the Loan
Parties or any of their respective Affiliates with respect to the transactions
contemplated hereby except those obligations expressly set forth herein and in
the other Loan Documents; and (iii) the Administrative Agent, MLPFS the Lenders
and their respective Affiliates may be engaged in a broad range of transactions
that involve interests that differ from those of the Loan Parties and their
respective Affiliates, and neither the Administrative Agent, MLPFS nor any
Lender has any obligation to disclose any of such interests to the Loan Parties
and their respective Affiliates. To the fullest extent permitted by Law, each of
the Loan Parties hereby waives and releases any claims that it may have against
the Administrative Agent, MLPFS or any Lender with respect to any breach or
alleged breach of agency or fiduciary duty in connection with any aspect of any
transaction contemplated hereby.


11.22    Electronic Execution of Assignments and Certain Other Documents.


The words “execute,” “execution,” “signed,” “signature,” and words of like
import in or related to any document to be signed in connection with this
Agreement, any other document executed in connection herewith and the
transactions contemplated hereby (including without limitation Assignment and
Assumptions, amendments or other modifications, Loan Notices, Swing Line Loan
Notices, waivers and consents) shall be deemed to include electronic signatures,
the electronic matching of assignment terms and contract formations on
electronic platforms approved by the Administrative Agent, or the keeping of
records in electronic form, each of which shall be of the same legal effect,
validity or enforceability as a manually executed signature, physical delivery
or the use of a paper-based recordkeeping system, as the case may be, to the
extent and as provided for in any applicable law, including the Federal
Electronic Signatures in Global

118

--------------------------------------------------------------------------------



and National Commerce Act, the New York State Electronic Signatures and Records
Act, or any other similar state laws based on the Uniform Electronic
Transactions Act; provided that notwithstanding anything contained herein to the
contrary the Administrative Agent is under no obligation to agree to accept
electronic signatures in any form or in any format unless expressly agreed to by
the Administrative Agent pursuant to procedures approved by it; provided further
without limiting the foregoing, upon the request of any party, any electronic
signature shall be promptly followed by such manually executed counterpart.



119

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.




BORROWERS:            BRADY CORPORATION,
a Wisconsin corporation


By: /s/ AARON J. PEARCE                    
Name: Aaron J. Pearce
Title: VP, Chief Financial Officer


BRADY WORLDWIDE, INC.,
a Wisconsin corporation


By: /s/ AARON J. PEARCE                    
Name: Aaron J. Pearce
Title: VP, Chief Financial Officer


TRICOR DIRECT, INC.,
a Delaware corporation


By: /s/ AARON J. PEARCE                    
Name: Aaron J. Pearce
Title: VP, Chief Financial Officer






BRADY FINANCE LUXEMBOURG,
a Luxembourg private limited liability company (Société à responsabilité
limitée)


By: /s/ PETER SWERTS                    
Name: Peter Swerts
Title: Manager


By: /s/ AARON J. PEARCE                    
Name: Aaron J. Pearce
Title: Manager




BRADY S.à r.l.,
a Luxembourg private limited liability company (Société à responsabilité
limitée)


By: /s/ PETER SWERTS                    
Name: Peter Swerts
Title: Manager


By: /s/ AARON J. PEARCE                    
Name: Aaron J. Pearce
Title: Manager





i

--------------------------------------------------------------------------------



GUARANTORS:        BRADY INTERNATIONAL CO., a Wisconsin corporation
WORLDMARK OF WISCONSIN INCORPORATED, a Delaware corporation
DUAL CORE LLC, a Wisconsin limited liability company
CLEMENT COMMUNICATIONS, INCORPORATED, a Pennsylvania corporation
AIO ACQUISITION, INC., a Delaware corporation
PRECISION DYNAMICS CORPORATION, a California corporation




By: /s/ AARON J. PEARCE                    
Name: Aaron J. Pearce
Title: VP, Chief Financial Officer






ADMINISTRATIVE
AGENT:            BANK OF AMERICA, N.A.,
as Administrative Agent


By: /s/ ANTHEA DEL BIANCO                    
Name: Anthea Del Bianco
Title: Vice President






LENDERS:            BANK OF AMERICA, N.A.,
as a Lender, L/C Issuer and Swing Line Lender


By: /s/ STEVEN K. KESSLER                
Name: Steven K. Kessler
Title: Senior Vice President


BMO HARRIS BANK, N.A.,
as a Lender


By: /s/ PAUL HULTGREN                    
Name: Paul Hultgren
Title: SVP and Director


WELLS FARGO BANK, NATIONAL ASSOCIATION,
as a Lender


By: /s/ ANTHONY BARTELL                    
Name: Anthony Bartell
Title: Senior Vice President


JPMORGAN CHASE BANK, N.A.,
as a Lender


By: /s/ HELEN D. DAVIS                
Name: Helen D. Davis
Title: Vice President







ii

--------------------------------------------------------------------------------



PNC BANK, NATIONAL ASSOCIATION,
as a Lender


By: /s/ HENRY R. HISSRICH, IV                    
Name: Henry R. Hissrich, IV
Title: Senior Vice President


ASSOCIATED BANK, NATIONAL ASSOCIATION,
as a Lender


By: /s/ VIKTOR R. GOTTLIEB                    
Name: Viktor R. Gottlieb
Title: Vice President







iii